Exhibit 10.1

Execution Copy

ASSET PURCHASE AGREEMENT

          This Asset Purchase Agreement made this 9th day of April 2010 (the
“Effective Date”), by and between (A) Willtek Communications GmbH, a private
limited liability company organized and existing under the laws of Germany and
registered with the commercial register of the local court of Munich and having
its principal place of business in Ismaning, Germany (“Willtek”), the wholly
owned subsidiaries of Willtek listed and identified on Schedule 3.1 by name and
country of origin (the “Willtek Subsidiaries,” and together with Willtek, the
“Willtek Group”) and Wireless Telecom Group, Inc., a New Jersey corporation with
its principal place of business at 25 Eastmans Road, Parsippany, New Jersey (the
“Company,” and together with the Willtek Group, “Seller”) and (B) Aeroflex
Incorporated, a Delaware corporation with its principal place of business at 35
South Service Road, Plainview, New York (“Aeroflex” or “Parent”) and those of
its subsidiaries listed and identified on Schedule 4.1 by name and country of
origin (each an “Aeroflex Subsidiary” and, collectively, the “Buyers”). The
Buyers, Parent and the Seller are hereinafter sometimes referred to as the
“Parties” and each individually as a “Party”. Unless specifically indicated or
the context otherwise requires, any reference to the Willtek Group jointly shall
be deemed to constitute a reference as well to each of Willtek and every one of
the Willtek Subsidiaries severally, and any reference to Seller jointly shall be
deemed to constitute a reference as well to each of the Company, Willtek and
every one of the Willtek Subsidiaries severally. Correspondingly, unless
specifically indicated or the context otherwise requires, any reference to the
Buyers jointly shall be deemed to constitute a reference as well to each of the
Aeroflex Subsidiaries severally.

RECITALS

          A. Willtek is a wholly owned subsidiary of the Company.

          B. The Willtek Group is currently engaged in the business (the
“Business”) of designing, developing and manufacturing for terminal testing and
air interface testing market applications, electronic instruments and products
with varying degrees of capabilities, that test wireless communications networks
and mobile terminals at their radio frequency interface for quality and
transmission, as well as general purpose spectrum analyzers for radio frequency
applications that produce a graphical representation of a radio signal and
display a range of wavelengths in a frequency domain (collectively, the
“Products”).

          C. The Company has determined that it is in its best interests for it
to cause Willtek and, correspondingly, the Willtek Subsidiaries, to sell to the
Buyers substantially all of the assets of the Business, upon the terms and
subject to the

--------------------------------------------------------------------------------



conditions set forth in this Agreement.

          D. The Parties have agreed that, upon the terms and subject to the
conditions hereinafter set forth, Willtek and each of the Willtek Subsidiaries,
respectively, shall sell, transfer, convey and deliver all of its right, title
and interest in, to, and under the Acquired Assets, free and clear of all Liens
except Permitted Liens, to the particular Aeroflex Subsidiary indicated, and
such Aeroflex Subsidiary, correspondingly, shall purchase and acquire the same
from Willtek or such Willtek Subsidiary, as the case may be, and assume
responsibility for the performance or discharge of the Assumed Liabilities upon
the terms and subject to the conditions set forth herein (the “Transaction
Structure”).

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each Party, the
Parties, intending legally to be bound, agree as follows:

ARTICLE I

DEFINITIONS

                    1.1 As used in this Agreement, the following terms shall
have the meanings set forth in this Article I:

                    “Actions” means all litigation, actions, proceedings,
investigations, hearings, claims, suits, arbitrations or mediations by or before
any Governmental Authority.

                    “Acquisition Transaction” means all of the transactions
contemplated by this Agreement and the Related Documents.

                    “Adjusted Net Assets” shall mean, to the extent acquired or
assumed hereunder, the amount of the total assets, as adjusted, less the total
liabilities, as calculated in accordance with the principles set forth on
Schedule 2.6(b).

                    “Adjusted Net Assets Target” shall mean Five Million Three
Hundred Thousand ($5,300,000) Dollars.

                    “Affiliate” of any specified Person means any other Person
which, directly or indirectly, is in control of, is controlled by or is under
common control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

                    “Agreement” means this Agreement and all exhibits and
Schedules annexed hereto, as the same may be amended, modified or supplemented
from time to time prior to the Closing Date.

2

--------------------------------------------------------------------------------



                    “Balance Sheet Date” shall mean December 31, 2009.

                    “Bank Debt” shall mean all of the obligations of the Willtek
Group under a note and other evidences of Indebtedness in connection with that
certain bank loan Willtek received from Commerzbank in the original amount of
Euro 1,570,800, the outstanding balance of which was $2,029,827 when converted
to U. S. dollars at December 31, 2008 which bears interest at the rate of 4% per
annum and matures at June 1, 2014.

                    “Bill of Sale, Assignment and Assumption Agreements” means
each of those respective Bills of Sale, Assignment and Assumption Agreements,
including the German Bill of Sale, Assignment and Assumption Agreement, that is
prepared in accordance with, and governed by, applicable national Laws, by which
each of the respective Aeroflex Subsidiaries is vested with title in, to and
under the Acquired Assets that it is specifically acquiring, free and clear of
all Liens, other than Permitted Liens, and otherwise provides for the assumption
by each such Aeroflex Subsidiary of responsibility for the Assumed Liabilities.

                    “Business Days” means any day that is not a Saturday, Sunday
or a day on which the banks in New York, New York are required or permitted by
law to be closed.

                    “Buyer Material Adverse Effect” means (i) any material
adverse change in the business, properties, assets, Liabilities and results of
operations or condition (financial or otherwise) of Parent or the Buyers or
their respective businesses, taken as a whole or (ii) any effect that would be
reasonably expected to materially impede or delay the ability of any of Parent
and the Buyers to consummate the transactions contemplated by this Agreement and
the Related Documents in accordance with their respective terms and applicable
Laws or otherwise to perform their obligations hereunder and thereunder;
provided, however, that in determining whether a Buyer Material Adverse Effect
has occurred, any effect to the extent reasonably attributable to the following
shall not be considered: (a) material changes in Laws or the interpretation
thereof in the geographic regions where the Buyers’ or Parent’s businesses are
principally operated, (b) changes in general economic conditions in the U.S. or
global economy or financial markets as a whole which affect the industries in
which the Parent and Buyers principally conduct their businesses (except to the
extent that the businesses of the Buyer or Parent are disproportionately
affected relative to other participants in the industry in which the Parent’s or
the Buyers’ businesses operate), (c) any change in general economic conditions
in the industries or markets in which the Parent’s or the Buyers’ businesses
principally operate (except to the extent that such businesses are
disproportionately affected relative to other participants in the industry in
which the Parent’s or the Buyers’ businesses operate), (d) acts of terrorism or
war, including any engagement by the United States or Germany in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack occurring prior to, on or
after the Effective Date, (e) changes in GAAP or the

3

--------------------------------------------------------------------------------



interpretation thereof, (f) the announcement of this Agreement, the performance
by Buyers or Parent of obligations other than in the Ordinary Course that Buyers
or Parent are specifically required to perform by the terms of this Agreement,
or the consummation of this Acquisition Transaction, (g) earthquakes,
hurricanes, floods or other natural disasters, (h) any change or fluctuations in
the Parent’s share price, provided that the same does not arise out of an event
that in and of itself otherwise would be a Buyer Material Adverse Effect, and
(i) (A) any action taken by the Seller or (B) the omission of an action that was
required to be taken by the Seller, or (j) any action taken by any of Parent and
the Buyers at the request or with the written consent of the Seller.

                    “Claim” means any claim made by either the Buyer or Seller
to enforce its respective rights pursuant to the terms of this Agreement.

                    “Closing Date” means such date for the consummation of the
transactions herein, which, unless this Agreement shall have been sooner
terminated pursuant to Article X, shall occur, unless otherwise agreed between
the Buyers and the Seller, three (3) Business Days after the conditions set
forth in Article VII are fulfilled, satisfied or, to the extent permitted by
applicable Laws, waived (other than those conditions that by their nature can
only be satisfied or, if applicable Laws permit, waived at the Closing), but in
no event later than May 1, 2010.

                    “Code” means the Internal Revenue Code of 1986, as amended
from time to time, or any successor statute.

                    “Confidentiality Agreement” shall mean that Confidentiality
and Non-disclosure Agreement, dated January 5, 2010, between Parent and the
Company.

                    “Contracts” means all contracts, agreements, options,
leases, licenses, sales and purchase orders, binding bids, quotations and
proposals, arrangements, commitments, letters of credit, evidences of
indebtedness and instruments of any kind, or a series of the same, whether
written or oral, and in each case which relate to, are connected with, or used
in the operation of, the Business or to which the Willtek Group is a party or by
which the Willtek Group, the Acquired Assets or the Business are otherwise bound
on the Closing Date, including the Scheduled Contracts.

                    “December 31, 2009 Balance Sheet” shall mean the balance
sheet of the Business as at December 31, 2009 as otherwise described in the
definition of Financial Statements.

                    “Environmental Claim” means any written accusation,
allegation, notice of violation, action, claim, demand, or threat, environmental
lien, abatement or other Order or direction (conditional or otherwise) by any
Governmental Authority or any other Person for personal injury (including
sickness, disease or death), tangible or intangible property damage, damage to
the environment, nuisance, pollution, contamination or other adverse effects on
the environment, or for fines, penalties or restrictions resulting from or based
upon (i) the existence, or the continuation of the

4

--------------------------------------------------------------------------------



existence, of a Release (including sudden or non-sudden accidental or
non-accidental Releases) of, or exposure to, any Hazardous Material, odor or
audible noise in, into or onto the environment (including the air, soil, surface
water or groundwater) at, in, by, from or related to any property owned, leased
or operated by Seller and used in the operation of the Business; (ii) the
transportation, storage, treatment or disposal of Hazardous Materials in
connection with any property owned, operated or leased by the Seller and used in
the operation of the Business; or (iii) any Environmental Law, including the
violation, or alleged violation, of any Environmental Law or Environmental
Permit connected with the Willtek Group and the operation of the Business.

                    “Environmental Costs and Liabilities” means any and all
losses, damages, fines, penalties, judgments, actions, claims, Liens, costs and
expenses (including fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and the costs of investigation and feasibility studies
and remediation activities) arising from or under any Environmental Law or Order
or contract with any Governmental Authority or other Person.

                    “Environmental Laws” means United States, German, and other
federal, national, state, municipal, provincial and local Laws (including common
law), Order and other requirements relating to the environment, natural
resources, or public or employee health and safety, as such laws have been
amended or supplemented, and the regulations promulgated pursuant thereto, and
all analogous Laws pertaining thereto.

                    “Environmental Permit” means any Permit required under any
applicable Environmental Law.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, or any successor statute.

                    “Export Control Laws Costs and Liabilities” means any and
all losses, damages, fines, penalties, judgments, actions, claims, Liens, costs
and expenses (including fees, disbursements and expenses of legal counsel,
experts and consultants and the costs of investigations, audits, implementation
of mandatory compliance protocols and voluntary disclosure filings) arising from
or under any Export Control Laws.

                    “EU Business Employees” means any employee currently
employed by Willtek or any Willtek Subsidiary based in any member state of the
European Union or who is ordinarily working in any member state of the European
Union, in each case, as of the Effective Date.

                    “Financial Statements” means the unaudited, consolidated
balance sheet and income statement of the Business (Willtek and the Willtek
Subsidiaries) as at and for the year ended December 31, 2009.

5

--------------------------------------------------------------------------------



                     “GAAP” means United States generally accepted accounting
principles.

                    “German Bill of Sale, Assignment and Assumption Agreement”
means the agreement to be concluded between Willtek and Aeroflex GmbH in
accordance with the Transaction Structure, to effect the sale and transfer of
those Acquired Assets and part of the Business to be transferred from Willtek to
Aeroflex GmbH and the assumption of the Assumed Liabilities by Aeroflex GmbH as
described therein, the form of which is annexed hereto as Exhibit A.

                    “Governmental Authority” means any local, municipal,
national, international, multinational or supranational (including the European
Union) governmental, legislative, judicial or regulatory entity, agency,
commission or authority and any department, division and subdivision thereof.

                    “Hazardous Material” means any substance, material or waste
which is regulated by any Governmental Authority including petroleum, petroleum
products, asbestos, urea formaldehyde and polychlorinated biphenyls and any
other material, substance or waste which is defined as a “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “contaminant,” “toxic waste,” “pollutant” or
“toxic substance” under any Environmental Law.

                    “Indebtedness” means (i) indebtedness of the Willtek Group
for borrowed money (including the aggregate principal amount thereof, the
aggregate amount of any accrued but unpaid interest thereon and any prepayment
penalties or other similar amounts payable in connection with the repayment
thereof on or prior to the Closing Date), (ii) obligations of the Willtek Group
evidenced by bonds, notes, debentures, letters of credit or similar instruments,
(iii) obligations of the Willtek Group under capitalized leases,
(iv) obligations of the Willtek Group under conditional sale, title retention or
similar agreements or arrangements creating an obligation of the Willtek Group
with respect to the deferred purchase price of property, (v) obligations in
respect of interest rate and currency obligation swaps, hedges or similar
arrangements, (vi) all intercompany obligations of the Willtek Group to the
Company or any of the Company’s Affiliates and (vii) all obligations of the
Willtek Group to guarantee any of the foregoing types of obligations on behalf
of any Person.

                    “Information Technology” means all of the computer hardware,
software, networks, microprocessors, firmware and other information technology
and communications equipment used in the operation of the information technology
systems of the Business..

                    “IRS” means the United States Internal Revenue Service.

                    “Knowledge” (i) with respect to Seller, means the actual
knowledge of

6

--------------------------------------------------------------------------------



those individuals identified in Schedule 1.1(a), and presumes, by way of a
representation to such effect, that all such individuals have conducted a
reasonable investigation and made all inquiries that would be reasonable in
light of each such individual’s knowledge, and (ii) with respect to the Buyers
or Parent, means the actual knowledge of those individuals identified on
Schedule 1.1(b) and presumes, by way of a representation to such effect, that
all that such individuals have conducted a reasonable investigation and made all
inquiries that would be reasonable in light of such individual’s knowledge.

                    “Laws” means, with respect to any Person, any United States
(including federal, state or local), German or other national, international,
multinational or supranational (including the European Union) laws (including
common law), statutes, codes, ordinances, rules, regulations, Orders, judgments,
directives or decrees applicable to such Person.

                    “Liability” means, with respect to any Person, any liability
or obligation of such Person of any kind, character or description, whether
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise.

                    “Liens” means, with respect to any asset of any Person, any
mortgage, lien, pledge, charge, claim, interest, security interest, condition,
restriction, obligation, liability, debt, Tax, option or encumbrance of any kind
(whether matured or unmatured) in respect of such asset.

                    “Non-EU Business Employees” means all Willtek Group
Employees other than U.S. Business Employees who are not EU Employees.

                    “Order” means any order, execution, writ, injunction,
judgment, decree, ruling, assessment or arbitration award.

                    “Ordinary Course” or “Ordinary Course of Business” means the
ordinary course of business consistent with Past Practice (including, without
limitation, with respect to quantity, quality and frequency).

                    “Past Practice” means with respect to the Willtek Group or
the Buyers, as the case may be, the practice and procedures utilized
consistently during the three years prior to the Balance Sheet Date.

                    “Permit” means any license, franchise, permit, certificate,
approval, permission, registration, variance or other similar authorization.

                    “Permitted Liens” means (a) Liens for Taxes, impositions,
assessments, fees, rents or other governmental charges levied or assessed or
imposed that are not yet due and payable, or that are delinquent but may be paid
without

7

--------------------------------------------------------------------------------



interest or penalties and for which appropriate reserves have been established
to the extent required by GAAP, or are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been established
to the extent required by GAAP, (b) statutory Liens (including materialmen’s,
warehousemen’s, mechanic’s, repairmen’s, landlord’s, and other similar Liens)
arising in the ordinary course of business securing payments not yet due and
payable, or that are delinquent but may be paid without interest or penalties
and for which appropriate reserves have been established to the extent required
by GAAP, or are being contested in good faith by appropriate proceedings and for
which appropriate reserves have been established to the extent required by GAAP,
(c) the rights of lessors and lessees under the Real Property Leases, (d) (i)
restrictive covenants, easements and defects, imperfections or irregularities of
title, if any, (ii) zoning, building or other generally applicable land use
restrictions and (iii) Liens that have been placed by a third party on the fee
title of the real property constituting the Leased Real Property as permitted
under the leases for such Leased Real Property, which, in case of each of
clauses (i), (ii) and (iii), do not materially detract from the value of the
Acquired Assets or materially interfere with the present use of such Acquired
Assets, or (e) Liens created by the Buyers, Parent or their respective
Affiliates, successors and assigns.

                    “Person” means any individual, corporation, limited
liability company, partnership, joint venture, association, trust,
unincorporated organization, governmental body or authority or any other entity.

                    “Post-Closing Tax Period” means any taxable period beginning
and ending after the Closing Date, or the portion ending after the Closing Date
of any Straddle Period.

                    “Pre-Closing Environmental Liabilities” shall mean any
Environmental Costs and Liabilities to the extent (i) arising as a result of a
breach of any representation or warranty made by Seller in Section 3.22 hereof
or (ii) resulting from the operation of the Business prior to the Closing Date.

                    “Pre-Closing Export Control Laws Liabilities” shall mean any
Export Control Laws Costs and Liabilities to the extent (i) arising as a result
of a breach of any representation or warranty made by Seller in Sections 3.13(b)
and (c) hereof or (ii) resulting from the operation of the Business prior to the
Closing Date.

                    “Pre-Closing Tax Period” means any taxable period ending on
or before the Closing Date, or the portion ending on or before the Closing Date
of any Straddle Period.

                    “Real Property” means land and all permanent improvements
thereon, i.e., buildings and structures, and all appurtenances thereto.

                    “Related Documents” means, collectively, all agreements,
instruments and other documents described herein or related hereto, including
the Bill of Sale,

8

--------------------------------------------------------------------------------



Assignment and Assumption Agreements, the Confidentiality Agreement and such
Intellectual Property assignments as the Buyers shall reasonably require or as
are necessary and appropriate to vest in Buyers title to the Intellectual
Property comprising the Acquired Assets.

                    “Release” means any release, spill, emission, leaking,
pumping, pouring, dumping, emptying, injection, deposit, disposal, discharge,
dispersal, leaching, or migration on or into the indoor or outdoor environment
or into or out of any property, including any property owned, leased or operated
by the Willtek Group and currently or formerly used in the operation of the
Business.

                    “Remedial Action” means all actions, including any capital
on-going operating expenditures, required pursuant to any Environmental Law or
voluntarily undertaken, on or in connection with any property, to: (i) clean up,
remove, contain, treat, or in any other way address any Hazardous Material or
other substance to comply Environmental Laws; (ii) prevent the Release or threat
of Release, or minimize the further Release of any Hazardous Material or other
substance so it does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; (iii) perform reasonable
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property and operations conducted thereon into
compliance with all Environmental Laws and Environmental Permits. Remedial
Action shall include remedial actions conducted off-site to address conditions
emanating from any property leased or operated by the Willtek Group.

                    “Returns” means any returns, reports, and information
statements with respect to Taxes required to be filed with the IRS or any other
United States, German, national, state, municipal, provincial and local Taxing
Authority, including consolidated, combined and unitary tax returns.

                    “Schedule” means any schedule attached hereto, dated the
Effective Date, delivered by the Seller to the Buyers or by the Buyers to
Seller, as the case may be, in connection with this Agreement.

                    “Seller Material Adverse Effect” means (i) any material
adverse change in the business, properties, assets, Liabilities and results of
operations or condition (financial or otherwise) of the Business taken as a
whole or (ii) any effect that would be reasonably expected to materially impede
or delay the ability of any of Seller to consummate the transactions
contemplated by this Agreement and the Related Documents in accordance with
their respective terms and applicable Laws or otherwise to perform its
obligations hereunder and thereunder; provided, however, that in determining
whether a Seller Material Adverse Effect has occurred, any effect to the extent
reasonably attributable to the following shall not be considered: (a) material
changes in Laws or the interpretation thereof in the geographic regions where
the Business is principally operated, (b) changes in general economic conditions
in the U.S. or global economy or financial markets as a whole which affect the
industries

9

--------------------------------------------------------------------------------



in which the Business is principally operated (except to the extent that the
Business is disproportionately affected relative to other participants in the
industry in which the Business operates), (c) any change in general economic
conditions in the industries or markets in which the Business principally
operates (except to the extent that the Business is disproportionately affected
relative to other participants in the industry in which the Business operates),
(d) acts of terrorism or war, including any engagement by the United States or
Germany in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack
occurring prior to, on or after the date of this Agreement, (e) changes in GAAP
or the interpretation thereof, (f) the announcement of this Agreement, the
performance by Seller of obligations (other than in connection with the
operation of the Business in the Ordinary Course in the manner prescribed in the
first sentence of Section 5.3(a)), that Seller is required to perform by the
terms of this Agreement, or the consummation of the Acquisition Transaction, (g)
earthquakes, hurricanes, floods or other natural disasters, (h) any change or
fluctuations in the Company’s share price, provided that the same does not arise
out of an event that in and of itself otherwise would be a Seller Material
Adverse Effect or (i) (A) any action taken by the Buyers or the Parent or (B)
the omission of an action that was required to be taken by the Buyers or the
Parent or (i) any action taken by any of the Willtek Group or the Company at the
request or with the written consent of the Buyers or Parent.

                    “Severance Pay” means any payments and other obligations
that are or become due and owing from the Willtek Group (or in the case of the
U.S. Business Employees, the Company) to any of the Willtek Group Employees
pursuant to any Contract, Employee Plan, social arrangement or under any
applicable Law as a consequence of the termination of the employment of such
Willtek Group Employees with the Willtek Group from and after the Effective
Date, including the failure of any of such Willtek Group Employees to become or
remain employed by the Buyers after the Closing Date; provided, however,
Severance Pay does not include (i) any change in control payments or retention
or incentive bonuses that become due and owing to any Willtek Group Employees by
reason of or in connection with the successful consummation of the Acquisition
Transaction, or (ii) with regard to the US Business Employees, COBRA.

                    “Straddle Period” means any taxable period that includes
(but does not end on) the Closing Date.

                    “Taxes” means any taxes, fees, levies, duties, customs,
tariffs, imposts and governmental impositions or charges of any kind payable to
any Taxing Authority, including, without limitation, (i) income, corporation,
franchise, profits, gross receipts, ad valorem, net worth, value added, sales,
use, service, real or personal property, special assessments, capital stock,
land transfer, license, payroll, wages and salary, withholding, employment,
social security, workers’ compensation, unemployment compensation, utility,
severance, production, excise, stamp, occupation, premiums, windfall profits,
transfer and gains taxes, and (ii) interest, penalties, additional taxes and
additions to tax imposed with respect thereto.

10

--------------------------------------------------------------------------------



                    “Taxing Authority” means any Governmental Authority
exercising taxing, collecting, levying or assessing authority.

                    “U.S. Business Employee” means any employee currently
employed by Willtek Communications, Inc or who is employed by the Willtek Group
and ordinarily working in the United States, in either case, as of the Effective
Date; provided, however, for purposes of this definition, employment of any of
such employees with the Company for bookkeeping purposes shall be deemed
employment with Willtek Communications, Inc. and the Willtek Group, as the case
may be, or as the context requires.

                    “Willtek Group Employees” means those current business
employees of Willtek or any of the Willtek Subsidiaries who are employed by the
Willtek Group as of the Effective Date as identified on Schedule 3.18(a).

                    “Willtek 1992 Social Plan” means the Social Plan
(Sozialplan) of April 28, 1992 entered into between Schlumberger Technologies
GmbH and its works council in relation to the measures regulated in the
reconciliation of interests of December 4, 1991.

                    1.2 Index of Other Defined Terms:

 

 

Aeroflex Subsidiaries

Preamble

Accounts Receivable

Section 2.1(m)

Acquired Assets

Section 2.1

Adjustment Amount

Section 2.6(a)

Aeroflex

Preamble

Applicable Rate

Section 2.6(a)

Assumed Liabilities

Section 2.3

Assumed Pension Liabilities

Section 2.3(e)

Basket Amount

Section 9.4(a)

BGB

Section 5.8(a)

Business

Preamble

Business Software

Section 3.12(h)

Buyers

Preamble

Buyer Indemnified Parties

Section 9.2

Buyers’ Plans

Section 5.8(a)

Cash Purchase Price

Section 2.5(a)

Channel Partner Agreement

Section 3.10(a)(xvi)

Claim Notice

Section 9.5(a)

Closing

Section 8.1

Closing Adjusted Net Assets Amount

Section 2.6(d)

Closing Adjusted Net Assets Statement

Section 2.6(b)

COBRA

Section 3.16(c)

Company

Preamble

Confidential Records

Section 5.4(b)

11

--------------------------------------------------------------------------------




 

 

Copyrights

Section 3.12(a)(i)

Cure Period

Section 10.1(b)

Dispute Notice

Section 9.5(b)

Domain Names

Section 3.12(a)(iv)

Effective Date

Preamble

Employee Invention Agreements

Section 3.12(d)

Employee Plan

Section 3.16(a)

Employee Plan Insurances

Section 2.1(n)

Employment Claims

Section 3.18(d)

Employment Transfer Liabilities

Section 5.8(d)

Employment Transfer Notice Obligations

Section 5.8(c)

Equipment

Section 2.1(a)

Excluded Assets

Section 2.2

Excluded Liabilities

Section 2.4

Export Control Laws

Section 3.13(b)

Fundamental Representations

Section 9.1(b)(ii)

German Business Employees

Section 5.8(a)

Government Contracts

Section 3.10(b)

Indemnified Party

Section 9.5(a)

Indemnifying Party

Section 9.5(a)

Independent Accountant

Section 2.6(d)

Intellectual Property

Section 3.12(a)

International Plan

Section 3.16(j)

Inventions

Section 3.12(a)(vi)

Inventory

Section 2.1(b)

IP Escrow Agreements

Section 3.12(c)

Know-How

Section 3.12(a)(vii)

Leased Real Property

Section 3.15(b)

License

Section 3.12(c)

Losses

Section 9.2

Non-Competition Period

Section 5.5(b)

Objecting Employee

Section 5.8(d)

Obsolete Inventory

Section 3.28

Omitted Asset

Section 5.13(a)

Omitted Asset Notice

Section 5.13(a)

Omitted Liability

Section 5.13(b)

Omitted Liability Notice

Section 5.13(b)

Outside Date

Section 10.1(a)(v)

Parent

Preamble

Party or Parties

Preamble

Patents

Section 3.12(a)(ii)

Products

Preamble

Proprietary Information

Section 5.4(a)

R & D Agreements

Section 3.12(c)

Real Property Agreements

Section 3.15(c)

Required Consents

Section 3.4

12

--------------------------------------------------------------------------------




 

 

Resolution Period

Section 2.6(c)(ii)

Restricted Business

Section 5.5(b)

Scheduled Contracts

Section 3.10(a)

Scheduled Intellectual Property

Section 3.12(b)

Seller

Preamble

Seller Indemnified Parties

Section 9.3

Seller’s Notice

Section 2.6(c)(ii)

Seller’s Review Period

Section 2.6(c)(i)

Software

Section 3.12(a)(viii)

Termination Date

Section 10.1(a)

Third Party Claim

Section 9.6(a)

Trademark

Section 3.12(a)(iii)

Trade Secrets

Section 3.12(a)(v)

Transaction Structure

Preamble

Transferred Employees

Section 5.8(a)

Transfer Taxes

Section 6.4

Willtek

Preamble

Willtek Subsidiaries

Preamble

Work Interferences

Section 3.18(c)

ARTICLE II

SALE AND PURCHASE OF ACQUIRED ASSETS

                    2.1 Sale and Purchase of Acquired Assets. Upon the terms and
subject to the conditions set forth in this Agreement and the Related Documents,
as of the Closing Date, consistent with the Transaction Structure, the Company
shall cause the Willtek Group to, and the Willtek Group shall, sell, transfer,
convey, assign and deliver to the Buyers, free and clear of all Liens other than
Permitted Liens, and the Buyers shall purchase from the Willtek Group all of the
Willtek Group’s right, title and interest in, to, and under the Acquired Assets.
As used herein, the “Acquired Assets” means, as of the Closing Date, all of the
business of, and all of the assets and properties related to, and used in or
held for use in the operation of, the Business, of every kind, character and
description, whether tangible, intangible, personal or mixed, and wherever
located, (other than the Excluded Assets), including, as set forth on the
Schedule indicated and otherwise referenced specifically in a schedule to the
German Bill of Sale and Assignment and Assumption Agreement or such other
relevant local Bill of Sale, Assignment and Assumption Agreement or Related
Document, the following:

                    (a) all equipment, machinery, furniture, fixtures, office
equipment, computer equipment (including all hardware, software and software
codes and other Information Technology), communications equipment, motor
vehicles and other transportation assets and property and spare and replacement
parts, leasehold improvements, samples and demonstration models and systems, and
other fixed assets

13

--------------------------------------------------------------------------------



(sometimes referred to herein collectively as the “Equipment”), supplies and
other tangible personal property used in the operation of the Business,
including that which is listed on Schedule 2.1(a);

                    (b) all raw materials, work in process, finished goods and
other inventory items, including related supplies, packaging materials and
containers, held for manufacture or sale in connection with the Business
(sometimes referred to herein as the “Inventory”), including those listed on
Schedule 2.1(b);

                    (c) (i) all Intellectual Property, and all licenses and
sublicenses granted and obtained with respect thereto, and all Intellectual
Property rights thereunder, remedies against infringement thereof, and rights to
protection of the interest therein under the Laws of all jurisdictions,
including as set forth on Schedule 2.1(c)(i) and (ii) all Information Technology
described on Schedule 2.1(c)(ii);

                    (d) all outstanding customer purchase orders of the Business
on the Closing Date, including those listed on Schedule 2.1(d);

                    (e) all Contracts (other than all outstanding customer
purchase orders of the Business referred to in Schedule 2.1(d)), warranties and
security interests to which the Willtek Group is a party or by which the Willtek
Group is bound, or which relates to the Business or to which any of the Business
or the Acquired Assets is subject, and all of the Willtek Group’s rights
thereunder, including those listed on Schedule 2.1(e) (the “Assumed Contracts”);

                    (f) to the extent transferable, all Permits used in the
Business;

                    (g) all prepaid expenses relating to the Business as of the
Closing Date, including those listed on Schedule 2.1(g);

                    (h) all documents, part number lists, business and financial
records, working papers, correspondence, memoranda, files, books, records,
lists, and other documentation of any nature and in any format relating to the
Products, services, customers, suppliers, vendors and distributors of the
Business or otherwise relating to the Acquired Assets or the Business, including
that developed and used for or in connection with accounting, designing,
marketing, engineering, manufacturing, selling and testing or any other business
operation or purpose;

                    (i) all part numbers for Products designed, developed,
manufactured, sold or distributed by the Business, including those listed on
Schedule 2.1(i);

                    (j) all goodwill and other tangible and intangible assets
associated with the assets, properties and rights of the Business as a going
concern, including, without any obligation to use the same after the Closing,
the name and brand “Willtek” and “Willtek Communications” and any derivations of
the foregoing, telephone and fax numbers, electronic mail addresses and
websites;

14

--------------------------------------------------------------------------------



                    (k) all claims, causes of action, judgments and rights of
the Seller related to the Acquired Assets, the Business and the Assumed
Liabilities (except to the extent related to any Excluded Asset described in
Section 2.2);

                    (l) all lease security and other like deposits including
those listed on Schedule 2.1(l);

                    (m) all accounts and notes receivable, together with any
unpaid interest or fees accrued thereon or other amounts due with respect
thereto relating to, or arising in connection with, the Business reflected on
the December 31, 2009 Balance Sheet and generated and not thereafter collected
in the Ordinary Course of the Business as of the Closing Date including those
set forth on Schedule 2.1(m) (collectively, “Accounts Receivable”);

                    (n) all pension liability insurances and direct life
insurances and annuities (as well as the cash surrender value thereof), which
congruently or partially cover or otherwise fund the actual net present value of
the pension obligations of the Willtek Group under any one or more of the
Employee Plans (the “Employee Plan Insurances”); and

                    (o) all other Assets related to the Business which are not
identified as Excluded Assets, including those assets which should have been but
were not listed on the Schedules above, as well as all other Assets acquired by
the Willtek Group subsequent to the Effective Date and on or before the Closing
Date related to the Business or any replacements of or for any of the Acquired
Assets.

                    2.2 Excluded Assets. The purchase of the Acquired Assets by
the Buyers and the sale of the Acquired Assets by the Willtek Group contemplated
by this Agreement shall not include the following assets of the Willtek Group
(the “Excluded Assets”):

                    (a) all cash and cash equivalents existing as of the Closing
Date;

                    (b) all rights of the Seller in and to this Agreement;

                    (c) all Returns and rights to Tax refunds, credits, offsets
or other tax benefits relating to any Pre-Closing Tax Period;

                    (d) all claims, causes of action, judgments and rights in
litigation of the Business to the extent related to any Excluded Asset;

                    (e) subject to Section 5.9, any Contracts that are not
Acquired Assets as identified on Schedule 2.2(e);

                    (f) minute books, charter documents, stock or equity record
books and records of the Willtek Group as related to corporate existence or
capitalization;

15

--------------------------------------------------------------------------------



and

                    (g) any of the common stock or other evidences of the equity
interests of the Willtek Subsidiaries owned by Willtek.

                    (h) except to the extent that the same are deemed to
constitute Employee Plan Insurances, all current and prior insurance policies
and all rights of any nature with respect thereto, including all insurance
recoveries and return of premiums due thereunder, rights to assert claims with
respect to any such policies and all premium deposits, claims deposits and other
security deposits in connection therewith;

                    (i) all rights of the Willtek Group under any
confidentiality, non-use or similar Contract with any employee or contractor of
the Seller to the extent that such rights are not related to the Business;

                    (j) all personnel and employment records for employees and
former employees who are not Transferred Employees; and

                    (k) any properties, assets, goodwill and rights of the
Seller of whatever kind and nature, real, personal or mixed, tangible or
intangible that are set forth or described in Schedule 2.2(k) or are not related
to the Business.

                    2.3 Assumed Liabilities. As of the Closing Date, the Buyers,
in a manner consistent with the Transaction Structure and as described below or
in any particular Schedule to this Agreement and otherwise specifically
referenced in a schedule to the German Bill of Sale, Assignment and Assumption
Agreement or such other relevant local Bill of Sale, Assignment and Assumption
Agreements, shall assume the Assumed Liabilities from the Willtek Group. As used
herein, the term “Assumed Liabilities” means the following:

                    (a) (i) all those trade accounts payable and expenses of the
Business that (A) are accrued on the December 31, 2009 Balance Sheet, (B) are
described specifically on Schedule 2.3(a), or (C) arise in the Ordinary Course
of the Business from the Balance Sheet Date to the Closing Date other than
Excluded Liabilities and (ii) all such other debts, obligations and Liabilities
relating to the operation of the Business after the Closing Date or the
ownership of the Acquired Assets after the Closing Date;

                    (b) all Taxes in respect of the operation of the Business or
ownership of the Acquired Assets relating to any Post-Closing Tax Period
exclusive of Transfer Taxes;

                    (c) all Liabilities included in the calculation of the
Adjusted Net Assets of the Business pursuant to Section 2.6;

                    (d) all Liabilities for making payments or providing
benefits to the Willtek Group Employees including (i) all Liabilities for the
payment to any of the

16

--------------------------------------------------------------------------------



Willtek Group Employees of salary or bonuses that were earned or accrued but
otherwise not actually due and payable prior to the Closing Date, as reflected
on the December 31, 2009 Balance Sheet or otherwise incurred from the Balance
Sheet Date in the Ordinary Course up to the Closing Date, but excluding any
Liabilities for change in control payments or any bonuses or retention or
incentive payments that are predicated on the successful consummation of the
Acquisition Transaction, (ii) all Liabilities under any existing Employee Plans
described in Schedule 3.16(a) for the payment to any Willtek Group Employees of
benefits that were earned or accrued but otherwise not actually due and payable
prior to the Closing Date as reflected on the December 31, 2009 Balance Sheet or
otherwise incurred from the Balance Sheet Date in the Ordinary Course up to the
Closing Date, (iii) all Liabilities for accrued sick leave, vacation, holiday or
paid personal time for any of the Willtek Group Employees as reflected on the
December 31, 2009 Balance Sheet or otherwise incurred from the Balance Sheet
Date in the Ordinary Course up to the Closing Date, and (iv) all Liabilities for
Severance Pay to any Willtek Group Employees which arise by reason of the
termination of the employment of the Willtek Group Employees with the Willtek
Group from and after the Effective Date, including the failure of any of the
Willtek Group Employees to become or remain employed by Buyers after the
consummation of the Acquisition Transaction.

                    (e) the accumulated benefit obligation through and including
the Closing Date under the non-contributory, defined benefit pension Employee
Plan maintained by the Willtek Group, except for any Liabilities related to the
Willtek 1992 Social Plan (the “Assumed Pension Liabilities”);

                    (f) all Liabilities relating to the employment of the
Transferred Employees by any of the Buyers, Parent or any of their Affiliates on
and after the Closing Date and all Employment Transfer Liabilities;

                    (g) all Liabilities of the Willtek Group for the performance
of the Assumed Contracts and the Real Property Agreements, except for any
breaches thereof which arise out of circumstances or events related to the
operation of the Business by the Willtek Group prior to the Closing Date;

                    (h) all Liabilities of the Willtek Group for the performance
of customer purchase orders of the Business existing on the Closing Date.

                    (i) all Environmental Cost and Liabilities other than
Pre-Closing Environmental Liabilities and any Export Control Laws Costs and
Liabilities other than Pre-Closing Export Control Laws Liabilities;

                    (j) to the extent (i) not constituting a breach of the
representations and warranties of the Seller in Section 3.9, (ii) accrued on the
December 31, 2009 Balance Sheet, or (iii) arising in the Ordinary Course of
Business between the Balance Sheet Date and the Closing Date, all Liabilities to
customers of the Business with respect to (A) customer credits, customer
advances, merchandise vouchers, refund vouchers, coupons and refunds purchased,
issued, or earned in connection with the Business and (B) all exchanges or
returns of merchandise sold by the Business;

17

--------------------------------------------------------------------------------



                    (k) all Liabilities arising out of or in connection with the
marketing, distribution and sale of the Products to the extent (i) accrued on
the December 31, 2009 Balance Sheet, (ii) identified on Schedule 3.30 and/or
Schedule 3.31 or (iii) arising in the Ordinary Course of the Business from the
Balance Sheet Date through the Closing Date;

                    (l) all Liabilities of the Willtek Group with respect to any
Indebtedness issued or created for the account of the Business as set forth
specifically on Schedule 2.3(l);

                    (m) all Liabilities for any Actions initiated after the
Closing Date which relate to the Business, the Assumed Liabilities or any
Acquired Asset, but excluding any such Action if and to the extent it (i)
relates solely to any Excluded Asset or Excluded Liability or (ii) arises out of
circumstances and events related to the operation of the Business by the Willtek
Group prior to the Closing Date and not accrued on the December 31, 2009 Balance
Sheet or set forth on Schedule 2.3(m);

                    (n) all other Liabilities to be expressly undertaken by any
of Parent and the Buyers pursuant to this Agreement and any obligation or
Liability of the Buyers or Parent created by this Agreement or the Related
Documents;

                    (o) all Liabilities which are identified as Assumed
Liabilities but for which the Willtek Group otherwise is held to be liable under
applicable German Law, nevertheless shall remain and be treated internally as
Assumed Liabilities for purposes of this Agreement;

                    (p) to the extent set forth in Section 5.8, Liabilities in
connection with the Employment Transfer Notice Obligation; and

                    (q) expenses incurred by the Buyers and Parent in connection
with the Acquisition Transaction or any other transactions contemplated herein,
including, fees and expenses of counsel, accountants, consultants or investment
advisors of Parent or the Buyers.

                     2.4 Excluded Liabilities. Except for Assumed Liabilities,
notwithstanding anything to the contrary contained in this Agreement, the Buyers
do not assume, agree to perform or discharge, indemnify the Seller Indemnified
Parties against or otherwise have any responsibility or liability for any
Liabilities of the Willtek Group, whether fixed or contingent, and whether
arising prior to, on or after the Closing Date (the “Excluded Liabilities”)
including the following:

                    (a) the Bank Debt and any accrued interest expense in
connection therewith;

                    (b) any Indebtedness or Liability of the Willtek Group to
the Company or any of its corporate Affiliates, or to any officer, director or
shareholder of the Company, including the Indebtedness described on Schedule
2.4(b) and any accrued interest thereon;

18

--------------------------------------------------------------------------------



                    (c) any Liability for Taxes relating to the Business or the
Acquired Assets attributable to any period prior to the Closing Date and any
Liability for Transfer Taxes in connection with the consummation of the
transactions contemplated herein;

                    (d) any Liability of the Willtek Group to indemnify the
Company or any corporate Affiliate of the Company or any officer, director,
employee or shareholder of any of the Willtek Group, the Company or any of the
corporate Affiliates of the Company;

                    (e) any Liability pertaining to the Willtek Group or the
Business and arising out of or resulting from non-compliance prior to the
Closing Date with any Laws;

                    (f) any Liabilities of the Willtek Group (i) to make any
payments or provide benefits of any kind to any former employees or retirees of
the Willtek Group other than the Assumed Pension Liabilities, (ii) to provide
any U.S. Business Employees with COBRA benefits, (iii) in respect of work
related employee injuries or workmen’s compensation claims for any Willtek Group
Employees based on events or circumstances occurring prior to the Closing Date
(iv) to the Willtek Group Employees for any change in control payments or
bonuses or retention or incentive payments that are predicated on the successful
consummation of the Acquisition Transaction, (v) for any payments to any of the
Willtek Group Employees constituting salary, bonus or Severance Pay or for any
payments to the Willtek Group Employees under any Employee Plans of the Willtek
Group to the extent that, in either case, the same actually was due and payable
and not paid by the Willtek Group (or the Seller) prior to the Closing Date,
(vi) relating to, or arising under, the Willtek 1992 Social Plan; and (vii) not
assumed as Assumed Liabilities pursuant to Section 2.3(d).

                    (g) expenses incurred by the Seller in connection with the
Acquisition Transaction or any other transactions contemplated herein, including
fees and expenses of Seller’s counsel, accountants, consultants and investment
advisors;

                    (h) any obligation or Liability of the Seller to the Buyers
created by this Agreement or any Related Document;

                    (i) any Pre-Closing Environmental Liabilities;

                    (j) any Liability, whether currently existing or hereafter
arising, to the extent attributable to an Excluded Asset;

                    (k) any Liability arising from the failure by the Willtek
Group to comply with the bulk transfer or other applicable Laws of any
jurisdiction with respect to the consummation of the transactions contemplated
hereby, including the German Foreign Trade Act;

19

--------------------------------------------------------------------------------



                    (l) any Liability for any Action if and to the extent that
it (i) relates solely to an Excluded Asset or an Excluded Liability or (ii)
arises out of circumstances or events related to the operation of the Business
by the Willtek Group prior to the Closing Date and is not accrued on the
December 31, 2009 Balance Sheet or set forth on Schedule 2.3(m);

                    (m) any Liability for Employment Claims resulting from, or
predicated upon, any events or circumstances arising or occurring prior to the
Closing Date in connection with the operation of the Business;

                    (n) any Pre-Closing Export Control Laws Liabilities; and

                    (o) any Liabilities of the Willtek Group not incurred in the
Ordinary Course of the Business which are not expressly assumed by the Buyers;
and

                    (p) all Liabilities which are identified as Excluded
Liabilities but for which the Buyers otherwise are held to be liable under
applicable German Law, including Section 75 of the German General Tax Code and
Section 25 of the German Commercial Code and any other similar national law
provisions, nevertheless shall remain and be treated internally as Excluded
Liabilities for purposes of this Agreement.

          To the extent, if at all, that any Liability is identified in this
Agreement as both an Assumed Liability and an Excluded Liability, it shall be
treated for all purposes under this Agreement and the Related Documents as an
Excluded Liability. To the extent that any current Liability of the Willtek
Group may be partly an Assumed Liability and partly an Excluded Liability, the
apportionment of such Liability shall be determined pursuant to applicable
accounting principles by the Parties hereto.

                    2.5 Purchase Price.

                    (a) As consideration for the purchase of the Acquired
Assets, the Buyers, in a manner consistent with the Transaction Structure, shall
assume the Assumed Liabilities and pay to the Willtek Group on the Closing Date,
Two Million Seven Hundred Fifty Thousand ($2,750,000) Dollars, according to the
allocation set forth in Schedule 2.5(a), by wire transfer of immediately
available funds to an account or accounts previously specified by written notice
to the Buyers at least five (5) Business Days prior to the Closing Date (the
“Cash Purchase Price”). The Cash Purchase Price shall be adjusted by the
Adjustment Amount pursuant to Section 2.6 hereof.

                    (b) The Parties agree to the allocation of the Cash Purchase
Price, as adjusted by the Adjustment Amount (taking into account the Assumed
Liabilities) and any indemnity payments pursuant to Section 9.9(c), under any
applicable Tax Laws, as set forth in Schedule 2.5(a). The Parties agree that,
for tax reporting purposes, they will

20

--------------------------------------------------------------------------------



file all forms that are required by any Taxing Authority to which they are
subject for the taxable year that includes the Closing Date, reflecting the
price allocation, and otherwise report the transactions contemplated by this
Agreement wherever and whenever any of them are required to do so in accordance
with such allocation and not take a position for Tax purposes inconsistent
therewith. The Buyers and Parent and the Seller shall notify and provide each
other with reasonable assistance in the event of an examination, audit or other
proceeding regarding the agreed upon allocation of the Cash Purchase Price.

                    2.6 Post Closing Adjustment of Purchase Price.

                    (a) A post-Closing adjustment of the Cash Purchase Price
(the “Adjustment Amount”) shall be made to reflect the U.S. dollar amount by
which, if at all, the Adjusted Net Assets of the Business as of the Closing
Date, as finally determined in the manner provided in this Section 2.6, is less
than the Adjusted Net Assets Target. Within three (3) Business Days after the
Closing Adjusted Net Assets Amount is finally determined and becomes binding and
conclusive on the Parties pursuant to this Section 2.6, the Company, on behalf
of Willtek, shall make the payment provided for in this Section 2.6(a), if any,
by wire transfer in immediately available funds to an account specified by the
Buyers. If the Seller fails to timely make payment of the Adjustment Amount, if
any, as provided, the Buyers (or Parent) shall have the right to institute such
action or proceeding as they (it) deem appropriate to recover the Adjustment
Amount, and, without limiting the foregoing, may do so otherwise, in whole or in
part, by way of offset against any monies that may become payable to the Seller
Indemnified Parties pursuant to Article IX of this Agreement.

                    (b) Within one hundred twenty (120) days following the
Closing Date, the Buyers or Parent shall prepare and deliver to the Company on
behalf of Willtek, a statement of the Adjusted Net Assets of the Business as of
the Closing Date (the “Closing Adjusted Net Assets Statement”) by applying the
same methodology and principles described on Schedule 2.6(b) that were used to
calculate the Adjusted Net Assets Target.

                    (c) (i) The Company shall have forty-five (45) days after
the receipt of the Closing Adjusted Net Assets Statement (the “Seller’s Review
Period”) to review the Closing Adjusted Net Assets Statement, and the books and
records on which the preparation of the same were based.

                         (ii) If the Company disputes any item(s) on the Closing
Adjusted Net Assets Statement, it shall give the Buyers written notice of such
disagreement prior to the expiration of the Seller’s Review Period specifically
identifying the item(s) and amount(s) in dispute and the basis for such dispute
(the “Seller’s Notice”). The Parties shall use commercially reasonable efforts
to reach agreement with respect to the disputed items within thirty (30) days
following the delivery of the Seller’s Notice, or such longer period as may be
agreed upon by the Parties (the “Resolution Period”).

21

--------------------------------------------------------------------------------



                         (iii) If the Company and the Parent mutually agree upon
the Closing Adjusted Net Assets Statement within the Resolution Period, such
agreement shall be binding upon the Parties. Any item(s) on the Closing Adjusted
Net Assets Statement not specifically identified in writing as a disputed item
before the end of Seller’s Review Period shall be deemed to have been accepted
by Willtek and shall not be subject to any further dispute, review or change.

                    (d) If the Parties fail to resolve any disputes with respect
to the Closing Adjusted Net Assets Statement within the Resolution Period, the
dispute shall be submitted for resolution within ten (10) days after the
expiration of the Resolution Period to, and definitively and finally determined
by, an independent, internationally recognized accounting firm that currently
does not audit/review, and has not audited/ reviewed, within two years preceding
the date of the appointment of such firm, any of the Seller, Parent or the
Buyers, which shall be mutually selected by the Buyers and Willtek from those
listed on Schedule 2.6(d) (the “Independent Accountant”). The Independent
Accountant shall act as an expert and not as an arbitrator to determine, based
solely on the presentations of the Company and the Parent and Buyers, and not by
independent review, only those items that are still in dispute. The Independent
Accountant’s determination, rendered consistent with the terms hereof and in no
event later than (30) days after the dispute is submitted to it, shall be final,
conclusive and binding and be set forth in a written statement delivered to the
Company and Parent. The Company and the Buyers (or Parent), jointly and
severally, shall have equal responsibility for the fees and expenses of the
Independent Accountant, unless either Party has been found to (i) have acted in
bad faith or (ii) have engaged in fraud or other such misconduct, in which case,
that Party could be held responsible for the whole or a significant portion of
such fees and expenses. The Closing Adjusted Net Assets Statement as mutually
agreed to by the Parties or otherwise as finally determined in the manner
provided shall be referred to as the “Closing Adjusted Net Assets Amount.”

                    (e) The Adjustment Amount shall be treated for income tax
purposes as an adjustment to the Cash Purchase Price.

                    (f) As a matter of convenience, in connection with the
performance of the protocol outlined in this Section 2.6, Parent may substitute
itself in the place and stead of the Buyers as their representative.

                    (g) Parent and the Buyers will make the work papers and
back-up materials and records used in preparing the Closing Adjusted Net Assets
Statement available to the Company and its accountants at reasonable times and
upon reasonable notice at any time during (A) the review by the Company of the
Closing Adjusted Net Assets Statement, and (B) the resolution by the Company and
the Buyers of any dispute with respect thereto pursuant to this Section 2.6.

22

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

                    As an inducement to the Buyers and Parent to enter into this
Agreement and to consummate the transactions contemplated hereby, the Seller, on
a joint and several basis, represents and warrants to the Buyers and Parent that
as of the Effective Date and the Closing Date:

                     3.1 Organization and Qualification; Subsidiaries. Willtek
and each of the Willtek Subsidiaries is a corporation, limited company, limited
partnership, limited liability company or other entity duly organized, validly
existing and in good standing (in each instance where such concepts are legally
applicable) under the Laws of the jurisdiction of its organization or origin and
has the requisite corporate, limited company, partnership, limited liability
company or other entity (as the case may be) power and authority to own, lease
and operate its properties and to carry on its business as it is now being
conducted, except, with respect to any Willtek Subsidiary, where the failure to
be in good standing would not, or would not reasonably be expected to,
individually or in the aggregate, have a Seller Material Adverse Effect. Willtek
and each of the Willtek Subsidiaries is duly qualified or licensed as a foreign
corporation to do business and is in good standing (in each instance where such
concepts are legally applicable) in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its business makes
such qualification or licensing necessary as set forth on Schedule 3.1, except
where the failure to be so qualified or licensed and in good standing would not,
or would not reasonably be expected to, individually or in the aggregate, have a
Seller Material Adverse Effect. A true, accurate and complete list of (i) all of
the Willtek Subsidiaries, together with the jurisdiction of incorporation or
organization of each such Willtek Subsidiary, and (ii) exclusive of the Willtek
Subsidiaries, each sales office of Willtek, together with its location, is set
forth in Schedule 3.1.

                    3.2 Authorization. Each of the Company, Willtek and the
Willtek Subsidiaries has all requisite corporate power and authority to execute
and deliver this Agreement and the Related Documents and to perform its
obligations hereunder and thereunder. Each of the Company, Willtek and the
Willtek Subsidiaries has duly authorized the execution, delivery and performance
of this Agreement and the Related Documents and the consummation of the
transactions contemplated hereby or thereby, and no other corporate proceedings
or action on the part of any of them is necessary to authorize this Agreement or
the Related Documents or to consummate the transactions contemplated hereby or
thereby. This Agreement and the Related Documents have been duly executed and
delivered by the Company, Willtek and the Willtek Subsidiaries and, assuming due
execution, constitute legal, valid and binding obligations of each of them and
enforceable against each of them in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar Laws of general applicability affecting the rights of creditors or by
general equitable principles.

23

--------------------------------------------------------------------------------



                     3.3 No Violations or Conflicts. Neither the execution and
delivery of this Agreement by each of the Company, Willtek and the Willtek
Subsidiaries or, as may applicable, those of the Related Documents to which it
is a party, nor the consummation by each of them of the transactions
contemplated by this Agreement or the Related Documents (assuming all required
consents, approvals, authorizations, filings and notices set forth in Schedule
3.4 have been made, given or obtained) does or will (i) violate any provision of
the their organizational documents (ii) result in a violation or breach of, or
constitute a default under (or an event that, with notice, lapse of time, or
both would be a default under), or result in the acceleration of any obligations
under, any indenture, mortgage, bond, Contract, license, agreement, Permit,
instrument or other obligation to which any of the Company, Willtek or the
Willtek Subsidiaries is a party or by which any of the assets of the Willtek
Group, including the Acquired Assets, is bound, (iii) result in an event that
would permit any party to terminate any agreement or Contract of Willtek or the
Willtek Subsidiaries, (iv) violate in any material respect any Law or Order to
which Willtek or the Willtek Subsidiaries is subject, or (v) result in the
creation or imposition of any Lien on any assets of the Willtek Group, including
the Acquired Assets, except in the case of clauses (ii) and (iii), above, as
would not individually or in the aggregate, reasonably be expected to have
Seller Material Adverse Effect.

                    3.4 Consents and Approvals. Except as set forth on Schedule
3.4 (collectively, the “Required Consents”), there is no consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Authority or any other Person that if not obtained or made by the Seller as
required in connection with the execution, delivery and performance by the
Seller of this Agreement or the Related Documents, would be reasonably likely to
have a Seller Material Adverse Effect. All of the Required Consents will be
obtained on or prior to the Closing Date.

                    3.5 Financial Statements.

                    (a) The Financial Statements have been previously delivered
to the Buyers and are attached hereto as Schedule 3.5(a).

                    (b) The Financial Statements (i) are complete, true and
correct in all material respects; (ii) were prepared in accordance with GAAP,
consistent with Past Practice; (iii) present fairly the financial position and
results of operations of the Willtek Group and the Business as of the date
thereof and for the year ended; and (iv) are based upon and accurately and
correctly reflect, in all material respects, the books of account and other
financial records of the Willtek Group and the Business. Assets and Liabilities
reflected on the December 31, 2009 Balance Sheet have been translated at year
end exchange rates.

                    (c) The books of account and other financial records of the
Willtek Group and the Business are complete and accurate in all material
respects and have

24

--------------------------------------------------------------------------------



been properly maintained in all material respects in accordance with applicable
Law.

                    3.6 Assets; Continued Operation. The Willtek Group has good
and marketable title to, or a valid leasehold interest in, or a license to or
otherwise possesses the lawful right to use, all tangible assets that are part
of the Acquired Assets, including, but not limited to, those reflected on the
books and records of the Willtek Group and on the December 31, 2009 Balance
Sheet as “Property and Equipment” (except those sold or disposed of subsequent
to the date thereof in the Ordinary Course of Business consistent with Past
Practice), free and clear of all Liens except for the Permitted Liens. None of
the Acquired Assets is subject to any sublease, sublicense or other agreement
granting to any other Person any right to the use or enjoyment of such assets.
All of the tangible assets comprising the Acquired Assets are in good operating
condition and in a good state of maintenance and repair. The Acquired Assets
constitute all of the assets necessary for the operation of the Business as it
is presently conducted. The Willtek Group has the right to sell, assign,
transfer, convey and deliver the Acquired Assets to the Buyers and upon
consummation of the transactions contemplated hereby, the Buyers will have
acquired, as the case may be, good and marketable title to, or a valid leasehold
interest in, or a valid license to use and practice, each of the Acquired
Assets, free and clear of all Liens except for the Permitted Liens.

                    3.7 No Undisclosed Liabilities. Except for the Excluded
Liabilities, other than to the extent disclosed or reserved for in the December
31, 2009 Balance Sheet, or otherwise specifically disclosed on Schedule 3.7, the
Willtek Group has no Liabilities, commitments or obligations of any nature
whatsoever, whether accrued, absolute, contingent, known, unknown, asserted,
unasserted or otherwise, and whether due or to become due except for
Liabilities, obligations and commitments incurred in the Ordinary Course in a
manner consistent with Past Practice since the Balance Sheet Date which do not
exceed, in the aggregate, $50,000.

                    3.8 Absence of Certain Changes, Conduct of Business.

                    (a) Since the Balance Sheet Date, the Willtek Group has
conducted the operations and affairs of the Business only in the Ordinary Course
consistent with Past Practice and there has not occurred a Seller Material
Adverse Effect or any events and circumstances which reasonably could be
expected to result in a Seller Material Adverse Effect.

                    (b) In addition to, and not in limitation of the foregoing,
since the Balance Sheet Date, the Willtek Group has not: (i) encumbered any of
the Acquired Assets or material property of the Business; (ii) hired additional
employees, converted full time employees to part time employees, or increased or
accelerated the payment or vesting of compensation or other remuneration or
benefits payable or to become payable to any of the current directors, officers
or other employees or agents of the Business other than as expressly required by
the terms of employment agreements or works agreements existing on the date
hereof and disclosed to the Buyers or Parent;

25

--------------------------------------------------------------------------------



(iii) adopted or (except as otherwise required by applicable Law) amended or
made any unscheduled contribution to any Employee Plan for or with employees, or
entered into any collective bargaining or works agreement covering any employees
of the Business; (iv) waived any right under, or terminated or modified, any
Contract, except for terminations of Contracts upon their expiration in
accordance with their terms; (v) created, incurred, assumed or otherwise become
liable for any Indebtedness in an aggregate amount in excess of $50,000 or
guaranteed or endorsed any obligation or the net worth of any Person, in each
case in respect of or otherwise relating to or affecting the Business; (vi)
except in the Ordinary Course consistent with Past Practice, paid, discharged or
satisfied any claim, obligation or Liability of the Business in an aggregate
amount in excess of $50,000; (vii) sold, transferred, leased or otherwise
disposed of any of the Acquired Assets, except in the Ordinary Course in a
manner consistent with Past Practice and for a cash consideration equal to the
fair value thereof at the time of such sale, transfer, lease or other
disposition; (viii) sold, transferred, leased, licensed or otherwise disposed of
any Intellectual Property or other intangible assets that are part of the
Acquired Assets or disclosed any confidential Proprietary Information relating
to the Business to any Person; (ix) cancelled, compromised, released or waived
any debt, claim or right in respect of or otherwise relating to or affecting the
Business; (x) caused the Business to make any loan or advance to any Person, or
to acquire the capital stock or other securities or any ownership interest in,
or substantially all of the assets of, any other business enterprise; (xi) made
any capital investment or expenditure or capital improvement, addition or
betterment in respect of or otherwise relating to or affecting the Business in
excess of $25,000 (xii) instituted or settled any action, suit or proceeding
before any Governmental Authority relating to the Acquired Assets or in respect
of or otherwise relating to or affecting the Business; (xiii) entered into any
Contract, commitment, transaction or obligation in respect of or otherwise
relating to or affecting the Business, except in the Ordinary Course in a manner
consistent with Past Practice; (xiv) suffered any damage, destruction or
casualty loss to the Acquired Assets in excess of $25,000 in the aggregate,
whether or not covered by insurance; (xv) made any Tax election or settled or
compromised any Tax controversy relating to the Acquired Assets or the Business;
(xvi) announced or effected any material change in the form or manner of
distribution of any of the Products provided by the Business; (xvii) made
deliveries in connection with its backlog of orders other than in the Ordinary
Course; (xviii) made or effected any material change in the practices or
policies of pricing, booking orders, discounting for sales of finished goods,
ordering supplies and raw materials, shipping finished goods, accepting returns
or honoring warranties, invoicing customers and collecting receivables; (xix)
materially changed any of the accounting methods or principles used in recording
transactions on its books or records or in preparing the Financial Statements;
(xx) wrote up or wrote down or wrote off the book value of any of the Acquired
Assets other than in the Ordinary Course consistent with Past Practice; (xxii)
entered into, renewed or modified in any material respect any agreement,
understanding, arrangement or manner of doing business between the Company and
the Willtek Group or Willtek and the Willtek Subsidiaries, including the
transfer of ownership of any Intellectual Property or other of the Acquired
Assets; (xxiii) took or failed to take any action that could reasonably

26

--------------------------------------------------------------------------------



be expected to have a Seller Material Adverse Effect on the Business except as
may have been warranted in the good faith business judgment of the Willtek Group
in the Ordinary Course; (xxiv) incurred any Indebtedness for money borrowed in
excess of $50,000 for which the Buyers or the Business would be liable after the
Closing Date; (xxv) entered into any Contract or commitment to do any of the
foregoing; or (xxvi) entered into any other transaction or taken any other
action not in the Ordinary Course of the Business (except for transactions
contemplated by this Agreement).

                    3.9 Customers and Suppliers. Schedule 3.9 sets forth, by
volume and monetary amount, a list of the ten largest customers and ten largest
suppliers of the Business for the year ended December 31, 2009. For the purposes
of this Section, “customer” shall mean any Person to whom the Willtek Group sold
Products, whether such Products were sold under current part numbers or
predecessor part numbers. There exists no actual, and the Seller has no
Knowledge, of any threatened, termination, cancellation or limitation of, or any
material change in, the business relationship of the Business with any material
customer or supplier (including as a result of the consummation of the
transactions contemplated hereby). To the Knowledge of the Seller, no material
customer or supplier has experienced any work stoppage or other material adverse
circumstance or condition that is reasonably likely to jeopardize or adversely
affect the future relationship of the Business with any such customer or
supplier. Except as set forth on Schedule 3.9, there are no pending disputes or
controversies with any material customer or supplier of the Business which, to
the Seller’s Knowledge, would materially affect the continuation of business
with such customer. To the Knowledge of the Seller, no customer of the Business
has any right to any credit or refund for Products sold by the Business pursuant
to any Contract, understanding or practice of the Willtek Group other than
pursuant to the normal course return or rescission policy of the Willtek Group.
No sales incentives, rebates or trade-ins have been offered to any of the
customers of the Business which differ substantially from what have been granted
or offered to such customers in the Ordinary Course consistent with Past
Practice, and otherwise there are no special post shipment obligations or
acceptance provisions that exist with regard to any sales arrangements with the
customers of the Business.

                    3.10 Contracts.

                    (a) Schedule 3.10(a) sets forth a true, complete and correct
list of the existing material Contracts described below that relate to, are
connected with, or are used in the operation of, the Business or the Acquired
Assets, to which the Willtek Group is a party or pursuant to which the Willtek
Group, the Acquired Assets or the Business are bound (the “Scheduled
Contracts”):

                         (i) any Contracts providing for a commitment of
employment or for consultation, legal, investment banking, brokerage or
accounting services to the Business;

                         (ii) any Contracts with any Person containing any
provision

27

--------------------------------------------------------------------------------



or covenant (A) prohibiting or materially limiting the ability of the Willtek
Group or the Business to engage in any business activity or compete with any
Person generally or in connection with any product or in any territory; or (B)
requiring most favored pricing to be provided to any third party; (C) granting
first refusal or similar rights to any Person;

                              (iii) any Contracts pursuant to which any Lien
(other than an Assumed Liability or a Permitted Lien) has been or could be
imposed on any of the Acquired Assets;

                              (iv) any Contracts (other than this Agreement)
providing for (i) the future disposition or acquisition of any of the Acquired
Assets (other than dispositions or acquisitions of inventory in the Ordinary
Course of Business), and (ii) any merger or other business combination involving
the Business;

                              (v) any Contract, the terms of which include
express provisions regarding confidentiality (excluding licenses for commercial
off the shelf software);

                              (vi) any Contract (A) for the lease of personal
property or Equipment constituting an Acquired Asset to or from any Person which
provides for lease payments in excess of $50,000 per year or (B) for the lease,
sublease or license of Real Property in connection with the operation of the
Business;

                              (vii) any Contract that limits or contains
restrictions on the ability of the Willtek Group to incur or suffer to exist any
Lien, to purchase or sell any assets, to change the lines of business in which
it participates or engages or to engage in any merger or other business
combination;

                              (viii) any other Contracts that involve the
payment, pursuant to the terms of any such Contract, (A) by or to the Willtek
Group of more than $50,000 annually;

                              (ix) any Contract concerning the issuance of a
Permit or License which is material to the Business requiring an annual payment
of $25,000 or more in fees, royalties or otherwise by the Willtek Group;

                              (x) any Contract, the particulars of which are
required to be furnished to any competition or regulatory authority and any
undertaking that has been given or Order made pursuant to any competition
legislation or in response to any request for information or statement of
objection from any Governmental Authority;

                              (xi) any bid, tender, proposal or offer which, if
accepted, will result in the Willtek Group becoming a party to any agreement or
arrangement in which the aggregate payments to be received or paid by the
Willtek Group would exceed $50,000;

28

--------------------------------------------------------------------------------



                              (xii) (A) any Employee Plan, industrial or works
council agreement and any other Contract, arrangement or scheme providing for
severance, bonuses, retention payments, success payments, retirement benefits,
deferred compensation or change in control payments to any current or former
directors, officers and employees of, and consultants to, the Willtek Group and
the Business, and (B) any employment agreement or employment Contract which is
not substantially in the form of the standard employment agreement of the
Willtek Group (a copy of which has been provided to Buyers) or otherwise
provides for wages greater than $75,000 per year; (C) any Contract constituting,
reflecting or providing for Employee Plan Insurances;

                              (xiii) any Contract that (A) requires performance
more than one year from the Closing Date, or (B) cannot be terminated within
ninety (90) days after giving notice of termination without resulting in a cost
or penalty or (C) which requires consent to assign the same to the Buyers or
imposes a financial penalty or requires a payment of any kind as a result of the
consummation of the transactions contemplated herein;

                              (xiv) all Contracts relating to the manufacture,
sale, distribution, marketing or promotion of the Products or under which a
commission is currently or could be payable in connection with any of the
foregoing;

                              (xv) all Contracts with vendors or suppliers to
the Business;

                              (xvi) any Contract between the Willtek Group and a
“channel partner” (a “Channel Partner Agreement”) who accounted for more than 1%
of the sales of the Business in any of the past three years and any Channel
Partner Agreement that is not terminable on 60 days notice;

                              (xvii) any Contract between or among (A) Willtek
and any of the Willtek Subsidiaries, or (B) any of the Willtek Group and the
Company or any other Affiliate of Willtek;

                              (xviii) any Contract not otherwise described in
any of clauses (i) through (xvii) above under which the consequences of a
default or termination could reasonably be expected to have Seller Material
Adverse Effect;

                              (xix) any Contract relating to the licensing,
sublicensing or development of Intellectual Property by or for the Willtek
Group;

                              (xx) any material Contract not made in the
Ordinary Course of the Business; and

                              (xxi) all amendments, exhibits and schedules to
any of the Contracts described or referenced in this Section 3.10(a).

29

--------------------------------------------------------------------------------



True, complete and correct copies of each Contract have been furnished or made
available to the Buyers and Parent.

          Each Scheduled Contract, with respect to the Willtek Group (or, if
applicable, the Company), and to the Knowledge of the Seller, each other party
thereto and assuming due execution, is a legal, valid, enforceable and binding
agreement, is in full force and effect, and will continue to be legal, valid,
enforceable and binding and in full force and effect in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar Laws of general applicability affecting the rights
of creditors or by general equitable principles, following the consummation of
the transactions contemplated hereby. The Willtek Group is not in default or
breach of any of the Scheduled Contracts and, to the Knowledge of the Seller, no
other party to any of the Scheduled Contracts is in default or breach thereof.
With respect to the Willtek Group (or if applicable, the Company), and to the
Knowledge of the Seller, any other party to any Scheduled Contracts, there
exists no condition, event or act (including the consummation of the
transactions contemplated by this Agreement) which, with the giving of notice,
the lapse of time or the happening of any other event or condition, (i) would
become a default or an event of default, or would constitute a breach of any
provision of any Scheduled Contract, or (ii) would permit the acceleration of
any obligation of any party to any Scheduled Contract or the creation of a Lien
upon any of the Acquired Assets, except as would not, individually or in the
aggregate, be reasonably expected to have a Seller Material Adverse Effect. The
Willtek Group has not been notified in writing of the pending or threatened
cancellation, revocation or termination of any of the Scheduled Contracts, and,
to the Seller’s Knowledge, there are no facts or circumstances which could
reasonably be expected to result in any cancellation, revocation or termination.
The Willtek Group has not assigned, delegated or otherwise transferred any of
its rights or obligations with respect to any Scheduled Contract. None of the
Scheduled Contracts places restrictions on the Willtek Group to engage in the
Business in any place or to solicit any Persons as customers, employees or
independent contractors of the Business.

                    (b) Schedule 3.10(b) sets forth a complete and accurate list
of the Government Contracts, true, complete and correct copies of which have
been delivered or made available to the Buyers or Parent. “Government Contracts”
shall mean all current Contracts, including Contracts under which performance is
completed, but which are subject to audits or adjustments by any Governmental
Authority or for which all related accounting, legal and performance issues are
not resolved: (i) between the Willtek Group and any Governmental Authority,
including any blanket purchase agreements, task orders, or other agreements
thereunder; and (ii) between the Willtek Group and an entity which is a party to
a Contract or other agreement with a Governmental Authority.

                          (i)The Willtek Group has complied in all material
respects with all terms and conditions of each of the Government Contracts, has
complied with

30

--------------------------------------------------------------------------------



all requirements of all applicable Laws pertaining to each such Government
Contract and otherwise is not a party to any current dispute relating to a
Government Contract. There are no current or, to the Knowledge of the Seller,
threatened, or known pending claims, appeals, protests, or lawsuits relating to
a Government Contract. The Willtek Group has not received a cure notice, a show
cause notice, a suspension of work notice, or a stop work order under any
Government Contract.

                          (ii) No Governmental Authority or any prime
contractor, subcontractor, joint venture partner, teaming partner, or other
Person has notified the Willtek Group in writing that the Willtek Group or any
of its directors, officers, agents, or employees have breached or violated any
Law, certification, regulation, representation, clause, provision, or
requirement relating to any Government Contract.

                          (iii) The Seller has not been questioned or challenged
in writing as to any cost incurred by the Willtek Group nor has any cost been
the subject of any audit or investigation, or disallowed. No payment due to the
Willtek Group relating to any Government Contract has been withheld (except to
the extent such withholding or retention is in the Ordinary Course) or set off,
or has any claim been made in writing to withhold or set off money.

                          (iv) The Willtek Group has not knowingly or recklessly
submitted to any Governmental Authority any inaccurate, untruthful, or
misleading cost or pricing data, certification, bid, proposal, application,
report, claim, or any other information relating to the procurement or
performance of a Government Contract.

                          (v) No Government Contract has been totally or
partially terminated for default or for the convenience of a Governmental
Authority.

                          (vi) The Willtek Group has complied in all material
respects with all terms and conditions of each Government Contract, including
all clauses, provisions and requirements incorporated by reference or operation
of law.

                          (vii) The Willtek Group has not been notified of any
warranty claims relating to any Government Contract.

                          (viii) The Willtek Group has not been suspended or
debarred from doing business with any Governmental Authority or has any such
suspension or debarment action been threatened, proposed, or commenced. To the
Knowledge of the Seller, there is no valid basis, or specific circumstances that
with notice or the passage of time or both would become a basis, for the Willtek
Group’s suspension or debarment from doing business with any Governmental
Authority.

                          (ix) The Willtek Group has not been nor is it now
being audited or investigated by any Governmental Authority, nor has such audit
or investigation been threatened in writing.

                          (x) There are no restraints upon eligibility of the
Willtek

31

--------------------------------------------------------------------------------



Group or the Business with regard to the procurement in the future of any
Government Contract other than those restraints extant in the documents made
available to the Buyers or Parent for inspection.

                    3.11 Litigation. There is no civil, criminal or
administrative action, suit, claim, hearing, investigation or proceeding
pending, or, to the Knowledge of the Seller, threatened, against the Willtek
Group or relating to the Business or the Acquired Assets, in any court, by any
Governmental Authority or before any arbitrator or other tribunal. The Willtek
Group is not subject to any outstanding action or Order of any court or
Governmental Authority which places any Lien on the Acquired Assets or otherwise
would reasonably be expected to have a Seller Material Adverse Effect.

                    3.12 Intellectual Property; Information Technology

                    (a) As used herein, “Intellectual Property” means all
intellectual property (and all proprietary rights attendant thereto) owned, used
or licensed (as licensor or licensee) by the Willtek Group that is used or has
been used in the Business, or in any Products, any technology or process
currently or formerly offered by the Business, or currently under development by
the Willtek Group for use in connection with the Business, including:

                         (i) all United States and foreign copyright interests
in any original work of authorship, whether registered or unregistered,
including but not limited to, all United States copyright registrations or
foreign equivalent, all applications for registration or foreign equivalent, all
moral rights, all common-law rights, and all rights to register and obtain
renewals and extensions of copyright registrations, together with all other
copyright interests accruing by reason of international copyright convention
(“Copyrights”);

                         (ii) all United States and foreign patents (including
certificates of invention and other patent equivalents), provisional
applications, patent applications and patents issuing therefrom as well as any
division, continuation or continuation in part, reissue, extension,
reexamination, certification, revival or renewal of any patent, all Inventions
and subject matter related to such patents, in any and all forms (“Patents”);

                         (iii) all United States and foreign trademarks, trade
dress, service marks, trade and brand names, icons, logos, slogans, and any
other indicia of source or sponsorship of goods and services, designs and
logotypes related to the above, in any and all forms, all trademark
registrations and applications for registration related to such trademarks
(including, but not limited to intent to use applications), and all goodwill
related to the foregoing (“Trademarks”);

                         (iv) all domain name registrations (“Domain Names”);

32

--------------------------------------------------------------------------------



                         (v) any formula, design, device or compilation, or
other information which is used or held for use by the Business, which gives the
holder thereof an advantage or opportunity for advantage over competitors which
do not have or use the same, and which is not generally known by the public
(“Trade Secrets”). Trade Secrets can include, by way of example, formulas,
algorithms, market surveys, market research studies, information contained on
drawings and other documents, and information relating to research, development
or testing;

                         (vi) novel devices, processes, compositions of matter,
methods, techniques, observations, discoveries, apparatuses, machines, designs,
expressions, theories and ideas, whether or not patentable and whether or not
registered (“Inventions”);

                         (vii) scientific, engineering, mechanical, electrical,
financial, marketing or practical knowledge or experience useful in the
operation of the Business (“Know-How”);

                         (viii) (A) any and all computer programs and/or
software programs (including all source codes, object codes, firmware,
programming tools and/or documentation), (B) machine readable databases and
compilations, including any and all data and collections of data, and (C) all
content contained on Internet site(s) (“Software”);

                         (ix) all documentation and media constituting,
describing or relating to the above, including memoranda, manuals, technical
specifications and other records wherever created throughout the world; and

                         (x) the right to sue for past, present or future
infringement and to collect and retain all damages and profits related to the
foregoing.

                    (b) Schedule 3.12(b) sets forth a true and correct list,
worldwide, of (i) all issued Patents and all pending applications for Patents;
(ii) all registered Trademarks and all pending Trademark applications; (iii) all
Copyright, mask work and design registrations and applications, and (iv) all
Domain Name registrations and applications, currently owned by the Willtek Group
(collectively, the “Scheduled Intellectual Property”).

                    (c) Schedule 3.12(c) lists all licenses, sublicenses,
agreements or instruments involving the Intellectual Property including (i)
licenses by the Willtek Group to any Person of any Intellectual Property; and
(ii) licenses by any other Person to the Willtek Group of any Intellectual
Property (except with respect to generally available “off-the-shelf’ software)
(each a “License”), (iii) all research and development agreements (“R & D
Agreements”), and all Intellectual Property Escrow Agreements (“IP Escrow
Agreements”). Each License, R & D Agreement and IP Escrow Agreement identified
in Schedule 3.12(c) is a valid and binding agreement enforceable in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar Laws affecting the rights of

33

--------------------------------------------------------------------------------



creditors or by general equitable principles. With respect to each License and R
& D Agreement, there is no default (or event that with the giving of notice or
passage of time would constitute a default) by the Willtek Group, or to the
Knowledge of Seller, any other party thereto. There are no pending, and, to the
Knowledge of the Seller, no threatened claims with respect to any License or R &
D Agreement, and there otherwise has not occurred any event or circumstance that
would entitle any Person to implicate any of the IP Escrow Agreements described
in Schedule 3.12(c). No License contains an indemnity by the Willtek Group in
favor of a third party with respect to the Intellectual Property. Except as set
forth on Schedule 3.12(c), subject only to obtaining such consent as may be
required therein, the Willtek Group has the right, in accordance with the terms
thereof, either to assign each License, R & D Agreement and IP Escrow Agreement
identified on Schedule 3.12(c) to Buyers or, in the absence of such consent, to
transfer or sublicense to Buyers all of its Intellectual Property and other
rights thereunder, and there is no License, R & D Agreement or IP Escrow
Agreement material to the Business as it is currently conducted which is not
assignable. Each License, R & D Agreement and IP Escrow Agreement will continue
to be valid, legally binding, enforceable and in full force and effect on
identical terms subsequent to the assignment of the same to the Buyers in
connection with the consummation of the transactions contemplated herein.

                    (d) The Willtek Group has good and valid title to, or
otherwise possesses the rights to use, all Intellectual Property necessary to
conduct the Business from and after the Closing Date in the same manner as it is
being conducted as of the date hereof. Neither the consummation of the
transactions contemplated by this Agreement nor the performance by the Willtek
Group hereunder will result in the diminution, license, transfer, termination or
forfeiture of the rights of the Willtek Group in the Intellectual Property or
Licenses. Except as set forth on Schedule 3.12(d), and except for Intellectual
Property owned by third parties, no Person other than the Willtek Group has any
right or interest of any kind or nature in or with respect to the Intellectual
Property, or any portion thereof, or any rights to sell, license, lease,
transfer or use or otherwise exploit the Intellectual Property or any portion
thereof. All current and former officers, employees, consultants and contractors
of the Willtek Group who have created Intellectual Property, have executed an
agreement or are subject to a works agreement (collectively, “Employee Invention
Agreements”) under which, in accordance with applicable Law, for such
compensation, if any, as stated therein, all rights, title and ownership in and
to such Intellectual Property have been validly assigned or transferred to the
Willtek Group, and otherwise there are no claims by any of such officers,
employees consultants and contractors for any further remuneration under the
Employee Invention Agreements. To the Knowledge of the Seller, no Intellectual
Property has been developed by any current or former employee, officer or
consultant using, in whole or in part, without authorization or in derogation of
any contractual restrictions, the Intellectual Property of any Person, including
a former employer. To the Knowledge of the Seller, no current or former employee
of the Willtek Group has unlawfully disclosed to the Willtek Group or otherwise
used for his own benefit or the benefit of the Willtek Group, the confidential
or proprietary information of any Person in violation of any Contract
prohibiting him from doing so.

34

--------------------------------------------------------------------------------



                    (e) The Willtek Group has not been alleged in writing to
have, or, to the Knowledge of the Seller, has the Willtek Group, infringed upon,
misappropriated or misused any intellectual property or proprietary information
of another Person. Except as set forth on Schedule 3.12(e), there are no
pending, and, to the Knowledge of the Seller, threatened, claims or proceedings
contesting or challenging the Intellectual Property owned by the Willtek Group
or the Willtek Group’s use of the Intellectual Property owned by another Person.
To the Knowledge of the Seller, no third party, including any current or former
employee or contractor of the Willtek Group, is infringing upon,
misappropriating or otherwise violating the rights of the Willtek Group in and
to the Intellectual Property.

                    (f) Each item of the Scheduled Intellectual Property has
been duly registered or an application has been filed with respect thereto with
the appropriate Governmental Authority, in each case to the extent indicated on
Schedule 3.12(f). All Patent, Copyright, Trademark, Domain Name and other
applications, renewals and other similar fees have been fully and properly paid
and are current, and all Patent, Copyright, Trademark, Domain Name and other
registrations and filings are currently in compliance with all legal
requirements and remain in full force and effect.

                    (g) The Willtek Group has taken commercially reasonable
steps to protect the proprietary nature of the Intellectual Property and to
maintain in confidence all Trade Secrets and confidential Intellectual Property
and information owned or used by the Willtek Group in connection with the
Business. To the Knowledge of the Seller, no Trade Secret or other confidential
Intellectual Property or information of the Willtek Group that is owned or used
in connection with the Business has been disclosed or authorized to be disclosed
to any Person, including any employee, agent, contractor, or other Person, other
than pursuant to a non-disclosure agreement or other conditional obligation that
protects the Willtek Group’s proprietary interests in and to such Trade Secrets
or confidential Intellectual Property or other information.

                    (h) Schedule 3.12(h) contains a true and complete list of
all of the Software included, embedded or incorporated in or developed for
inclusion in the Products or in websites of the Willtek Group covering the
Business (the “Business Software”). The Willtek Group owns full and unencumbered
right and good, valid and marketable title or has valid licenses to such
Business Software, and the Business Software owned by the Willtek Group is free
and clear of all Liens. The Willtek Group has not incorporated any third party
intellectual property into the Business Software not identified in Schedule
3.12(h). Except as identified in Schedule 3.12(h), no open source or public
library software, including any version of any software licensed pursuant to any
GNU public license, is, in whole or in part, embodied or incorporated in the
Business Software programs.

                    (i) The Willtek Group employs commercially reasonable
measures to ensure that the Business Software contains no “viruses.” For the
purposes of this Agreement, “virus” means any computer code intentionally
designed to disrupt, disable or harm in any manner the operation of any software
or hardware. To the Knowledge of the Seller, none of the Business Software
programs contains any worm,

35

--------------------------------------------------------------------------------



bomb, backdoor, clock, timer or other disabling device, code, design or routine
which causes the software to be erased, inoperable, impaired in performance or
otherwise incapable of being used, either automatically or upon command by any
Person.

                    (j) The Intellectual Property (including, to the Knowledge
of the Seller, the Intellectual Property licensed to the Willtek Group by third
parties), is free and clear of any Liens other than Permitted Liens.

                    (k) Schedule 3.12(k) sets forth all agreements by which the
Willtek Group is obligated to make to third parties any payments related to the
Intellectual Property. The Willtek Group is not bound by any agreement by which
it owes any present or future royalties or other payments to third parties in
respect of the Intellectual Property in excess of $25,000.

                    (l) The Willtek Group has implemented industry “best
practices” to ensure the physical and electronic protection of its websites and
information assets from unauthorized disclosure, use or modification. To the
Knowledge of the Seller, there has been no breach of security involving any
websites or information assets of the Willtek Group which constitute Acquired
Assets. All data which has been collected, stored, maintained or otherwise used
by the Willtek Group has been collected, stored, maintained and used in
accordance with all applicable Laws, guidelines and industry standards. The
Willtek Group has not been notified in writing of noncompliance with applicable
data protection Laws, guidelines or industry standards.

                    (m) All Information Technology used by the Willtek Group in
the conduct of the Business and all Contracts relating to the maintenance and
support, security, disaster recovery management and utilization (including
facilities management and computer bureau services agreements) of the
Information Technology owned or used by the Willtek Group in the conduct of the
Business are listed in Schedule 3.12 (m).

                    (n) Except as set forth in Schedule 3.12(n), all Information
Technology currently used by or required to carry on the Business and fulfill
the Contracts that are part of the Acquired Assets is either owned by, or
validly leased or licensed to, the Willtek Group and is being transferred to
Buyers hereunder.

                    (o) The Information Technology owned or used by the Willtek
Group in the conduct of the Business and transferred to the Buyers hereunder has
the capacity and performance necessary to fulfill the requirements it currently
performs.

                    3.13 Compliance with Laws.

                    (a) The Willtek Group has been and currently is in
compliance in all material respects with all Laws applicable to the Business,
including those Laws relating to the design, development, manufacture and sale
of the Products. The Willtek Group is currently not subject to any judicial,
governmental or administrative

36

--------------------------------------------------------------------------------



Order relating to the Business. The Willtek Group has not been notified in
writing of any violation by the Business (or any investigation, inspection,
audit, or other proceeding by any Governmental Authority involving an allegation
of any violation by the Business) of any Law, and, to the Knowledge of the
Seller, no investigation, inspection, audit, or other proceeding by any
Governmental Authority involving an allegation of violation of any Law by the
Business is threatened or contemplated.

                    (b) The Willtek Group has been and currently is in
compliance with all statutory and regulatory Laws of the United States, Germany
and any other nation or international, multinational or supranational
Governmental Authority having jurisdiction, which govern and control or
otherwise are applicable to the export or sale of its Products and Intellectual
Property, including, as applicable, the Arms Export Control Act (22 U.S.C.
2778), the International Traffic in Arms Regulations (22 C.F.R. §§ 120 et seq.),
the Export Administration Regulations (15 C.F.R. §§ 730 et seq.) and associated
executive orders, the Laws implemented by the Office of Foreign Assets Controls,
United States Department of the Treasury (collectively, the “Export Control
Laws”). The Willtek Group has not received any written communication that
alleges that the Willtek Group is not, or may not be, in compliance with, or
has, or may have, any Liability under, any Export Control Laws, and there are no
facts or circumstances or other basis which could reasonably be expected to
result in such Liability or which would have required the Willtek Group (or the
Company) to have made or which, by reason of the consummation of the
transactions contemplated by this Agreement, would require the Buyers or Parent
to make, a voluntary disclosure thereunder in connection with the Business.

                    (c) Neither the Willtek Group nor any other Persons acting
on its behalf has, in connection with the operation of their respective
businesses, (i) used any corporate or other funds for unlawful contributions,
payments, gifts or entertainment, or made any unlawful expenditures relating to
political activity to government officials, candidates or members of political
parties or organizations, or established or maintained any unlawful or
unrecorded funds in violation of Section 104 of the Foreign Corrupt Practices
Act of 1977, as amended, or any other similar applicable Laws, (ii) paid,
accepted or received any unlawful contributions, payments, expenditures or
gifts, or (iii) violated or operated in noncompliance with any export
restrictions or controls, anti-boycott regulations or embargo regulations of the
United States, Germany, or any national, international or supranational
Governmental Authority which are applicable.

                    3.14 Permits. Schedule 3.14 sets forth a true, complete and
correct description of each material Permit, including Environmental Permits,
necessary for the operation of the Business and the ownership and use of the
Acquired Assets, together with the name of the Governmental Authority or other
Person issuing such Permits. Such Permits are valid and in full force and
effect, and none of such Permits will be terminated, revoked, suspended,
impaired or become terminable as a result of the transactions contemplated
hereby. The Permits listed on Schedule 3.14 constitute all of the material
Permits necessary to permit the Willtek Group to conduct and

37

--------------------------------------------------------------------------------



operate the Business lawfully in the manner in which it currently conducts and
operates the Business and to permit the Willtek Group to own and use the
Acquired Assets in the manner in which it currently owns and uses such assets.
The Willtek Group has not been notified by any Governmental Authority or any
other Person regarding any actual, alleged, possible or potential contravention
of any of such Permits and, to the Knowledge of the Seller, there are no facts
or circumstances which could reasonably be deemed to constitute a violation of
the terms of, or non-compliance with, any of such Permits, or of any Permits
relating to the export of any of the Products.

                    3.15 Real Property.

                    (a) The Willtek Group does not own any Real Property.

                    (b) Schedule 3.15(b) sets forth a description of all of the
real property currently leased or subleased, licensed or otherwise occupied by
the Willtek Group (“Leased Real Property”).

                    (c) The Willtek Group has delivered or made available to
Buyers or Parent, correct and complete copies of the leases, subleases, licenses
or occupancy arrangements (the “Real Property Agreements”) relating to the
Leased Real Property listed in Schedule 3.15(b) (as amended to date), including
all relevant notices or other correspondence relating to any renewals or option
exercises, which Real Property Agreements have not been amended or modified
since the amendments furnished. With respect to each Real Property Agreement
listed on Schedule 3.15(b):

 

 

 

          (i) Willtek or a Willtek Subsidiary is the lawful tenant, subtenant or
licensee of record and enjoys quiet possession under all such Real Property
Agreements;

 

 

 

          (ii) each such Real Property Agreement will continue to be valid,
legally binding, enforceable and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby, subject to
any required consent to assignment to Buyers having been received and assuming
that any of Parent and the Buyers will, as of the Closing Date, qualify and
otherwise meet the requirements to be the assignee of the tenant’s interest
under any Real Property Agreement upon the terms and subject to the conditions
thereof, whether on account of a minimum net worth requirement or otherwise;

 

 

 

          (iii) all of the terms and conditions of each Real Property Agreement
have been observed or performed by the Willtek Group in all material respects,
and neither the Willtek Group, nor to the Knowledge of Seller, any other party
to any such Real Property Agreement is in breach or default, and no event has
occurred which,

38

--------------------------------------------------------------------------------




 

 

 

with notice or lapse of time or both, would constitute a breach or default or
permit termination, modification, or acceleration hereunder;

 

 

 

          (iv) the Willtek Group has not assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in any of the Leased Real
Property;

 

 

 

          (v) all facilities leased, subleased or licensed pursuant to each Real
Property Agreement have received all material approvals of Governmental
Authorities required in connection with the operation thereof and have been
operated and maintained by the Willtek Group in all material respects in
accordance with applicable Law;

 

 

 

          (vi) all facilities leased, subleased or licensed pursuant to the Real
Property Agreements are supplied with utilities and other services necessary for
the operation of said facilities; and

 

 

 

          (vii) except as set forth on Schedule 3.15 (c)(vii), there is no
Liability greater than $1,000 under any Real Property Agreement for
dilapidations or otherwise to restore the Leased Real Property at the end of the
term of such Real Property Agreement.

                    (d) There are no structural, electrical, mechanical,
plumbing, roof, paving or other defects in any improvements located on the
Leased Real Property that adversely affect in any material respect the
operations of the Business at such property.

                    (e) All of the Leased Real Property, as described in the
Real Property Agreements, is occupied solely by the Willtek Group and is being
used exclusively for, and in connection with, the Business. None of the Leased
Real Property is subject to any agreement, arrangement or understanding for its
use by any Person other than Seller.

                    (f) All improvements located at or comprising the Leased
Real Property are in a good state of maintenance and repair and in a condition
adequate and reasonably suitable for the conduct therein of the Business as it
is conducted currently. All of the Leased Real Property exists and has been
maintained by the Willtek Group in compliance with all applicable Laws and the
Real Property Agreements.

                    3.16 Employee Benefit Plans; ERISA.

                    (a) Schedule 3.16 (a) sets forth a true, correct and
complete list of all “employee pension benefit plans” (as defined in Section
3(2) of ERISA), all medical, disability, life insurance and other “employee
welfare benefit plans” (as defined in Section 3(1) of ERISA), and all other
employee benefit plans, programs, schemes or arrangements, whether formal or
informal, including any bonus, stock option, stock purchase or other
equity-based compensation arrangements, and any

39

--------------------------------------------------------------------------------



incentive, deferred compensation, supplemental retirement, old age, part time
employment, severance, disability, bonus, vacation, cafeteria and other similar
employee benefit plans, policies, programs, agreements or arrangements (whether
written or otherwise), that (i) are maintained or contributed to (or to which
there was an obligation to contribute) by the Willtek Group and/or (ii) in
which, even if established and maintained by the Company, the employees of the
Willtek Group participate or are entitled to participate (collectively, the
“Employee Plans”). The Willtek Group has provided or made available to the
Buyers or Parent, prior to the date of this Agreement, with respect to each
Employee Plan, a copy of the plan (and a written description of any Employee
Plan which is not written), the summary plan description, and, where applicable
in connection with any Employee Plan maintained for the U.S Business Employees,
the most recent annual report (for 5500 series), and all summaries of material
modifications and communications distributed to plan participants explaining
Employee Plan benefits (other than routine statements of accounts). Except as
set forth on Schedule 3.16(a), there are no Employee Plans or any other
agreements, programs, policies, practices, schemes and arrangements which
provide, or could reasonably be expected to provide, benefits, rights, payments
or entitlements of any kind to the current and former employees, directors of,
or consultants to, the Willtek Group, regardless of whether established and
maintained by the Willtek Group or the Company for the Willtek Group employees.

                    (b) All Employee Plans have been established, maintained,
funded, operated and administered in all respects in accordance with their
terms, and, the requirements of ERISA, the Code and such other Laws of any
nation or international, multinational or supranational Governmental Authority,
including the European Union, as may be applicable, including all reporting,
notice and disclosure obligations thereof. The Willtek Group (or where
applicable, the Company) is not in default under or in violation of any of the
Employee Plans. The Willtek Group (or where applicable, the Company) has made
all contributions required to be made with respect to each Employee Plan on or
before the due dates for such contributions (including any extensions thereof)
and all such amounts accrued but not yet paid which are an obligation of the
Willtek Group have been properly and accurately recorded and reflected in the
financial books and records of the Willtek Group and on the Financial Statements
to the extent required by GAAP. No Liability to the Pension Benefit Guaranty
Corporation (except for premiums) has been incurred with respect to any Employee
Plans. A favorable determination letter has been obtained from the IRS, and a
copy thereof delivered to the Buyers or Parent, for any Employee Plan that is a
pension plan intended to be qualified under Section 401(a) of the Code, and
since the date of such determination letter, no event has occurred that would
disqualify such plan.

                    (c) No post-termination welfare benefits of any kind
(including, but not limited to, workmen’s compensation, disability, severance,
or continuation coverage under Section 4980B of the Code and Part 6 of Subtitle
B of Title I of ERISA (“COBRA”) are payable to or with respect to any former
employee of the Willtek Group (or are due to be paid on account of terminations
or other events that

40

--------------------------------------------------------------------------------



have already occurred) and, except for COBRA coverage, no Employee Plan or other
agreement provides coverage for medical or death benefits (whether or not
insured) with respect to current or former employees, directors and consultants
of the Willtek Group beyond the termination of their employment. Any COBRA
coverage provided under any Employee Plan complies with Section 4980B of the
Code or any other applicable Laws and is provided at the expense of the
participant or beneficiary.

                    (d) No Employee Plan is covered by or subject to Title IV of
ERISA or Section 412 of the Code. Neither the Willtek Group nor the Business has
any liability or potential liability arising under Title IV of ERISA or Section
412 of the Code.

                    (e) Neither the Willtek Group nor any trade or business
under common control with the Willtek Group within the meaning of Section
4001(a)(14) of ERISA (or any comparable Laws of any other jurisdiction) has
contributed to, or incurred any liability under, any plan which is a
“multi-employer plan” as defined in Section 3(37) of ERISA.

                    (f) (i) No Employee Plan subject to ERISA, no trust created
thereunder, and no trustee, administrator or other party in interest or
disqualified person (as defined in Section 3(14) of ERISA and Section 4975 of
the Code) is either currently engaged or has at any time engaged in a
transaction with respect to any Employee Plan which could subject the Business
or the Acquired Assets after the Closing, directly or indirectly, to a Tax,
penalty, or other liability for prohibited transactions under ERISA or Section
4975 of the Code or to a civil penalty imposed by Section 502 of ERISA, and no
such transaction has occurred that could subject the Business or the Acquired
Assets to any such liability; and (ii) no fiduciary (as defined in Section 3(21)
of ERISA) with respect to any Employee Plan, or for whose conduct the Business
could have any liability (by reason of indemnities or otherwise), has breached
any of the responsibilities or obligations imposed upon the fiduciary under
Title I of ERISA, which breach could result in liability to the Business after
the Closing.

                    (g) There are no pending or, to the Knowledge of the Seller,
threatened, claims, investigations or causes of action with respect to any
Employee Plan, whether made by a participant or beneficiary of such a plan, a
Governmental Authority or otherwise, against the Willtek Group or any director,
officer or employee of the Willtek Group which could subject the Business or the
Acquired Assets to any liability.

                    (h) The consummation of the transactions contemplated
hereby, either alone or in combination with another event, with respect to any
current or former officer, director, employee and consultant of the Business,
will not result, or reasonably be expected to result, in (i) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the Willtek Group under any Employee Plan or
otherwise (ii) any increase in the amount of compensation or benefits payable to
any such individual or (iii) any acceleration of

41

--------------------------------------------------------------------------------



the vesting or timing of payment of benefits or compensation payable to any such
individual. No payment or other benefit that has been or may be paid as a
consequence of the consummation of the transactions contemplated herein to any
current or former employee, director, officer or consultant of the Willtek Group
under any Employee Plan or other scheme, arrangement or employment, severance,
retention or termination agreement with the Willtek Group will result in the
same being characterized as an “excess parachute payment” as such term is
defined in Section 280G of the Code. The Willtek Group is not party to, or
otherwise bound by, any agreement, arrangement or scheme pursuant to which it is
obligated to compensate any Person for any excise or additional Taxes paid
pursuant to Section 409A or 4999 of the Code or any similar provision of any
applicable national Law.

                    (i) All contributions (including all employer contributions
and employee salary reduction contributions) or premium payments required to
have been made under the terms of any Employee Plan, or in accordance with
applicable Laws, as of the date hereof, have been made or are reflected on the
Financial Statements in accordance with GAAP. All Employee Plans are “fully
funded” and there is no “accumulated funding deficiency” as defined in Section
302 of ERISA or Section 412 of the Code, whether or not waived, with respect to
any Plan. To the extent that any deficit in funding that otherwise would exist
under GAAP or otherwise based on the actual net present value of the accumulated
pension benefit obligations under any Employee Plan, including any International
Plan, is congruently covered or fully funded by direct life insurances or
annuities or pension liability insurances which are not deemed to constitute
Employee Plan assets, such insurances are free and clear of all Liens and other
claims of creditors of the Willtek Group.

                    (j) Any closures of Employee Plans carried out prior to the
Closing Date, if any, have been accomplished in accordance with applicable Law.
To the Knowledge of the Seller, there is no factual basis which could give rise
to (i) any claims, entitlements or expectancies under a closed Employee Plan in
favor of any employees of the Willtek Group hired after such closure, or (ii)
any pension claims, pension entitlements or pension expectancies by any
Transferred Employees under equal treatment principles
(Gleichbehandlungs-grundsatz) or shop practice aspects (Betriebliche Übung) of
German Law, to the extent applicable.

                    (k) Each Employee Plan covering non-U. S. Business Employees
of the Willtek Group (an “International Plan”), has been maintained in
compliance with its terms and the requirements prescribed by such Laws as may be
applicable thereto (including any special provisions relating to qualified plans
where such International Plan was intended to so qualify) and has been
maintained in good standing with applicable Governmental Authorities.

                    (l) With respect to each Employee Plan, other than
restrictions under applicable Law and restrictions under the terms of the
Employee Plan that prevent amendments that would adversely affect benefits
already accrued, credited or granted at the time of the amendment, there are no
restrictions that would prevent any

42

--------------------------------------------------------------------------------



Buyer or Parent, if it assumed and continued such Employee Plan, from
terminating or amending such Employee Plan, and neither the Company nor the
Willtek Group has made any representations to the participants of such Employee
Plan that would conflict with or contradict that right.

                    3.17 Insurance. Schedule 3.17 sets forth a true, correct and
complete list and a description of the coverage provided thereby, of all
insurance policies held by the Willtek Group on the Business and its properties.
The Willtek Group maintains such policies with reputable insurance carriers,
and, to the Knowledge of Seller, such policies are adequate to insure the
Business against such risks as are customarily insured against by companies in
the same or similar business and having a similar size and scope of operations.
All of such policies are in full force and effect. All premiums due on such
insurance policies on or prior to the date hereof have been paid. There are no
pending claims with respect to the Business or the Acquired Assets under any
such insurance policies, and there are no such claims as to which the insurers
have notified the Willtek Group that they intend to deny liability. To the
Knowledge of Seller, there is no existing default on the part of the Willtek
Group under any such insurance policies.

                    3.18 Employees and Labor Matters

                    (a) Schedule 3.18(a) sets forth a true, correct and complete
list of all current full and part time officers, employees employed currently by
the Willtek Group in connection with the Business and, with respect to each, the
following information: (i) date of employment and years of continuous
employment, (ii) position and title, duties and place of employment (iii) age,
(iv) status (full time, part time, or part time when approaching retirement),
(v) base salary, (vi) maximum amount of any bonuses, performance related
payments, sales or profit participation, (vii) average commission, if any,
(viii) participation in Employee Plans, (ix) notice required for termination,
(x) special dismissal protection rights, (xi) citizenship, and (xii) maternity
leave or other suspended employment relationships as well as early retirement.
Schedule 3.18(a) also sets forth a true and correct and complete list of all
consultants and independent contractor currently retained or engaged by the
Willtek Group in connection with the Business, and with respect to each
consultant and independent contractor retained or engaged by the Willtek Group,
the fees received during the last twelve month period, the duties performed, and
whether there is an existing agreement between such consultant and the Willtek
Group.

                    (b) Except as set forth on Schedule 3.18(b), each of the
Willtek Group Employees is employed under a standard form of employment
agreement, a copy of which has been provided to the Buyers or Parent, and the
Willtek Group does not have any written or oral agreement with any of such
employees, which (A) modifies or purports to modify in any manner the
protections afforded any of such employees regarding notice periods or against
unlawful discharge or dismissal under (x) the standard form employment
agreement, (y) any collective bargaining agreement or (z) under applicable
employment or labor Laws of the country or jurisdiction in

43

--------------------------------------------------------------------------------



which the employee is employed, or (B) would interfere with the Buyers’ ability
to hire or employ any of such employees as Transferred Employees as contemplated
herein. Any employment agreements with any of the Willtek Group Employees for a
definite term will, as of the Closing Date, either have been converted to
employment agreements at will or for an indefinite term in accordance with
applicable Law or not renewed after the expiration or elapse of such term prior
to the Closing Date. The Willtek Group has not promised or represented to any of
its directors, officers, employees, consultants, independent contractors,
agents, representatives or other personnel that any of such Persons will be
employed or engaged by or receive any particular benefits from (i) the Willtek
Group or (ii) the Buyers or any of their Affiliates, in each case on or after
the Closing Date. To the Knowledge of the Seller, no key employee and no group
of employees of the Business have any plans to terminate or modify their status
as an employee or employees of the Business (including upon consummation of the
transactions contemplated hereby).

                    (c) There is no nationally or privately negotiated
collective bargaining agreement or other labor union Contract with, or binding
on, the Willtek Group that covers any of the Willtek Group Employees, and the
Willtek Group is under no obligation to negotiate any such agreement or Contract
with respect to any such employees. The Willtek Group is not a member of any
employers association. As related to the Business, other than a Works Council,
no labor organization or Person represents any of the Willtek Group Employees
and no other Person, labor organization or group of Willtek Group Employees has
made a pending demand for recognition or certification or are there any
representation or certification proceedings or petitions seeking a
representation proceeding filed with any labor relations Governmental Authority.
There is no pending, or, to the Knowledge of the Seller, threatened, labor
strike, dispute, slowdown, picketing, boycott, organization drive, stoppage or
any other interference involving or relating to the operation or conduct of the
Business (collectively, “Work Interferences”). There are no filed, pending or
threatened injunctions against the Business which would have the effect of
constituting Work Interferences.

                    (d) The Willtek Group has complied with all applicable Laws
relating to the employment of labor relating to the Business, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other Taxes. All changes in
job position, description, assignment, work location, salary and bonus schemes
or any other contractual terms and conditions of employment, including
dismissal, discharge or termination of employment, with regard to any of the
Willtek Group Employees have been implemented or effected by the Willtek Group
in accordance with applicable labor and employment Laws. There are no claims or
disputes with regard to any of the foregoing nor are there any unfair labor
practice claims, charges or complaints, minimum wage or overtime or equal pay
claims, charges or complaints, occupational safety and health claims, charges or
complaints, wrongful discharge claims, charges or complaints, employee
grievances, discrimination claims or workers’ compensation claims (collectively,
“Employment Claims”) pending or, to the Knowledge of the

44

--------------------------------------------------------------------------------



Seller, threatened, against the Willtek Group before any Governmental Authority
in respect of the Business or which otherwise affects or could affect the
conduct of the Business. The Willtek Group has not been notified in writing by
any Governmental Authority of any alleged violation of Law by the Business that
remains unresolved respecting employment and employment practices, terms and
conditions of employment, or wage and hours.

                    (e) There are no outstanding Orders or charges against the
Willtek Group or the Business under any occupational health or safety
legislation and, to the Knowledge of the Seller, none have been threatened. All
material levies, assessments and penalties, if any, made against the Willtek
Group or the Business pursuant to all applicable workers compensation
legislation as of the date hereof have been paid by the Willtek Group and the
Willtek Group has not been reassessed under any such legislation.

                    (f) Except as set forth on Schedule 3.18(f), other than the
standard employment agreements and the Employee Plans, the Willtek Group is not
party to any industrial or works council agreements or other employment
agreements applicable to the Willtek Group Employees or consultants of the
Willtek Group regarding employment, compensation, termination, severance and
benefits.

                    (g) The Willtek Group does not retain any individuals who
have been improperly classified as independent contractors under any applicable
Laws. Neither the Willtek Group nor the Business has any liability under the
Code or the German employment, Tax and social Laws (or the comparable,
applicable Laws of any other nation or international, multinational or
supranational Governmental Authority) based upon, arising out of, or relating
to, the classification of any individual working for, or related to, the
Business as an independent contractor, freelancer or “leased employee” (within
the meaning of Section 414(n) of the Code and applicable national Tax and
Employment Laws) rather than as an employee, and no facts exist as a result of
which the Business could have any such liability, including the manner in which
the independent contractor’s or freelancer’s Contract is handled. All foreign
nationals employed with the Willtek Group hold valid work permits, if necessary.

                    (h) All payments and other obligations of the Willtek Group
with respect to the social insurance and the Taxing Authorities have been duly
and timely made.

                    3.19 Brokers and Finders. No broker or finder retained by
the Seller is entitled to any brokerage or finder’s fee from the Buyers or
Parent with respect to the consummation of any of the transactions contemplated
by this Agreement or the Related Documents.

                    3.20 Relationships with Related Persons. Except as set forth
on Schedule 3.20, neither the Company nor any other Affiliate of the Willtek
Group or any officer, director, employee, agent or representative of the Willtek
Group, or any Person associated with any of them, has any interest in any of the
Acquired Assets or in any of the Contracts pertaining to the Business. Except as
set forth on Schedule

45

--------------------------------------------------------------------------------



3.20, neither the Company nor any other Affiliate of the Willtek Group, or any
officer, director, employee, agent or representative of the Willtek Group or any
Person associated with any of them, has owned, directly or indirectly, on an
individual, joint or other basis, any equity interest or any other financial or
profit interest in a Person that has had business dealings with or is engaged in
competition with the Willtek Group in relation to the Business.

                    3.21 Taxes.

                    (a) The Willtek Group (or the Company) has timely filed with
the appropriate Taxing Authorities in all applicable countries and
jurisdictions, all Returns required to be filed by it (taking into account any
extension of time to file) with respect to the Acquired Assets or the Business.
All such Returns have been prepared in compliance with all applicable Laws and
regulations. The information on such Returns is complete and accurate in all
material respects. The Willtek Group has paid on a timely basis all Taxes due
and payable with respect to the Acquired Assets or the Business, except for
Taxes which the Willtek Group believes in good faith are not due and payable and
are being diligently contested by appropriate proceedings and for which the
Willtek Group has set aside reserves on its books to the extent required by
GAAP. There have not been placed or created any Liens for Taxes (other than for
current Taxes not yet due and payable) upon the Acquired Assets or the Business.

                    (b) No unpaid or unreserved deficiencies for Taxes have been
claimed, proposed or assessed in writing by any Taxing Authority or other
Governmental Authority with respect to the Acquired Assets or the Business for
any Pre-Closing Tax Period that have not been finally settled and paid, and
there are no pending or, to the Knowledge of the Seller, threatened, audits,
investigations or claims or issued and outstanding assessments for or relating
to any liability in respect of Taxes with respect to, or which could reasonably
be expected to affect, the Acquired Assets or the Business. The Willtek Group
has not requested any extension of time within which to file any currently
unfiled Returns in respect of the Acquired Assets or the Business and no
extension of any statute of limitations relating to any Taxes is in effect with
respect to the Acquired Assets or the Business. To the Knowledge of the Seller,
the Willtek Group has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor or creditor of the Business or to any other third party in connection
with the Business.

                    (c) (i) Neither the Willtek Group nor the Company has
obtained any advance tax rulings in respect of any Tax with respect to the
Acquired Assets or the Business; (ii) none of the Acquired Assets are an
interest in any joint venture, partnership or other arrangement or contract
which could be treated as a partnership for United States or foreign income tax
purposes; and (iii) none of the Acquired Assets is subject to or part of any
sale-leaseback or any leveraged lease transaction, (iv) the Willtek Group is not
required to treat any of the Acquired Assets as owned by another Person for
United States or foreign income tax purposes or as tax-exempt

46

--------------------------------------------------------------------------------



bond financed property or tax-exempt use property within the meaning of section
168 of the Code (or any corresponding provision of state, local or foreign Law);
and (v) Willtek has made an election pursuant to Treas. Reg. 301.7701-3 to be
treated as a disregarded entity for U.S. federal income Tax purposes effective
as of December 31, 2009.

                    3.22 Environmental and Safety Matters.

                    (a) The Willtek Group has been and currently is in material
compliance with all Environmental Laws applicable to the Business and the Leased
Real Property, including the generation, transportation, treatment, storage or
disposal of Hazardous Material.

                    (b) The Willtek Group is not subject to Environmental Costs
and Liabilities related to the Business, and no facts or circumstances exist
which could give rise to such Environmental Costs and Liabilities.

                    (c) The Willtek Group currently maintains all Environmental
Permits necessary for the operation of the Business and otherwise has been and
currently is in compliance with such Environmental Permits. A true and complete
list of all such Environmental Permits is set forth on Schedule 3.22(c). There
are no legal proceedings pending or, to the Knowledge of the Seller, threatened,
to revoke any of such Environmental Permits; the Willtek Group has not been
notified in writing by any Governmental Authority that there is lacking any
Environmental Permit required for the current use or operation of the Business
at any of the Leased Real Property or otherwise; and, except as prohibited by
applicable Law, such Environmental Permits are transferable to the Buyers.

                    (d) Neither the Willtek Group nor the Business is subject to
any outstanding written Order or a party to any written agreement with any
Governmental Authority or other Person respecting (i) Environmental Laws, (ii)
any Remedial Action, (iii) any Environmental Claim or (iv) the Release or
threatened Release of any Hazardous Material.

                    (e) There are no legal proceedings pending or threatened
against the Willtek Group or the Business arising under Environmental Law.

                    (f) There have been no Releases of any Hazardous Materials
(A) into, on, from or under the Leased Real Property or (B) into, on or under
any other properties, including landfills, in which Hazardous Substances
generated by, or transported from, the Business have been Released.

                    (g) There are no claims, suits or proceedings by Willtek
Group Employees or any other Person employed by the Business pending, or, to the
Knowledge of the Seller, threatened in writing, against the Willtek Group that
are premised on the exposure to any Hazardous Material.

47

--------------------------------------------------------------------------------



                    3.23 Warranties; Product Liability; Etc.

                    (a) The standard warranty provided by the Willtek Group with
regard to its Products, as set forth on Schedule 3.23(a), is one year, covering
both parts and labor, with the option of the Willtek Group to repair or replace
Products that are defective during the warranty period if the proper preventive
maintenance measures have been followed. Schedule 3.23(a) sets forth a true,
correct and complete list of any and all warranties made by the Willtek Group
covering or relating to any of the Products sold by the Business which are other
or different than the standard warranty. Except as set forth on Schedule
3.23(a), there are no losses, claims, damages, expenses or Liabilities (whether
absolute, accrued, contingent or otherwise) of the Willtek Group asserted and
arising out of or based upon incidents occurring on or prior to the Closing Date
with respect to: (i) any product liability or any similar claim that relates to
any of the Products; or (ii) any claim for the breach of any express or limited
product warranty, or any similar claim that relates to any Product provided by
the Business, and, to the Knowledge of the Seller, there are no product defects
or warranty breaches or other facts and circumstances which could give rise to
any such losses, claims, damages, expenses or Liabilities.

                    (b) To the Knowledge of the Seller, there exists no basis
for (i) the withdrawal or suspension of any approval, consent, certification of
any Governmental Authority with respect to any Product currently or to be
designed, developed, manufactured or sold by the Business, or (ii) the recall,
withdrawal or suspension by Order of any Governmental Authority of any such
Product. To the Knowledge of the Seller, there are no defects in the designs,
specifications or processes with respect to any Product designed, developed,
manufactured or sold by the Business that could give rise to any Liability.
Schedule 3.23(b) sets forth a list and brief description of all material
correspondence received or sent by or on behalf of the Willtek Group from or to
any Governmental Authority with respect to a contemplated or actual recall,
withdrawal, or suspension from the market of any Product designed, developed,
manufactured or sold by the Business. Copies of all such correspondence have
previously been made available to the Buyers or Parent.

                    3.24 Books and Records. The books and records of the Willtek
Group with respect to the Business, including with respect to the operations,
employees and properties of such business, have been maintained in the usual,
regular and ordinary manner in accordance with applicable Law, all entries with
respect thereto have been accurately made, and all transactions have been
accurately accounted for. All such books and records have been furnished to the
Buyers.

                    3.25 Restrictions on Business Activities. There is no Order
binding upon the Willtek Group or, to the Knowledge of the Seller, threatened in
writing, that has or could reasonably be expected to have the effect of
prohibiting or impairing in any material respect the conduct of the Business,
any acquisition of property by the Business, or the hiring of employees by the
Business. To the Knowledge of the Seller,

48

--------------------------------------------------------------------------------



no employee of, or consultant to, the Willtek Group, currently is, or since the
time he or she became an employee of, or consultant to, the Willtek Group has
been, subject to any Contract which materially restricts in any way his or her
ability to compete with any other Person, to solicit the employees of any other
Person or to disclose confidential information of any other Person.

                    3.26 Accounts Receivable. The Accounts Receivable shown on
the December 31, 2009 Balance Sheet and those generated by the Willtek Group
since the Balance Sheet Date have either been collected in the Ordinary Course
since the Balance Sheet Date or reflect, as of the Closing Date, bona fide
obligations for the payment of goods or services provided by the Willtek Group
in the Ordinary Course of the Business which are current and collectible in the
booked amounts thereof (net of reserves or allowances for doubtful accounts
which have been established in accordance with GAAP in a manner consistent with
Past Practice). Annexed hereto as Schedule 3.26 is a true and complete aged
Accounts Receivable run as of the date indicated thereon. Other than indicated
on the Accounts Receivable run, there are no Accounts Receivable which, as of
the date hereof, are past due more than ninety (90) days from the invoice date.
Allowances for doubtful accounts and warranty returns are adequate and have been
determined in accordance with GAAP in a manner consistent with Past Practice.
The material Accounts Receivable are not subject to any claim of offset,
recoupment or any counterclaim (for which adequate reserves have not been
established and reflected on the December 31, 2009 Balance Sheet), and to the
Knowledge of the Seller, there are no facts or circumstances that could give
rise to any such offset or claim. No Account Receivable is contingent upon the
performance by the Willtek Group of any obligation or Contract other than normal
warranty repair or replacement. Except as reflected in the allowances or
reserves on the December 31, 2009 Balance Sheet, no agreement for deduction or
discount has been made with respect to any of the material Accounts Receivable
of the Willtek Group.

                    3.27 Equipment. Schedule 3.27 sets forth an accurate and
complete list of all of the Equipment reflected on the December 31, 2009 Balance
Sheet as “Property and Equipment” and the material Equipment acquired
thereafter, including whether the same is owned or leased by Willtek Group.
Consistent with Past Practice, the Equipment is reflected on the December 31,
2009 Balance Sheet at cost, less accumulated depreciation. The Equipment is in
good operating condition, ordinary wear and tear excepted, for the purposes for
which such Equipment is being used currently in the Business, and otherwise has
at all times been maintained and operated in accordance with the highest
industry standards and the manufacturer’s published requirements.

                    3.28 Inventory. Except for items which have been written
down to realizable market value, or for which adequate reserves have been
provided in accordance with GAAP in a manner consistent with Past Practice and
reflected on the December 31, 2009 Balance Sheet, the Inventory of the Business
is, in all material respects (a) of good and merchantable quality, (b) readily
usable and saleable in the Ordinary Course of the Business, (c) fit for the
purpose for which it was procured or

49

--------------------------------------------------------------------------------



manufactured, (d) of such quality as to meet the quality control standards of
the Willtek Group and any applicable quality control standards of any
Governmental Authority or other customer of the Willtek Group and to satisfy the
requirements of the Contracts, and (e) no material portion of such Inventory is
“Obsolete Inventory” or Inventory not usable or saleable in the Ordinary Course
of the Business as conducted as of the Closing Date. Except for sales made in
the Ordinary Course since the Balance Sheet Date, the Willtek Group has good and
marketable title to the Inventory free and clear of all Liens other than
Permitted Liens. Except as set forth on Schedule 3.28, no Inventory is in the
possession, custody or control of any customer of the Willtek Group or third
party and no material portion of the Inventory consists of inventory of a
customer or third party. Consistent with Past Practice, the Inventory on the
December 31, 2009 Balance Sheet has been valued as of the Balance Sheet Date as
follows: (i) raw material, on the lower of cost or market assuming a first in,
first out, flow of goods and (ii) work in progress and finished goods, at the
lower of (A) the average cost of production, which includes material, labor and
manufacturing overhead expenses and (B) realizable market value. For purposes of
this Section, “Obsolete Inventory” is Inventory which is not usable or saleable
because of legal restrictions, failure to meet specifications imposed by any
commitment, loss of market, damage, physical deterioration or for any other
cause.

                    3.29 Backlog. Schedule 3.29 sets forth, truly and
accurately, the backlog of orders for the Products of the Business as of a date
two (2) Business Days prior the Effective Date. The backlog is based on valid
and existing orders received from customers of the Willtek Group. None of the
orders included in the backlog have been cancelled or materially modified, and,
to the Knowledge of the Seller, no customer is intending to cancel or materially
modify any of such orders. To the Knowledge of Seller, each of the orders
comprising the backlog, when fully performed in accordance with its current
terms and provisions by the Buyers, is reasonably expected to result in a net
profit to the Buyers.

                    3.30 Sales Representatives. Schedule 3.30 is a true, correct
and complete list of all independent sales representatives engaged by the
Willtek Group to sell the Products and the amount of unpaid commissions owed to
each as of a date one week prior to the Effective Date. Except for the Persons
identified on Schedule 3.30, no sales representative has earned or is entitled
to earn commissions from the Willtek Group in connection with the sale of the
Products. There are no commissions owed to any sales representative to the
extent that the whole or any portion of such commissions (i) has not been
accrued on the December 31, 2009 Balance Sheet, (ii) is not set forth on
Schedule 3.30, or (iii) relates to sales of Products where the proceeds
therefrom either have been fully collected by the Willtek Group or, in whole or
in part, have been refunded or credited to the customer.

                    3.31 Distributors. Schedule 3.31 sets forth a true, correct
and complete list of all distributors engaged by the Willtek Group to distribute
the Products and the material price concessions, discounts and other special
terms granted to each in connection therewith. Except for those Persons
specifically identified by the Buyers on

50

--------------------------------------------------------------------------------



Schedule 3.31, there are no Contracts or arrangements made by the Willtek Group
with any Person to distribute the Products. Except as set forth on Schedule
3.31, no distributor is entitled to return any Products purchased previously or
on consignment from the Willtek Group.

                    3.32 Disclosure. No representation or warranty by the Seller
contained in this Agreement or any Related Document or any certificate furnished
by the Willtek Group or the Company, as the case may be, to the Buyers or Parent
in connection herewith or therewith or pursuant hereto or thereto contains any
untrue statement of a material fact, or omits to state any material fact
required to make the statements herein or therein contained not misleading. To
the Seller’s Knowledge, there are no events, facts or circumstances which are
reasonably likely to cause or have a Seller Material Adverse Effect.

                    3.33 No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III of this Agreement
into which the Schedules are incorporated and those, if any, contained in the
Related Documents, the Seller does not make any (a) other express or implied,
written or oral, representation or warranty with respect to the Willtek Group,
the Acquired Assets, the Business or the transactions contemplated by this
Agreement and the Related Documents, the Assumed Liabilities and any other
rights or obligations to be transferred hereunder or pursuant hereto, or (b)
implied representation or warranty as to the condition, merchantability, usage,
suitability or fitness for any particular purpose with respect to the foregoing,
and the Seller disclaims any other representations or warranties, whether made
by the Seller or any of its Affiliates or representatives. Except for the
representations and warranties contained in this Article III of this Agreement
and in the Related Documents, if any, the Seller hereby disclaims all Liability
and responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to any of Parent, the Buyers or any of their Affiliates and
representatives. The Seller makes no representations or warranties to any of
Parent, the Buyers or any of their Affiliates and representatives regarding the
probable success or profitability of the Business or the Acquired Assets.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYERS AND PARENT

                    As an inducement to the Seller to enter into this Agreement,
the Buyers and Parent, on a joint and several basis, represent and warrant to
the Seller that as of the Effective Date and the Closing Date:

                    4.1 Organization and Qualification. Each of the Aeroflex
Subsidiaries constituting a Buyer hereunder, as listed on Schedule 4.1, is a
corporation, limited liability company or other entity duly organized, validly
existing

51

--------------------------------------------------------------------------------



and in good standing (in each instance where such concepts are legally
applicable) under the Laws of the jurisdiction of its organization or origin and
has the requisite corporate, limited liability company or other entity (as the
case may be) power and authority to conduct its business as presently conducted
and to own, lease and operate its property and assets, except where the failure
to be in good standing would not, or would not be reasonably expected to,
individually and in the aggregate, have a Buyer Material Adverse Effect. As of
the Closing Date, each of the Aeroflex Subsidiaries is duly qualified or
licensed as a foreign corporation to do business and is in good standing (in
each instance where such concepts are legally applicable) in every jurisdiction
where the character of the properties owned, leased and operated by it makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed or in good standing would not, or would not be reasonably
expected to, individually and in the aggregate, have a Buyer Material Adverse
Effect. The Parent is a Delaware corporation in good standing and has all
requisite power and authority to conduct its business as presently conducted and
to own, lease and operate its property and assets.

                    4.2 Authorization. Each of the Aeroflex Subsidiaries and
Parent has all requisite corporate power and authority to execute and deliver
this Agreement and the Related Documents and to perform their respective
obligations hereunder and thereunder. The Buyers and Parent have duly authorized
the execution, delivery and performance of this Agreement and the Related
Documents and no other corporate proceedings on the part of the Buyers or Parent
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby or thereby. This Agreement and the Related Documents have
been, or will, prior to the Closing, be, duly executed and delivered by the
Buyers and Parent and constitute legal, valid and binding obligations of the
Buyers and Parent, enforceable against the Buyers and Parent in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar Laws of general applicability affecting
the rights of creditors or by general equitable principles.

                    4.3 No Violations or Conflicts. Neither the execution and
delivery of this Agreement or the Related Documents by the Buyers and Parent nor
the consummation by it of the transactions contemplated by this Agreement or the
Related Documents (assuming all required consents, approvals, authorizations,
filings and notices set forth in Schedule 3.4 have been made, given or obtained)
does or will (i) violate any provision of the either the Buyers’ or Parent’s
organizational documents, (ii) result in a violation or breach of, or constitute
a default under (or an event that, with notice, lapse of time, or both would be
a default under), any indenture, mortgage, bond, contract, license, agreement,
permit, instrument or other obligation to which any of the Aeroflex Subsidiaries
or Parent is a party or by which its assets are bound, or (iii) violate in any
material respect any Law or Order to which the Buyers or Parent are subject,
except in the case of clauses (ii) and (iii) above, as would not individually or
in the aggregate, reasonably be expected to have a Buyer Material Adverse
Effect.

52

--------------------------------------------------------------------------------



                    4.4 Consents and Approvals. No consent, approval or
authorization of, or declaration, filing or registration with any Governmental
Authority or any other Person is required to be made or obtained by the Buyers
or Parent in connection with its execution, delivery and performance of this
Agreement and the Related Documents.

                    4.5 Brokers and Finders. No broker or finder retained by the
Buyers or Parent is entitled to any brokerage or finder’s fee from the Willtek
Group with respect to the consummation of the transactions contemplated by this
Agreement or the Related Documents.

                    4.6 Disclosure. No representation or warranty by the Buyers
or Parent contained in this Agreement or any Related Document or any statement
or certificate furnished by the Buyers to the Willtek Group or their respective
representatives in connection herewith or therewith or pursuant hereto or
thereto contains any untrue statement of a material fact, or omits to state any
material fact required to make the statements herein or therein contained not
misleading.

                    4.7 Certain Proceedings. There is no proceeding that has
been commenced or, to the Buyers’ Knowledge, threatened in writing, against
Buyers or the Parent, that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with any of the transactions
herein contemplated.

                    4.8 Financial Ability. As of the Closing Date, Parent and
the Buyers shall have sufficient immediately available funds, to pay, in cash,
the Cash Purchase Price and to pay the fees and expenses payable by the Buyers
at the Closing in connection with the transactions contemplated hereby and
thereby.

                    4.9 Independent Investigation. Each of the Buyers and Parent
acknowledges and agrees that it has made its own inquiry and investigation into,
and, based thereon and on the representations and warranties contained in this
Agreement, has formed an independent judgment concerning the Seller, the
Acquired Assets, the Business and the transactions contemplated by this
Agreement and the Related Documents, the Assumed Liabilities and any other
rights or obligations to be transferred hereunder or pursuant hereto. Each of
the Buyers and Parent further acknowledges and agrees that (i) the only
representations and warranties made by the Seller are the representations and
warranties made in Article III of this Agreement and each of the Buyers and
Parent are not relying upon any other representations or warranties made by the
Seller, (ii) any claims that either the Buyers or Parent may have for breach of
any representation or warranty shall be based solely on the representations and
warranties of the Seller set forth in Article III of this Agreement and (iii)
except as expressly set forth in this Agreement, Buyer shall acquire the
Acquired Assets, the Business and the Assumed Liabilities without any
representation or warranty, express or implied, as to the condition,
merchantability, usage, suitability or fitness for any particular purpose, in
“as is” condition and on a “where is” basis.

53

--------------------------------------------------------------------------------



ARTICLE V

COVENANTS

                    5.1 Access to Information. To the extent permitted by
applicable Law and not unreasonably disruptive of the normal business operations
of the Willtek Group, from and after the Effective Date to the Closing Date, for
the purpose of (i) enabling the Buyers and Parent to consummate the transactions
contemplated by this Agreement and (ii) to operate the Business after the
Closing, the Buyers and Parent shall be afforded full access during normal
business hours to all properties and other facilities of, and to the books,
accounts, records, Contracts, and documents of or relating to, the Business. The
Seller shall promptly furnish or cause to be furnished to the Buyers and Parent
all data, documents, records and information concerning the business, customers
and suppliers, finances, properties, facilities, assets and personnel of the
Business as reasonably requested by the Buyers and Parent. The Seller also shall
make available to the Buyers and Parent the appropriate officers, directors,
employees and agents of the Business for discussion of, and reasonable
assistance with regard to, the business, finances, properties, facilities,
assets and personnel of the Business as well as to facilitate introductions and
afford Buyers and Parent opportunities for access to the customers and suppliers
of the Business. All information provided by the Seller to the Buyers and the
Parent pursuant to this Section shall be kept confidential in accordance with
the terms of the Confidentiality Agreement.

                    5.2 Additional Agreements; Reasonable Best Efforts.

                    (a) Subject to the terms and conditions herein provided,
each of the Parties hereto agrees to use its commercially reasonable best
efforts to take or cause to be taken all action and to do or cause to be done
all things reasonably necessary, proper or advisable under applicable Law to
consummate and make effective in the most expeditious manner practicable, the
transactions contemplated by this Agreement, including, without limitation,
(i) contesting any legal proceeding challenging the transactions contemplated
hereby, (ii) executing any additional documents, certificates or instruments
necessary to consummate the transactions contemplated hereby and thereby, and
(iii) obtaining all third party consents and approvals (including consents and
approvals of Governmental Authorities) as are reasonably necessary in connection
with the consummation of the transactions contemplated hereunder and under the
Related Documents to transfer or assign the Permits, Contracts, Intellectual
Property and other of the Acquired Assets to the Buyers; provided, however,
without the Buyers’ prior written consent, in no event shall the Willtek Group
amend, waive or otherwise alter any of the material terms of any Contract or
Permit in order to obtain a consent from a third party required under any
Contract or Permit. If at any time after the Closing Date any further action is
necessary to carry out the purposes of this Agreement, the proper officers and
directors of each party hereto shall take all such necessary action.

54

--------------------------------------------------------------------------------



                    (b) The Seller, at its own cost and expense, shall cooperate
with, and be available to, the Buyers and Parent and otherwise provide all such
information and assistance and prepare and execute all such documents as may be
reasonably requested by the Buyers and Parent and their legal representatives in
connection with any audits and investigations conducted or voluntary disclosures
to be made by Buyers or Parent in connection with, or arising out of, any
violations of the Export Control Laws by the Willtek Group and the Business
prior to the Closing.

                    (c) Neither of the Seller or the Buyers and Parent shall
intentionally take or permit to be taken on their behalf any actions that would
reasonably be expected to result in any of the conditions set forth in Article
VII not being satisfied or fulfilled.

          5.3. Conduct of the Business Pending the Closing.

                    (a) From the Effective Date through the Closing Date, the
Willtek Group shall cause the Business to be operated in the Ordinary Course and
in a manner consistent with Past Practice, except for such changes as are
necessary or appropriate to prepare for or accommodate the consummation of the
transactions contemplated herein. The Willtek Group shall use commercially
reasonable efforts to preserve in all material respects its business
organization, to maintain its assets and properties in good repair and
condition, to maintain capital expenditure levels consistent with Past Practice,
to retain the services of its current officers and directors and to preserve and
foster in all material respects its current relationships with customers,
suppliers, employees and other Persons with whom the Willtek Group has material
business relations, in each case in the Ordinary Course and in a manner
consistent with Past Practice. Without limiting the generality of the foregoing,
except as contemplated by any other provision of this Agreement or as otherwise
required by applicable Law, from the Effective Date to the Closing Date, the
Willtek Group, in the conduct of the operations and affairs of the Business,
will not do or cause to be done or occur or otherwise permit, except with the
prior written consent of the Buyers and Parent, any of the actions described in
Section 3.8(b) as if such Section were applicable to such period.

                    (b) Nothing in Section 5.3 (a) gives or shall be deemed to
give the Buyers (or Parent), directly or indirectly, the right to control or
direct the operations or financial affairs of the Business or the Willtek Group
prior to the Closing Date. Prior to the Closing Date, the Willtek Group and the
Company, consistent with the terms of this Agreement, shall exercise complete
dominion and control over the business operations and financial affairs of the
Business and of the Willtek Group.

                    5.4 Proprietary Information, Confidential Records;
Intellectual Property Rights.

                    (a) Proprietary Information. The Company acknowledges that
it

55

--------------------------------------------------------------------------------



and the Willtek Group and certain of their respective officers and directors
have had access to, and use of, Proprietary Information and Confidential Records
(as each such term is defined below). The Company and the Willtek Group covenant
that subsequent to the Closing, without written authorization from the Buyers or
Parent, they and their respective Affiliates shall not at any time hereafter,
directly or indirectly, use for their own purpose or for the benefit of any
Person other than the Buyers, any Proprietary Information, or disclose any
Proprietary Information to any Person. For purposes of this Agreement, the term
“Proprietary Information” shall mean all Intellectual Property constituting an
Acquired Asset or relating solely to an Acquired Asset or the Restricted
Business, including: (i) the names and addresses of customers and vendors and
information concerning transactions or relations therewith; (ii) information
concerning any Product, technology or procedure not generally known to its
customers, vendors or competitors, or under development by or being tested but
not at the time offered generally to its customers or vendors; (iii) information
relating to Information Technology, computer software and systems other than
off-the-shelf software and systems furnished by third party vendors; (iv)
business plans, budgets, advertising and marketing plans, pricing and marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, and borrowing arrangements; (v) information belonging to
customers and vendors and any other Person which by agreement is held in
confidence; (vi) other information which is generally regarded as confidential
or proprietary; and (vii) all written, graphic and other material relating to
any of the foregoing. Information that is not novel or copyrighted or patented
may nevertheless be Proprietary Information. The term “Proprietary Information”
shall not include (A) information which is now or becomes generally available
to, or known by, the public or the industry in which the Business operates
(other than by reason of a breach of this Agreement), (B) becomes available to
the Company or the Willtek Group subsequent to the Closing Date on a
non-confidential basis from a source (other than a party to this Agreement or
the Related Documents or any Affiliate or representative of such Party) that is
not bound by a confidentiality agreement with regard to such information. The
Company further agrees that it will promptly enforce to the fullest extent
permitted by applicable Law any confidentiality agreements with a third party
that the Company or any of its representatives have entered into during the
process of selling or negotiating for sale either the stock of the Company or
the stock or the assets of the Willtek Group or the Business that involve any
Proprietary Information in any manner if such agreements are not assignable to,
or otherwise enforceable by, the Buyers. The enforcement of such confidentiality
agreements shall include, subject to the terms of such agreements, requiring the
return of any and all Proprietary Information and all copies thereof, requiring
the destruction of any notes regarding the Proprietary Information, prohibiting
the use of any Proprietary Information by any Person other than the Buyers or
Parent, and immediately and fully enforcing any non-disclosure provisions
contained in such agreements. The Company and the Willtek Group shall be
responsible for the breach of this provision by any of their respective
Affiliates who have had access to such Proprietary Information.

                    (b) Confidentiality and Surrender of Records. The Company
and

56

--------------------------------------------------------------------------------



the Willtek Group (and their respective Affiliates) shall not at any time,
directly or indirectly, publish, make known or in any fashion disclose any
Confidential Records to, or permit any inspection or copying of any Confidential
Records by, any Person. For purposes hereof, “Confidential Records” means all
records and similar items (but only to the extent that such records constitute
or pertain to an Acquired Asset), that relate to or are connected with the
Business and contain any Proprietary Information, including all correspondence,
memoranda, files, manuals, books, lists, financial records, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind which may be in the Company’s possession or under its control or
accessible to it. All Confidential Records shall be and remain the sole property
of the Buyers from and after the Closing Date. If not otherwise in their
possession, the Company and the Willtek Group shall have reasonable access to,
and the right to make copies of, such records of the Business which otherwise
are not “Confidential” or “Proprietary” to the extent reasonably necessary for
the Company and the Willtek Group to prepare and file tax returns, respond to
any claims or inquiries by any Governmental Authority or to comply with
applicable Laws and other such obligations.

                    (c) Certain Permitted Disclosures and Uses. Sections 5.4(a)
and (b) shall not prevent any disclosure required by Law or Order of a court or
Governmental Authority provided that the Company or the Willtek Group or their
Affiliates, as the case may be, shall, prior to any such disclosure, give the
Buyers prompt notice of any such requirement, and cooperate with the Buyers in
obtaining a protective Order or other means of protecting the confidentiality of
the Proprietary Information and Confidential Records of the Business. The
Company or the Willtek Group, as the case may be, shall disclose only that
information or provide such documents as are legally required or compelled to be
disclosed or provided if the Buyers either fail to obtain such protective order
or a comparable remedy or waive the right to do so. In producing such documents
and disclosing such information, the Company or the Willtek Group, as the case
may be, shall exercise, or cause their legal representatives to exercise,
reasonable best efforts to obtain assurance that confidential treatment will be
accorded such disclosed information and records.

                    5.5 Covenant Not to Compete, Etc.

                    (a) The Company and the Willtek Group understand and
acknowledge that the provisions of Section 5.4 and this Section 5.5 are
necessary to protect the goodwill and the legitimate business interests of the
Business, are fair and reasonable and are an essential prerequisite and
inducement to the Buyers and Parent to enter into this Agreement and to
consummate the transactions contemplated herein.

                    (b) Non-Compete. Based on the foregoing, for a period of
three (3) years from the Closing Date (the “Non-Competition Period”), each of
the Company, Willtek and the Willtek Subsidiaries for itself and its Affiliates,
shall not directly or indirectly, own, manage, operate, join, control, engage
in, participate in, invest in, act

57

--------------------------------------------------------------------------------



as a consultant or advisor to, or otherwise assist or be connected or associated
with, in any manner, any Restricted Business; provided, however, that nothing
contained in this Agreement shall prevent the Company, Willtek or any Willtek
Subsidiary or any of their respective Affiliates (A) from being a passive owner
of less than five percent (5%) of the voting stock of a publicly held
corporation for investment purposes, so long as the Company, Willtek and the
Willtek Subsidiaries and their respective Affiliates have no active
participation in such business or (B) acquiring all or a majority of the stock
or assets of any Person that has a business, division or operations which has
20% or less of its sales in any Restricted Business; provided, however, that the
acquisition by any of the Company, Willtek, the Willtek Subsidiaries and their
respective Affiliates of a majority of the stock or assets of any Person that
has a business, division or operations which has more than 20% of its sales in
any Restricted Business shall not be deemed to be a breach of the obligations
set forth in this Section 5.5(b) as long as such acquiring party shall take all
commercially reasonable steps to sell or otherwise divest such business,
division or operations as soon as reasonably practicable after such acquisition
to any unaffiliated Person after first offering to sell such Business to the
Buyers and Parent. For purposes of this Section, “Restricted Business” shall
mean any business engaged in the design, development, manufacture or sale of
products for terminal testing and air interface testing market applications.

                    (c) Non-Solicitation. During the Non-Competition Period, the
Seller and its Affiliates, per the Confidentiality and Non-Competition
Agreement, shall not, directly or indirectly,

                              (i) persuade or seek to persuade any customer of
the Business to cease doing business or to reduce the amount of business which
the customer has customarily done or contemplates doing with the Business,
whether or not the relationship between the Business and such customer was
originally established in whole or in part through the efforts of the Willtek
Group;

                               (ii) actively solicit any customer of the
Business with respect to any of the Products purchased by the Buyers pursuant
hereto (or products similar to the Products) or part numbers purchased by the
Buyers pursuant hereto (or part numbers used in replacement thereof, or any part
numbers with the same electrical characteristics, form and functions as such
part numbers);

                               (iii) seek to employ or engage, or assist anyone
else to seek to employ or engage, any Person who, at the relevant time, is in
the employ of the Business or is an independent contractor providing
engineering, marketing, sales, financial, management consulting services or
other services in connection with or to the Business; or

                               (iv) interfere in any manner in the relationship
of the Business with any of its customers, suppliers or independent contractors,
whether or not the relationship between the Business and such customer, supplier
or independent contractor was originally established in whole or in part by the
efforts of the Willtek

58

--------------------------------------------------------------------------------



Group.

                    (d) Harm to the Business. During the Non-Competition Period,
(i) the Company and the Willtek Group shall not, and shall cause their
Affiliates not to, take any action which is intended to, or could reasonably be
expected to, harm the Business or its reputation; and (ii) Parent and Buyers
shall not, and shall cause their respective Affiliates not to, take any action
which is intended to, or reasonably could be expected to harm the business or
reputation of the Company and the Willtek Group.

                    (e) Remedies. (i) Each of the Company and the Willtek Group
expressly acknowledges and agrees that it would be difficult to measure the
damages that might result from any actual or threatened breach of Section 5.4 or
this Section 5.5, and that any actual or threatened breach by it or its
Affiliates of any of the provisions of Section 5.4 or this Section 5.5 will
result in immediate, irreparable and continuing injury to the Buyers and that a
remedy at law for any such actual or threatened breach of the provisions of
Section 5.4 or this Section 5.5 would be inadequate. Accordingly, the Parties
agree that the Buyers, in their sole discretion, and in addition to, and not
mutually exclusive of, any other remedies they may have at law or in equity,
shall be entitled, without the posting of a bond or deposit, to temporary,
preliminary and permanent injunctive relief or other equitable relief, issued by
a court of competent jurisdiction, in case of any such actual or threatened
breach; and (ii) the Buyers and Parent agree and acknowledge that the Company
and the Willtek Group, in their sole discretion, and in addition to, and not
mutually exclusive of, any other remedies they may have at law or in equity,
shall be entitled, without the posting of a bond or deposit, to temporary,
preliminary and permanent injunctive relief or other equitable relief, issued by
a court of competent jurisdiction, in case of any actual or threatened breach by
the Buyers or Parent or their respective Affiliates of the provisions of Section
5.5(d).

                    5.6 Receipt of Property Relating to the Acquired Assets.

                    (a) If, following the Closing Date, Seller or any of its
Affiliates shall receive any money, checks, notes, drafts, instruments, payments
or other property relating to or as proceeds of the Acquired Assets, it shall
receive all such items in trust for, and as the sole and exclusive property of,
the Buyers and, promptly upon receipt thereof, shall notify the Buyers in
writing of such receipt and shall remit the same (or cause the same to be
remitted) in kind to the Buyers in the manner specified by the Buyers. If,
following the Closing Date, Seller or any of its Affiliates shall receive any
bill or other demand for payment or performance in respect of any Assumed
Liability, then it promptly shall forward such bill or demand to the Buyers.

                    (b) If, following the Closing Date, any of Parent or the
Buyers (or their respective Affiliates) shall receive any money, checks, notes,
drafts, instruments, payments or other property relating to or as proceeds of
the Excluded Assets, it shall receive all such items in trust for, and as the
sole and exclusive property of, the Seller

59

--------------------------------------------------------------------------------



and, promptly upon receipt thereof, shall notify the Seller in writing of such
receipt and shall remit the same (or cause the same to be remitted) in kind to
the Seller in the manner specified by the Seller. If, following the Closing
Date, any of Parent or the Buyers (or their respective Affiliates) shall receive
any bill or other demand for payment or performance in respect of any Excluded
Liability, then it promptly shall forward such bill or demand to the Seller.

                    5.7 Provision of Records. The Seller shall arrange as soon
as practicable following the Closing Date, to the extent not already in the
possession of the Buyers or Parent, for delivery to the Buyers, at the sole cost
and expense of the Willtek Group, of the records in the possession of the
Willtek Group or its directors, consultants, agents and representatives which
are part of, or relate solely to, the Acquired Assets and the Assumed
Liabilities or otherwise relate solely to the Business (other than records that
constitute Excluded Assets or relate solely to the Excluded Liabilities) subject
to the right of the Company or the Willtek Group, as the case may be, to retain
copies thereof as may be necessary for the Company and/or the Willtek Group to
file Returns and otherwise comply with its incumbent obligations and
responsibilities (a) under applicable Laws, (b) under existing Contracts which
are not Acquired Assets or (c) to any Governmental Authorities.

                    5.8 Employment Matters.

                    (a) Effective as of the Closing Date, the Buyers, Parent or
any of their Affiliates, subject to compliance by the parties as hereinafter
provided with all of the notice and other transfer regulations and directives of
the European Union and other applicable national Laws, including Section 613a of
the German Civil Code (“BGB”), and such other terms and conditions as are
applicable pursuant to any industrial or works council agreements or negotiated
arrangements, shall employ the Willtek Group Employees as follows: (i) all
individuals listed on Schedule 5.8(a)(i) who, immediately prior to the Closing
Date, are employees of Willtek (the “German Business Employees”) will, pursuant
to the transfer regulations and such other applicable German Laws, including,
Section 613a of the BGB, automatically transfer to Aeroflex GmbH (or one of its
Affiliates) at their current wage and salary levels and in the same position as
they held with Willtek, except for those German Business Employees who exercise
their right of objection according to Section 613a para. 6 of the BGB; (ii) all
individuals (other than the German Business Employees) listed on Schedule
5.8(a)(ii), who, immediately prior to the Closing Date, are EU Business
Employees, shall automatically transfer to Aeroflex France SAS (or one of its
Affiliates), at their current wage and salary levels and in the same position as
they held with the Willtek Group, except for those EU Business Employees who
exercise their right of objection or right to revert to the Willtek Group under
under Article L 1224-1 of the French Labor Code or any of the transfer
regulations and directives of the European Union or such national Laws as are
applicable; (iii) those individuals listed on Schedule 5.8(a)(iii) who,
immediately prior to the Closing Date, are U.S. Business Employees, shall be
offered employment by Aeroflex Wichita, Inc. (or one of its Affiliates) at their
current wage and salary levels and in a comparable position

60

--------------------------------------------------------------------------------



to that which they held with Willtek Communications, Inc., (iv) those
individuals on Schedule 5.8(a)(iv) who immediately prior to the Closing Date are
Non-EU Business Employees, shall either be transferred to, or be offered
employment by, one or more of the Buyers or their Affiliates at their current
wage and salary levels and in the same or a comparable position to that which
they held with the Willtek Group, as required by, and otherwise in compliance
with, applicable Laws of the country in which they are located or such other
applicable Laws governing such matters. Those of the U.S. Business Employees and
Non-EU Business Employees who accept such offers of employment (or otherwise are
deemed to have been transferred as the case may be) and those German Business
Employees and EU Business Employees who automatically transfer by operation of
law and become employees of the Buyers (or their Affiliates) after the Closing
and otherwise do not exercise their objection rights or timely elect
subsequently to revert to the Willtek Group in accordance with any right to do
so, shall be referred to herein as the “Transferred Employees.” In addition,
consistent with European Union directives and regulations and such other
national or supranational Laws as may be applicable, to the extent that the
Buyers or Parent (or their respective Affiliates) currently maintain or have in
effect such plans, policies, arrangements and programs (the “Buyers’ Plans”) as
the Employee Plans (or otherwise by the Buyers’ election to continue certain of
the Employee Plans), Buyers or Parent shall provide the Transferred Employees
with life insurance, medical coverage and other employee benefits and plans
(other than (1) stock based plans relating to equity securities or the
equivalent, or any incentive bonus programs based on the achievement of
financial targets or (2) any vision or dental care plan or deferred compensation
plan), on the same basis to what the Transferred Employees enjoyed prior to the
Closing Date under the Employee Plans or, with respect only to the U.S. Business
Employees, on a substantially similar basis to what the U.S. Business Employees
enjoyed prior to the Closing Date under the Employee Plans. If and only to the
extent permitted by the Buyers’ Plans, each Transferred Employee shall be given
credit for all service with the Willtek Group under the Buyers’ Plans in which
such Transferred Employees participate for purposes of eligibility and vesting
(but not for benefit accrual). Effective on the Closing Date, to the extent
permitted under the Buyers’ Plans or as otherwise required by applicable Law,
the Buyers shall waive (or arrange for the waiver of) all limitations as to
pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to the Transferred Employees
under the Buyers’ Plans, and shall credit each Transferred Employee with any
co-payments and deductibles paid respectively by them under the Employee’s Plans
toward satisfaction of any applicable deductible or out-of-pocket requirements
under the Buyers’ Plans. Unless otherwise specifically provided on Schedule
5.8(a), the employment of the Transferred Employees shall be on an “at will”
basis and nothing herein shall be deemed to invest any Transferred Employee with
the right to continued employment with any of the Buyers, Parent or their
Affiliates or otherwise preclude or in any manner restrict the Buyers, Parent or
any of their Affiliates, as the case may be, from terminating any of the
Transferred Employees after the Closing Date, or terminating or modifying any of
the Employee Plans, to the extent continued after the Closing, or any of the
Buyers’ Plans or any of the benefits provided thereunder or eligibility

61

--------------------------------------------------------------------------------



requirements thereof, subject only, in each instance, to the requirements and
restrictions of applicable Laws pertaining thereto.

                    (b) The Parties agree that as of the Closing Date, Aeroflex
GmbH and Aeroflex France SAS (or any of their respective Affiliates) shall
assume all rights and duties attendant to the employment relationship with all
German Business Employees and all EU Business Employees, respectively, unless a
German Business Employee or an EU Business Employee, as the case may be, timely
objects to the transfer of his or her employment relationship to Aeroflex GmbH
or Aeroflex France SAS (or any of their Affiliates) in accordance with,
respectively, Section 613a para. 6 of the BGB, the transfer regulations as set
forth under Article L 1224-1 of the French Labor Code or the transfer
regulations and directives of the European Union and such other local and
national Laws as are applicable. The Parties shall inform each other in writing
promptly upon the receipt of an objection from any of the German Business
Employees (or any of the EU Business Employees) regarding the transfer of the
employment relationship to Aeroflex GmbH or Aeroflex France SAS or their
Affiliates.

                    (c) Sometime after the Effective Date but prior to the
Closing Date, Aeroflex GmbH (or its Affiliate) and Willtek shall inform all
German Business Employees and Aeroflex France SAS (or its Affiliate) and Willtek
shall inform all of the other EU Business Employees in writing (the “Employment
Transfer Letter”) of the Acquisition Transaction and otherwise notify them
accordingly that their employment will be transferred to Aeroflex GmbH (or its
Affiliate) or Aeroflex France SAS (or its Affiliate), as the case may be,
effectively on and after the Closing Date. The Employment Transfer Letter shall
comply in all material respects, both as to form and substance, with Section
613a para. 5 of the BGB with regard to the German Business Employees and with
regard to all other EU Business Employees, the transfer regulations under
Article L 1224-1 of the French Labor Code or the transfer regulations and
directives of the European Union and such other local or national Laws as may be
applicable. The Buyers initially shall prepare the draft of the Employment
Transfer Letter for review and comment by Willtek. In order to facilitate the
foregoing, the Willtek Group shall provide to the Buyer all of the information
that is necessary and appropriate for the preparation of the Employment Transfer
Letter. The Willtek Group, at its sole cost and expense, shall undertake and
assume responsibility for transmitting or delivering the Employment Transfer
Letter in the manner prescribed by applicable Law to each of the German Business
Employees and other EU Business Employees (the Parties’ respective obligations
pursuant to this Section 5.8(c) being referred to as the “Employment Transfer
Notice Obligations”).

                    (d) If a German Business Employee or an EU Business
Employee, as the case may be (an “Objecting Employee”), timely and legitimately
objects to the transfer of his or her employment relationship to, respectively,
Aeroflex GmbH (or its Affiliate) according to Section 613a para. 6 of the BGB or
Aeroflex France SAS (or its Affiliate) according to Article L 1224-1 of the
French Labor Code, or according to any other of the transfer regulations and
directives of the European Union or such

62

--------------------------------------------------------------------------------



other local or national Law as may be applicable, or otherwise asserts that the
employment relationship with the Willtek Group continues to exist, the Willtek
Group (or in the case of those EU Business Employees who have transferred to
Aeroflex France, SAS, Aeroflex France SAS itself) shall terminate the employment
relationship of the Objecting Employee, effectively as of the earliest possible
date, by way of a notice of termination for operational or other reasons or by
way of a termination agreement in accordance with applicable German, French or
any other labor and employment Laws applicable in such circumstances. Except to
the extent that the same is attributable to the failure of the Willtek Group to
perform those of the Employment Transfer Notice Obligations on its part to be
performed, if the Objecting Employee’s claim is successful, the Buyers shall
indemnify and hold the Willtek Group harmless from all claims and reimburse the
Willtek Group accordingly for all costs actually incurred and payments actually
made in connection with the (temporary) continuation and termination of the
employment relationship including, but not limited to, all costs for the
Objecting Employee’s remuneration, employer contributions to the social security
and/or pension schemes, and any Severance Pay to which such Objecting Employee
would be entitled pursuant to Contract, Employee Plan or social arrangement or
under applicable Law, including, in the case of the German Business Employees,
the German Termination Protection Act (collectively, the “Employment Transfer
Liabilities”).

                    (e) As of the Closing Date, where required, the Willtek
Group agrees to waive and release each Transferred Employee, with respect to his
or her affiliation with or employment by the Buyers or their Affiliates, from
any and all contractual, common law or other restrictions enforceable by the
Willtek Group on the employment, activities or other conduct of such individuals
after their termination of employment with the Willtek Group.

                    (f) Except as may be required by the Employee Plans or by
applicable Laws (including, with regard to the U.S. Business Employees, COBRA),
after the Closing Date, the Willtek Group and the Seller, as the case may be,
shall cause the termination of active participation by the Transferred Employees
under all Employee Plans not assumed and continued after the Closing Date by the
Buyers; provided, however, the Buyers shall remain responsible for all Assumed
Liabilities in connection with such Employee Plans. From and after the Closing
Date, the Buyers shall be solely responsible for all Liabilities in respect of,
owing to, or in connection with, claims incurred by, the Transferred Employees
and their beneficiaries and dependents (i) under the Employee Plans assumed by
Buyers and continued after the Closing Date and (ii) under the Buyers’ Plans.

                    (g) The Buyers shall fulfill and remain liable for all
Liabilities arising out of, or in connection with, (i) the employment
relationships created with the Transferred Employees on and after the Closing
Date, (ii) all payments and benefits to be made or provided to the Willtek Group
Employees which constitute Assumed Liabilities, and (iii) the Assumed Pension
Liabilities.

63

--------------------------------------------------------------------------------



                    (h) For purposes of continuation coverage required by COBRA,
to the extent applicable to any of the Transferred Employees who were U.S.
Business Employees, such Transferred Employees shall be considered to have
undergone a termination of employment with the Willtek Group. It is the
understanding and intention of the Willtek Group and Buyers that the health
coverage to be afforded those Transferred Employees pursuant to Section
5.8(a)(iii), shall be coverage that, pursuant to ERISA, terminates any
continuation coverage rights such Transferred Employees might otherwise have
under COBRA or any other comparable Laws as a result of termination of
employment with Willtek Communications, Inc.

                    (i) Nothing in this Section 5.8, express or implied, is
intended to modify the terms of employment of any Willtek Group Employee, amend
any Employee Plan, or otherwise to confer on any Person other than the Parties
to this Agreement and their respective successors and assigns any rights under,
or remedies to enforce, this Section 5.8.

                    5.9 Assigned/Novated Contracts and Permits. This Agreement
shall not constitute an assignment, transfer or novation, or an attempted
assignment, transfer or novation, of any Contract or Permit that cannot be
assigned, transferred or novated, as applicable, without a third party consent
that has not been obtained prior to the Closing or for any other reason. The
Willtek Group shall have a continuing obligation to use its best commercially
reasonable efforts to obtain any consent necessary for the assignment, transfer
or novation of each Contract and Permit and the Willtek Group and the Buyers
shall cooperate, to the extent reasonably requested by the other, in connection
therewith, including executing agreements of assumption or novation and
providing such other documents and opinions as may be required. If a required
consent is not obtained, or if an attempted assignment, transfer or novation of
a Contract or Permit would be ineffective or would adversely affect the rights
of the Buyers thereunder so that the Buyers would not, in fact, receive all of
the rights and benefits (consistent with the attendant obligations to perform)
thereunder, the Willtek Group shall use commercially reasonable efforts jointly
with the Buyers to secure for the Buyers the same economic rights and benefits
thereunder through a mutually agreeable alternate arrangement (including
subcontracting, sublicensing or subleasing to the Buyers, or an arrangement
under which the Willtek Group (or the Company) would enforce for the benefit of
the Buyers, with the Buyers assuming any and all rights of the Willtek Group
against, and performance obligations to, a third party thereto and otherwise
indemnifying the Seller and holding it harmless accordingly). With regard to,
and in furtherance of, all such mutually agreeable alternate or other
arrangements described above, the Company will promptly pay to the Buyers or
Parent pursuant to this Section 5.9, all monies received by the Willtek Group
under any Contract or any claim or right or any benefit arising thereunder not
transferred. Notwithstanding the foregoing, neither the Willtek Group nor the
Company shall be obligated to make any payments or otherwise pay any
consideration to any Person, to commence or participate in any litigation or to
offer or grant any accommodation to any third party to obtain any consent
necessary for the assignment, transfer or novation of each Contract or Permit.
Upon the receipt of the requisite consent to

64

--------------------------------------------------------------------------------



transfer, assign or novate a Contract, such Contract shall become in all
respects an Acquired Asset. Provided the Willtek Group complies with its
incumbent obligations hereunder, the Willtek Group’s failure to obtain any of
the Required Consents (to the extent indicated on Schedule 3.4) after the
Closing Date shall not constitute a breach of this Agreement entitling the
Buyers to indemnification hereunder.

                    5.10 Discharge of Liabilities. On or before the Closing
Date, the Willtek Group shall pay to the Willtek Group Employees all salary,
bonuses, severance and other benefits and any payments of benefits under any
Employee Plans which are actually due and payable and otherwise not Assumed
Liabilities. From and after the Closing Date (a) the Seller shall be responsible
for discharging all of the Excluded Liabilities, and (b) Parent and the Buyers
shall be responsible for discharging all of the Assumed Liabilities and the
obligations of the Business relating to the operation of the Business from and
after the Closing Date.

                    5.11 Change of Name. Within five (5) Business Days of the
Closing, the Willtek Group shall take all action necessary and appropriate to
cause the amendment of the respective charters, certificates of incorporation,
articles of association or organizational documents, as the case may be, of
Willtek and the Willtek Subsidiaries to change their names from, and to cease
doing business under, any name using any form, variation, derivation or
permutations of “Willtek” and the Willtek Group shall deliver to the Buyers
evidence satisfactory that Willtek and each of the Willtek Subsidiaries has done
so.

                    5.12 Notification. During the period from the Effective Date
to and including the Closing Date, the Seller shall be obligated to notify the
Buyers and Parent promptly of any fact or circumstance of which it becomes aware
which would render any of the representations and warranties that it made to the
Buyers and Parent in Article III hereof untrue or inaccurate in any material
respect; provided, however, such notification shall not relieve the Seller from
any liability for breach of such representations and warranties to the extent
provided herein. Correspondingly, during the period from the Effective Date to
and including the Closing Date, the Buyers and Parent shall be obligated to
notify the Seller promptly of any fact or circumstance of which they become
aware which would render any of the representations and warranties that they
made to the Seller in Article IV hereof untrue or inaccurate in any material
respect; provided, however, such notification shall not relieve the Buyers and
Parent from any liability for breach of such representations and warranties to
the extent provided herein.

                    5.13. Manifest Omissions.

                    (a) To the extent that, during the six (6) month period
following the Closing Date, either the Willtek Group (or the Company) or the
Buyers and Parent, in good faith, identifies an asset owned by the Willtek Group
or their Affiliates that is or should be an Acquired Asset (any such asset, an
“Omitted Asset”), then the Company or the Buyers, as the case may be, shall
promptly deliver to the other Party written notice describing the Omitted Asset
and the facts supporting that Party’s determination

65

--------------------------------------------------------------------------------



that such asset is an Omitted Asset (the “Omitted Asset Notice”). Promptly
following its delivery or receipt of an Omitted Asset Notice, the Company shall
cause the Willtek Group to transfer such Omitted Asset to the Buyers, at no cost
to the Buyers and in a manner mutually agreeable to the Company and the Buyers,
as promptly as practicable after the Company delivers or receives the Omitted
Asset Notice. If the Buyers (or Parent) delivers an Omitted Asset Notice to the
Company and the Company disagrees with Buyers’ assertion that the asset referred
to in the Omitted Asset Notice is an Omitted Asset, the Buyers and the Company
shall escalate the disagreement to their respective Chief Financial Officers or
similar level executives of the Company and Parent who shall attempt in good
faith to resolve the dispute. If such officers are unable to resolve such
dispute within ten (10) calendar days, either of the Company (on behalf of the
Willtek Group) or the Buyers or Parent shall have the right to commence such
proceedings as they deem appropriate in, and submit the dispute for adjudication
to, a court of competent jurisdiction in accordance with Section11.3 hereof.

                    (b) To the extent that, during the six (6) month period
following the Closing Date, either the Willtek Group (or the Company) or the
Buyers and Parent, in good faith, identifies a Liability owed by the Willtek
Group or their Affiliates that is or should be an Assumed Liability (any such
Liability, an “Omitted Liability”), then the Company or the Buyers, as the case
may be, shall promptly deliver to the other Party written notice describing the
Omitted Liability and the facts supporting that Party’s determination that such
Liability is an Omitted Liability (the “Omitted Liability Notice”). Promptly
following its delivery or receipt of an Omitted Liability Notice, Parent shall
cause the Buyers to assume such Omitted Liability, at no cost to the Willtek
Group or the Company and in a manner mutually agreeable to the Company and the
Buyers, as promptly as practicable after the Buyers delivers or receives the
Omitted Liability Notice. If any of the Willtek Group or the Company delivers an
Omitted Liability Notice to Parent (or any of the Buyers) and the Parent (or any
of the Buyers) disagrees with the Willtek Group’s or the Company’s assertion
that the Liability referred to in the Omitted Liability Notice is an Omitted
Liability, the Buyers and the Company shall escalate the disagreement to their
respective Chief Financial Officers or similar level executives of the Company
and Parent who shall attempt in good faith to resolve the dispute. If such
officers are unable to resolve such dispute within ten (10) calendar days,
either of the Company (on behalf of the Willtek Group) or the Buyers or Parent
shall have the right to commence such proceedings as they deem appropriate in,
and submit the dispute for adjudication to, a court of competent jurisdiction in
accordance with Section 11.3 hereof.

66

--------------------------------------------------------------------------------



ARTICLE VI

TAX MATTERS

                    6.1 Returns. The Willtek Group (or, as the case may be, the
Company) shall cause to be filed when due all Returns that are required to be
filed with respect to the Acquired Assets and the Business for periods ending on
or before the Closing Date, including any Returns that are required to be filed
in connection with the sale and transfer of such Acquired Assets to the Buyers,
and the Buyers shall file or cause to be filed when due all other Returns that
are required to be filed with respect to the Acquired Assets and the Business.

                    6.2 Cooperation. The Buyers and the Willtek Group shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
managers, employees, agents, auditors, accountants and representatives
reasonably to cooperate, in preparing and filing all Returns, reports and forms
relating to Taxes, including maintaining and making available to each other on a
timely basis all records necessary in connection with Taxes and in resolving all
disputes and audits with respect to all taxable periods relating to Taxes. The
Buyers and the Willtek Group each recognizes that the other (and, as the case
may be, the Company or Parent) may need access, from time to time, after the
Closing Date, to certain accounting and Tax records and information held by the
Seller or the Buyers, respectively, to the extent such records and information
pertain to events occurring prior to the Closing Date; therefore, Seller and the
Buyers each agree, (a) to properly retain and maintain such records until the
later of (i) the six (6) year anniversary of the Closing Date and (ii) six (6)
months after the expiration of the statute of limitations applicable to Taxes to
which such records relate and (b) to allow the other Party and its agents and
representatives, at times and dates mutually acceptable to the Parties, to
inspect, review and make copies of such records as such Party or its
representatives may deem necessary or appropriate from time to time, such
activities to be conducted during normal business hours and at the expense of
the requesting Party.

                    6.3 Allocation of Taxes. All real and personal property
Taxes and similar ad valorem obligations levied with respect to the Acquired
Assets for a Straddle Period shall, to the extent that the Buyers are
responsible therefor after the Closing Date, be apportioned between the Willtek
Group and the Buyers as of the Closing Date based on the number of days of such
taxable period included in the Pre-Closing Tax Period and the number of days of
such taxable period included in the Post-Closing Tax Period. The Willtek Group
shall be liable for the proportionate amount of such Taxes that is attributable
to the Pre-Closing Tax Period, and the Buyers shall be liable for the
proportionate amount of such Taxes that is attributable to the Post-Closing Tax
Period. Within a reasonable period after the Closing, the Willtek Group and the
Buyers shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 6.3 for the Straddle
Period, together with such supporting evidence as is reasonably necessary to
calculate the proration amount. The proration amount shall be paid by the Party

67

--------------------------------------------------------------------------------



owing it to the other within ten (10) days after delivery of such statement.
Thereafter, Willtek Group shall notify the Buyers upon receipt of any bill for
personal property taxes relating to the Acquired Assets, part or all of which
are attributable to the Post-Closing Tax Period, and shall promptly deliver such
bill to the Buyers, and the Buyers shall pay the same to the appropriate Tax
Authority, provided that if such bill covers any part of the Pre-Closing Tax
Period, The Willtek Group shall also remit to the Buyers prior to the due date
of assessment, payment for the proportionate amount of such bill that is
attributable to the Pre-Closing Tax Period. In the event that the Willtek Group
or the Buyers shall thereafter make a payment for which it is entitled to
reimbursement under this Section 6.3, the other party shall make such
reimbursement promptly, but in no event later than thirty (30) days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement. The foregoing
shall apply, but not be limited to, that circumstance where liability is imposed
on the Buyers for Taxes of the Business pertaining to the Pre-closing Period
based on Section 75 of the German General Tax Code (Abgabenordnung) or any
comparable national equivalent applicable in any other jurisdiction. Any payment
required under this Section 6.3 and not made within ten (10) days after delivery
of the statement shall bear interest at the one month LIBOR Rate plus two (2%)
percent until paid.

                    6.4 Transfer Taxes. The Willtek Group shall be responsible
for the preparation and timely filing with the appropriate Tax Authorities of
all Returns required to be filed in connection with the sale, conveyance and
transfer of the Acquired Assets, and, accordingly, for the payment (or if
applicable Law provides otherwise, the reimbursement to Buyers) of all Taxes,
including, without limitation, sales, stamp, ad valorem, capital gains and
transfer Taxes, required to be paid as computed and reflected thereon or
otherwise which arise under applicable Law in connection with the sale,
conveyance and transfer of the Acquired Assets to the Buyers hereunder,
regardless of however characterized (the “Transfer Taxes”).

ARTICLE VII

CONDITIONS PRECEDENT

                    7.1 Conditions to Each Party’s Obligations. The obligations
of the Seller, the Buyers and Parent to consummate the transactions contemplated
herein are subject to the satisfaction or waiver, where legally permissible
under applicable Law, as of the Closing Date, of each of the following
conditions:

                   (a) Those of the Required Consents set forth on Schedule 3.4
that are required under applicable Law from any Governmental Authority in order
to consummate any of the transactions contemplated herein shall have been
obtained, except to the extent that the failure to obtain any of such Required
Consents would not prohibit or make the consummation of the Acquisition
Transaction illegal, and all

68

--------------------------------------------------------------------------------



requisite filings with Governmental Authorities as required by, and in
accordance with, applicable national Laws shall have been made.

                     (b) No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Order (whether temporary or preliminary)
which is then in effect and which either makes the consummation of any of the
transactions contemplated herein illegal or otherwise prevents or prohibits the
consummation of such transactions.

                     7.2 Conditions to the Obligations of Buyers and Parent. The
obligations of the Buyers and Parent to consummate the transactions contemplated
herein are subject to the satisfaction or waiver in writing (where permissible)
as of the Closing of the following additional conditions:

                     (a) All of the representations and warranties of the Seller
in Article III that are qualified as to materiality or by Seller Material
Adverse Effect shall be true and correct in all respects, and those
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case, (x) as of the Effective Date,
and (y) as of the Closing Date, as though made on and as of such date and time
(except for representations and warranties expressly made as of a specified
date, the accuracy of which shall be determined as of that specified date).

                     (b) The Seller shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.

                     (c) The Seller shall have delivered to Buyers and Parent a
certificate, dated the Closing Date, signed by both an executive officer and the
Chief Financial Officer of the Company on behalf of the Seller certifying as to
the satisfaction of the conditions specified in Sections 7.2(a), (b) and (d).

                     (d) Since the Effective Date, there shall not have occurred
any Seller Material Adverse Effect or any event, circumstance, development,
change or effect (whether arising out of facts and circumstances addressed by
the representations and warranties set forth in Article III or otherwise) that
would or would reasonably be expected to, individually or in the aggregate, have
a Seller Material Adverse Effect.

                     (e) Seller shall have delivered certificates, in form and
substance reasonably satisfactory to the Buyers, signed by the Secretary of each
of the Company and Willtek, as appropriate, and dated as of the Closing Date,
certifying that in full force and effect as of that date and attached thereto
are copies of: resolutions adopted by the board of directors and the Company (as
sole shareholder of Willtek), the respective boards of directors of each of the
Willtek Subsidiaries and Willtek (as the sole shareholder of each such Willtek
Subsidiary), and the board of directors of the Company which (A) authorize and
approve this Agreement and the Related Documents and the transactions
contemplated hereby and thereby, and (B) ratify and

69

--------------------------------------------------------------------------------



approve all prior transactions engaged in by Willtek, the Willtek Subsidiaries
and the Company, as the case may be, and their respective officers and
directors.

                     (f) To the extent such concept is recognized in the
pertinent jurisdiction, Willtek shall have delivered to the Buyers certificates,
dated as of a date no more than ten (10) days prior to the Closing Date and
certified by an official of the appropriate Governmental Authority, as to the
good standing of Willtek and each of the Willtek Subsidiaries in the state or
country where they were chartered, organized, incorporated or registered.

                     (g) Each of Willtek, the Willtek Subsidiaries and the
Company shall have duly executed and delivered or caused or arranged for the
execution and delivery to the Buyers of counterparts of each of the Related
Documents of which they are signatories, and otherwise shall have provided
appropriate documents required by the Buyers releasing certain of the Willtek
Group Employees from any employment contracts with the Willtek Group.

                     (h) Willtek shall have delivered to the Buyers copies of
all landlord consents required to effectuate the assignment of the Leased Real
Property and of the those Persons necessary to transfer and assign the Employee
Plan Insurances.

                     (i) Willtek shall have delivered to the Buyers copies of
all other Required Consents set forth on Schedule 3.4 (except as otherwise
agreed upon by the Buyers), and all approvals and other documents necessary for
novation of all Government Contracts, as applicable.

                     (j) Willtek shall have arranged for the delivery to the
Buyers of all requisite UCC-3s or other releases as may be required to release
or discharge effectively as of the Closing Date all Liens on the Acquired
Assets.

                     (k) Willtek, the Willtek Subsidiaries and the Company shall
have duly executed and/or delivered to the Buyers all such other certificates,
instruments, assignments, consents and other documents as the Buyers’ counsel
shall reasonably require to effectuate the transactions as and in the manner
contemplated by this Agreement and the Related Documents.

                     7.3 Conditions to the Obligations of Seller. The
obligations of the Seller to consummate the transactions contemplated herein are
subject to the satisfaction or waiver in writing (where permissible) as of the
Closing of the following additional conditions:

                     (a) All of the representations and warranties of the Buyers
and Parent in Article IV that are qualified as to materiality or Buyer Material
Adverse Effect, shall be true and correct in all respects, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case, (i) as of the date of this
Agreement, and (ii) as of the Closing Date, as though made on and as of such
date and time (except for representations and warranties expressly made as of a
specified date, the accuracy of which shall be determined as of that specified

70

--------------------------------------------------------------------------------



date).

                     (b) The Buyers and Parent shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing
Date.

                     (c) The Buyers and Parent shall have delivered to Buyers
and Parent a certificate, dated the Closing Date, signed by both an executive
officer and the Chief Financial Officer of Parent on behalf of the Buyers
certifying as to the satisfaction of the conditions specified in
Sections 7.3(a), (b) and (d).

                     (d) Since the Effective Date, there shall not have occurred
any Buyer Material Adverse Effect or event, circumstance, development, change or
effect (whether arising out of facts and circumstances addressed by the
representations and warranties in Article IV) that would or would reasonably be
expected to, individually or in the aggregate, have a Buyer Material Adverse
Effect.

                     (e) Buyers and Parent shall have delivered certificates, in
form and substance reasonably satisfactory to the Seller, signed by the
Secretary of each of the Aeroflex Subsidiaries and Parent, as appropriate, and
dated as of the Closing Date, certifying that in full force and effect as of
that date and attached thereto are copies of: resolutions adopted by the
respective boards of directors of each of the Aeroflex Subsidiaries and Parent,
which (A) authorize and approve this Agreement and the Related Documents and the
transactions contemplated hereby and thereby, and (B) ratify and approve all
prior transactions engaged in by the Aeroflex Subsidiaries and Parent, as the
case may be, and their respective officers and directors.

                     (f) To the extent such concept is recognized in the
pertinent jurisdiction, each of the Aeroflex Subsidiaries and Parent shall have
delivered to the Seller certificates, dated as of a date no more than ten (10)
days prior to the Closing Date and certified by an official of the appropriate
Governmental Authority, as to the good standing of Parent and each of the
Aeroflex Subsidiaries in the state or country where they were chartered,
organized, incorporated or registered.

                     (g) Each of the Aeroflex Subsidiaries and Parent shall have
duly executed and delivered or caused or arranged for the execution and delivery
to the Seller of counterparts of each of the Related Documents of which they are
signatories.

                     (h) Parent and the Aeroflex Subsidiaries shall have duly
executed and/or delivered to Seller all such other certificates, instruments,
assignments, consents and other documents as the Seller’s counsel shall
reasonably require to effectuate the transactions as and in the manner
contemplated by this Agreement and the Related Documents.

71

--------------------------------------------------------------------------------



ARTICLE VIII

CLOSING

                    8.1 Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall be held via facsimile or
electronic transmission at the offices of Moomjian, Waite, Wactlar & Coleman,
LLP, 100 Jericho Quadrangle, Jericho, New York 11753, on the Closing Date.

                    8.2 Transactions to be Effected at Closing.

                    Subject to the fulfillment (or to the extent legally
permitted, waiver) of the conditions set forth in Article VII, at the Closing,
Seller and the Buyers and Parent, respectively, shall duly execute and deliver
all of the Related Documents and the Buyers shall make payment to the Willtek
Group of the Cash Purchase Price in the manner set forth in Section 2.5(a).

ARTICLE IX

SURVIVAL; INDEMNIFICATION

                    9.1 Survival:

                    (a) All representations, warranties, covenants, and
obligations in this Agreement, the Schedules and any other certificate or
document delivered pursuant to this Agreement will survive the Closing and the
consummation of the transactions contemplated hereby, subject to the limitations
set forth in Section 9.1(b) below.

                    (b) The Parties’ representations and warranties in this
Agreement or in any document or instrument delivered pursuant to this Agreement
shall survive the Closing and continue as provided in this Section 9.1(b):

                          (i) the representations and warranties of Seller
contained in Section 3.2 (“Authorization”) and the first sentence of Section 3.6
(“Assets; Continued Operation”) and the representations and warranties of Buyer
contained in Section 4.2 (“Authorization”) and 4.7 (“Financial Ability”) shall
survive the Closing indefinitely;

                          (ii) the representations and warranties of Seller
contained in Section 3.16 (“Employee Benefit Plans; ERISA”), Section 3.18
(“Employees and Labor Matters”) and Section 3.22 (“Environmental and Safety
Matters”) shall survive the Closing for a period of six (6) years, and Section
3.21 (“Taxes”) until six (6) months after the expiration of the later of (A) the
longest statute of limitations applicable to the matters at issue or (B) the
final determination

72

--------------------------------------------------------------------------------



(without any further right of appeal) of the Tax Liability for which
indemnification is sought (the representations and warranties referenced in
clauses (i) and (ii), the “Fundamental Representations”);

                          (iii) all other representations and warranties
contained herein shall survive for a period of eighteen (18) months following
the Closing; and

                          (iv) all covenants and agreements shall survive until
fully performed in accordance with their terms or for so long as permitted by
applicable Law after a breach thereof unless otherwise specified.

Notwithstanding the matters above, any representation or warranty in respect of
which indemnity may be sought under Sections 9.2 or 9.3 shall survive the time
at which it would otherwise terminate pursuant to this Section 9.1(b) if notice
of the breach thereof shall have been given to the Party against whom such
indemnity may be sought prior to the expiration of the applicable survival
period; provided however, no action to enforce a claim for indemnification may
be commenced more than six months after the time when such representation or
warranty otherwise would have terminated. The Parties’ respective covenants and
agreements under this Agreement shall survive the Closing indefinitely unless a
shorter period of performance is explicitly specified with respect to such
covenant or agreement; provided, however, no action to enforce a claim for
indemnification for breach of any of such covenants or agreement may be
commenced more than six (6) years after the claim has accrued.

                    9.2 Indemnification by Seller. Except as otherwise set forth
below, Seller shall indemnify and defend the Buyers, Parent and their respective
Affiliates, directors, officers, employees, consultants, agents, representatives
and other personnel, in their capacities as such, and the successors, heirs and
personal representatives of any of them (collectively, the “Buyer Indemnified
Parties”)against and hold each of them harmless from any and all damages,
claims, losses, liabilities, Environmental Costs and Liabilities, Export Control
Laws Costs and Liabilities, costs and expenses (including reasonable expenses of
investigation and attorneys’ fees and expenses) (collectively, “Losses”)
incurred or suffered by any Buyer Indemnified Party arising out of or relating
to (i) a breach by the Seller of any representation or warranty made by the
Seller in this Agreement or in any certificate delivered pursuant hereto, (ii) a
failure by Willtek, the Willtek Subsidiaries and/or the Company, as the case may
be, (or, with regard to Sections 5.3 and 5.4, the Seller’s Affiliates) to
perform or comply with their respective covenants or agreements contained herein
or in any Related Document, (iii) noncompliance with any applicable bulk
transfer Laws of any state or country, (iv) any Taxes in respect of the
operation of the Business or ownership of the Acquired Assets attributable to
any Pre-Closing Tax Period and Transfer Taxes arising as a result of, or in
connection with, the sale, transfer and conveyance of the Acquired Assets which,
according to Sections 6.3 and 6.4, notwithstanding the operation of applicable
Law, are internally to be the responsibility of the Willtek Group, (v) all
Pre-Closing Environmental Liabilities, (vi) Liabilities for Employment Claims
resulting from, or predicated upon, any events or circumstances arising or
occurring prior to the

73

--------------------------------------------------------------------------------



Closing Date in connection with the operation of the Business, (vii) all
Pre-Closing Export Control Laws Liabilities, (viii) any Excluded Liabilities,
(ix) the security interests in the patents described on Schedule 3.12(d), and
(x) the non-compliance by Willtek with the requirements of the German Foreign
Trade Act, provided, however, that the Seller shall have no indemnification
obligations to the Buyer Indemnified Parties hereunder to the extent that any of
the foregoing obligations or liabilities is an Assumed Liability.

                    9.3 Indemnification by Buyers and Parent. The Buyers and
Parent shall indemnify and defend the Seller and its Affiliates, directors,
officers, employees, consultants, agents, representatives and other personnel,
in their capacities as such, and the successors, heirs and personal
representatives of any of them (collectively, the “Seller Indemnified Parties”)
against and hold each of them harmless from any and all Losses incurred or
suffered by any Seller Indemnified Party arising out of or relating to (i) a
breach by the Buyers and Parent of any representation or warranty made by them
in this Agreement or in any other Related Document, or in any Schedule or
certificate delivered pursuant hereto or thereto, (ii) a failure by the Buyers
(and, where applicable, Parent) to perform or comply with any covenant or
agreement on the part of the Buyers contained herein or in any Related Document,
(iii) any Assumed Liability, (iv) any Taxes in respect of the ownership of the
Acquired Assets and the operation of the Business attributable to the
Post-Closing Tax Period which, according to Section 6.3, internally are the
responsibility of the Buyers; (v) any Assumed Pension Liabilities for retired
employees which are to be the responsibility of the Buyers notwithstanding the
operation of applicable Law, (vi) the Employment Transfer Liabilities, (vii) any
Environmental Costs and Liabilities other than Pre-Closing Environmental
Liabilities; and (viii) any Export Control Laws Costs and Liabilities other than
Pre-Closing Export Control Laws Liabilities; provided, however, that the Buyers
and Parent shall have no indemnification obligations to the Seller Indemnified
Parties hereunder to the extent that any of the foregoing obligations or
liabilities is an Excluded Liability.

                    9.4 Limitations on Indemnification.

                    (a) Notwithstanding anything in this Article IX to the
contrary, no Buyer Indemnified Party shall be entitled to indemnification for
Losses arising under Section 9.2 (i) unless and until the aggregate amount of
any and all such Losses sustained or incurred by all Buyer Indemnified Parties
exceeds an aggregate amount equal to Fifty Thousand ($50,000) Dollars (the
“Basket Amount”), after which the Seller shall be obligated (subject to Section
9.4(b) below) for any and all Losses of the Buyer Indemnified Parties including
the Basket Amount; provided, however, that any claim by the Buyers pursuant to
Section 9.2(i) as a result of a breach by the Seller of the representations and
warranties in Section 3.21 (“Taxes”) shall be payable without regard to the
Basket Amount. Correspondingly, no Seller Indemnified Party shall be entitled to
indemnification for Losses arising under Section 9.3(i) unless and until the
aggregate amount of any and all such Losses sustained or incurred by all Seller
Indemnified Parties exceeds the Basket Amount, after which the Buyers shall be

74

--------------------------------------------------------------------------------



obligated (subject to Section 9.4(b) below) for any and all Losses of the Seller
Indemnified Parties including the Basket Amount.

                    (b) Notwithstanding anything in this Article IX to the
contrary, (i) no Indemnified Party shall be entitled to indemnification for
Losses with regard to Sections 9.2(i) or 9.3(i), respectively, in excess of One
Million Five Hundred Thousand ($1,500,000) Dollars, except that the maximum
amount of indemnifiable Losses which may be recovered by either the Buyer
Indemnified Parties or the Seller Indemnified Parties, as the case may be,
arising out of or resulting from the breach of any Fundamental Representation
shall be the amount of the Cash Purchase Price, as the same may be reduced by
the Adjustment Amount pursuant to Section 2.6 of this Agreement, and (ii) the
maximum amount of indemnifiable Losses which may be recovered by the Buyer
Indemnified Parties with regard to Section 9.2(ix) shall be the amount of the
Cash Purchase Price, as the same may be reduced by the Adjustment Amount
pursuant to Section 2.6 of this Agreement.

                    (c) The limitations contained in the preceding Sections
9.4(a) and 9.4(b) shall not apply to any Losses sustained or incurred by any
Buyer Indemnified Party or Seller Indemnified Party arising, out of or relating
to any claim of fraud.

                    (d) It is agreed that for the purpose of making a claim for
indemnification, the expiration of any one survival period, as set forth in
Section 9.1(b), of certain representations and warranties, shall not affect the
ability to make any claim for indemnification hereunder under any other
representations and warranties still surviving; provided, however, that no Party
shall be entitled to make a claim for indemnification more than once on account
of the same facts and circumstances or to aggregate the same for purposes of the
Basket Amount.

                    (e) Notwithstanding any other provision of this Agreement to
the contrary, neither Seller nor the Buyers and Parent shall be required to
indemnify, hold harmless or otherwise compensate any Indemnified Party for
special, exemplary, indirect or consequential damages, including lost profits,
loss of business reputation or opportunity, diminution in value or damages based
on a multiple of earnings or similar financial measure, whether based on tort,
contract or strict liability theories of liability, except to the extent that
such damages are required to be paid by either Party to a third party and arise
from an event that is indemnifiable under Sections 9.2 and 9.3 hereof.

                    9.5 Procedure; Notice of Claims.

                    (a) Any indemnified party (the “Indemnified Party”) seeking
indemnification hereunder shall, within the relevant limitation period provided
for in Section 9.1(b), give to the Party obligated to provide indemnification to
such Indemnified Party (the “Indemnifying Party”) a notice (a “Claim Notice”)
describing in reasonable detail the facts giving rise to any Claims for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such Claim, and a
reference to the provision of this

75

--------------------------------------------------------------------------------



Agreement, or any agreement, certificate or instrument executed pursuant hereto
or in connection herewith upon which such Claim is based; provided that a Claim
Notice in respect of any action at law or suit in equity by or against a third
party as to which indemnification will be sought shall be given promptly after
the action or suit is commenced; and provided further that failure to give such
notice promptly shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent it actually shall have been prejudiced by such
failure.

                    (b) The Indemnifying Party shall have thirty (30) days after
the giving of any Claim Notice pursuant hereto to (i) agree to the amount or
method of determination set forth in the Claim Notice and to pay such amount to
the Indemnified Party in immediately available funds or (ii) provide the
Indemnified Party with written notice that it disagrees (and the reasons
therefor) with the amount or method of determination set forth in the Claim
Notice (the “Dispute Notice”). The Indemnified Party may commence at any time
thereafter such legal action or proceedings as it deems appropriate to enforce
the indemnification obligation of the Indemnifying Party pursuant to the
provisions of this Article IX. The failure to file a Dispute Notice within the
time permitted shall be deemed to constitute an acknowledgement by the
Indemnifying Party of its acquiescence to the amount and method of determination
of the Claim in the Claim Notice.

                    9.6 Procedure - Third Party Claims.

                    (a) Promptly after receipt by an Indemnified Party of notice
of the commencement of any proceeding against it by a third party (“Third Party
Claim”), such Indemnified Party will, if a Claim for indemnification is to be
made against an Indemnifying Party, provide to the Indemnifying Party written
notice of the commencement of such Claim (together with copies of any legal
papers served), provided, however, that the failure to promptly notify the
Indemnifying Party will not relieve the Indemnifying Party of any liability that
it may have to any Indemnified Party, except to the extent that the Indemnifying
Party demonstrates that the defense of such action is prejudiced or made more
expensive by the Indemnified Party’s failure to give such notice.

                    (b) The Indemnified Party shall take such action, at the
Indemnifying Party’s expense, as the Indemnifying Party may reasonably request
to avoid dispute, or appeal, settle or defend such Third Party Claim; provided,
however, that the Indemnified Party shall not accept or pay or settle or make
any submission in respect of such Claims, without the Indemnifying Party’s prior
consent thereto, which shall not be unreasonably withheld, conditioned or
delayed.

                    (c) If any Indemnifying Party shall receive notice of a
claim for indemnity from an Indemnified Party, the Indemnifying Party shall have
the right to assume the defense of any Third Party Claim at its expense, and
through counsel of its choice, if it gives notice of its intention to do so to
the Indemnified Party within twenty (20) Business Days of the receipt of such
notice from the Indemnified Party, provided,

76

--------------------------------------------------------------------------------



that the Indemnified Party shall be entitled to retain its own counsel if (i) a
conflict of interest exists or is reasonably likely to exist that would make it
inappropriate for the same counsel to represent both the Indemnifying Party and
Indemnified Party in connection with a Third Party Claim or (ii) if such Third
Party Claim (A) seeks injunctive or other non-monetary relief, (B) involves
criminal or quasi criminal allegations, (C) involves Losses that are reasonably
expected to exceed the maximum amount for which the Indemnifying Party could be
entitled under this Article IX or (D) is a claim an adverse determination of
which would be detrimental to the Indemnified Party’s reputation or future
business prospects; provided, further that the reasonable fees and expenses of
counsel so retained by the Indemnified Party shall be reimbursed by the
Indemnifying Party as a Loss pursuant to this Article IX. If the Indemnifying
Party fails to make the requisite election to assume the defense of the Third
Party Claim within twenty (20) Business Days after it receives notice pursuant
to this Section 9.6(c), the Indemnified Party shall have the right to defend
such Third Party Claim at the expense of the Indemnifying Party. The Indemnified
Party, at its own expense, shall have the right to retain its own counsel and
participate in the defense of a Third Party Claim defended by the Indemnifying
Party. The Indemnified Party may take any actions reasonably necessary and in
good faith to defend such Third Party Claim prior to the time that it receives a
notice from the Indemnifying Party as contemplated by this Section 9.6(c). The
Indemnified Party shall, and shall cause its Affiliates and representatives to,
cooperate fully with the Indemnifying Party in such defense and make available
to the Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party.

                    (d) If the Indemnifying Party assumes the defense of a Third
Party Claim, (A) no compromise or settlement of such Third Party Claim may be
effected by the Indemnifying Party without the Indemnified Party’s consent which
will not be unreasonably withheld, delayed or conditioned unless (i) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party, (ii) the compromise or settlement includes a complete release of the
Indemnified Party, and (iii) there is no finding or admission of any violation
of Law or any violation of the rights of any Person by the Indemnified Party. If
the Indemnifying Party fails to undertake the defense against a Third Party
Claim pursuant to Section 9.6(c), the Indemnified Party shall be free to control
the defense of any such claim or proceeding and the Indemnifying Party shall not
have any right to participate in the settlement or assume or reassume the
defense of such claims or proceeding.

                    9.7 Remedies. Except as otherwise may be provided
specifically in this Agreement, subsequent to the Closing Date, the sole and
exclusive remedy of the Parties for breach of this Agreement shall be restricted
to the indemnification rights set forth in this Article IX; provided, however,
that (a) no Party hereto shall be deemed to have waived any rights, claims,
causes of action or remedies if and to the extent such rights, claims, causes of
action or remedies may not be waived under applicable Laws, and (b) any party
shall be entitled to specific performance as provided in Section 11.9 with
regard to the failure of the other party to perform its

77

--------------------------------------------------------------------------------



obligations in accordance with the terms of this Agreement.

                    9.8 Reliance. Each Party shall be entitled to rely on the
representations and warranties of the other Party set forth herein regardless of
any investigation conducted before or after the Effective Date and before the
Closing Date or the decision of any Party to complete the Closing; provided,
however, neither Party shall have a claim for indemnification in respect of the
breach of any representation or warranty where, after the Effective Date and
prior to the Closing Date, it had actual knowledge of facts and circumstances
that would make such representation or warranty untrue or inaccurate in the
manner claimed.

                     9.9 Calculation of Damages.

                    (a) For purposes of this Article IX, “Losses” shall be
calculated in U.S. dollars after making appropriate adjustments for (i) any
other Loss for which an indemnification claim has been made under any other
representation, warranty, covenant or agreement so as to avoid a double
recovery; (ii) net insurance proceeds actually received by an Indemnified Party
after taking into consideration the costs incurred to collect such proceeds and
the premiums paid for the policy under which such recovery is received; (iii)
any net recovery from a third party which is directly relatable to the Loss
claimed after taking into consideration the fees and other costs incurred to
collect such third party recovery; (iv) any other prior or subsequent recoveries
(including under or pursuant to any indemnity, reimbursement agreement or
Contract pursuant to which or under which any Party is a party or has rights)
actually received by any Indemnified Party, in connection with the facts giving
rise to the right of indemnification (determined after giving effect to any
costs of collection suffered and payments made by such Indemnified Party
resulting therefrom) and (v) the exchange rates existing as of the date of the
final determination of the Loss.

                    (b) In no event shall Seller have any Liability or
obligation to any Buyer Indemnified Party to the extent that any Loss or portion
thereof, as applicable, for which indemnification is sought hereunder is
reflected or reserved for in the Closing Adjusted Net Assets Amount.

                    (c) Indemnity payments pursuant to this Article IX shall be
treated for all income tax purposes as an adjustment to the Cash Purchase Price.

ARTICLE X

TERMINATION

                    10.1 Termination.

78

--------------------------------------------------------------------------------



                    (a) Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the Transaction may be abandoned at any time
prior to the Closing (the “Termination Date”) as follows:

                         (i) by mutual written consent of the Parties hereto;

                         (ii) by either Parent or the Company, if any
Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any injunction, order, decree or ruling or taken any other action
(including the failure to have taken an action) which, in either such case, has
become final and non-appealable and has the effect of making consummation of the
Acquisition Transaction illegal or otherwise preventing or prohibiting
consummation of the Acquisition Transaction;

                         (iii) by Parent and Buyers if (A) any of the
representations and warranties of the Seller herein are or become untrue or
inaccurate such that Section 7.2(a) would not be satisfied, or (B) there has
been a breach on the part of the Seller of any of its covenants or agreements
herein such that Section 7.2(b) would not be satisfied, or (C) there shall have
occurred a Seller Material Adverse Effect, or (D) those conditions in Sections
7.2(c), (h), (i) and (j) shall have become incapable of fulfillment on or prior
to the Outside Date, and in any of such cases, shall either not have been waived
by Parent or are incapable of being waived under applicable Law; provided,
however, the Parent and Buyers shall not then be in material breach of their
representations, warranties, covenants and agreements at the time of such
termination;

                         (iv) by the Seller, if (A) any of the representations
and warranties of Parent and the Buyers herein are determined to be untrue or
inaccurate such that Section 7.3(a) would not be satisfied, or (B) there has
been a breach on the part of Parent and the Buyers of any of their covenants or
agreements herein such that Section 7.3(b) would not be satisfied, or (C) there
shall have occurred a Buyer Material Adverse Effect or (D) those conditions in
Section 7.3(c) shall have become incapable of fulfillment on or prior to the
Outside Date, and in any of such cases, shall either have not been waived or are
incapable of being waived under applicable Law; provided, however, the Seller
shall not then be in material breach of its representations, warranties,
covenants and agreements at the time of such termination; or

                         (v) by either the Seller or the Buyers and the Parent
if the Closing does not occur by June 1, 2010, unless otherwise extended by the
Parties (the “Outside Date”); provided, however, that the party seeking
termination under this Section 10.1(a)(v) is not then in material breach of any
of its representations, warranties, covenants or agreements in this Agreement
and otherwise is not primarily responsible for such delay in Closing.

                    (b) Notwithstanding the foregoing, if any Party elects to
terminate this Agreement pursuant to Section 10.1(a)(iii)(B) or Section
10.1(a)(iv)(B) based upon the breach by the other Party of its covenants or
agreements under this Agreement or any of the Related Documents, then, provided
such breach was

79

--------------------------------------------------------------------------------



inadvertent or unintentional and otherwise reasonably curable by such breaching
Party through the exercise of its commercially reasonable efforts, the breaching
or non-terminating Party shall have a period of ten (10) days after receipt of
the notice of termination (the “Cure Period”) within which to cure or correct
such breach, after the elapse of which, if the breach has not been rectified in
all material respects, this Agreement shall be deemed for all purposes to have
been terminated effectively and the Acquisition Transaction abandoned.

                    (c) (i) In the event of termination, all documents and other
material received by the Buyers and the Parent from the Seller and by the Seller
from the Buyers and Parent relating to the transactions contemplated hereby
shall be returned to the Party who provided them or on whose behalf they were
provided; and

                              (ii) all confidential information exchanged by the
Parties which relates to their respective businesses shall be accorded
confidential treatment pursuant to the terms of the of the Confidentiality
Agreement between the Parties.

                    10.2 Effect of Termination. If this Agreement is terminated
and the Acquisition Transaction abandoned as described in Section 10.1, this
Agreement shall forthwith become void and of no further force and effect;
provided, however, the provisions set forth in (a) Sections 10.1 and this 10.2,
(b) Section 11.6 regarding publicity, (c) Section 11.3 regarding governing law,
jurisdiction and service of process, (d) Section 11.9 regarding specific
performance, and (e) Section 11.13 regarding waiver of jury trial shall survive
and remain in full force and effect. Nothing herein shall be deemed to release
or relieve any Party from liability for any breach of those of its
representations, warranties, covenants or agreements on which such termination
was predicated or otherwise to impair the right of any Party to compel specific
performance by any other Party of its obligations under this Agreement;
provided, however, that in the event of termination, the terminating Party shall
be entitled to recover only its actual damages, i. e, the costs and expenses
incurred in connection with the Acquisition Transaction, including reasonable
attorneys and accountants fees, but, absent fraud, not any consequential,
punitive or special damages, including loss of potential profits, loss of
business opportunities, loss of reputation or otherwise.

ARTICLE XI

GENERAL PROVISIONS

                    11.1 Bulk Sales Compliance. To the extent permitted by
applicable Law, the Buyers and Parent hereby waive compliance by the Willtek
Group with the provisions of applicable bulk sales Laws or any comparable Laws
of any country or jurisdiction which protect creditors in the event of the sale
of substantially all of the assets of a debtor. The Seller hereby indemnifies
the Buyers and holds the Buyers harmless against any Losses which are caused by,
or arise from, or in connection with, the Willtek Group’s non-compliance with
any such provisions.

80

--------------------------------------------------------------------------------



                    11.2 Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (i) delivered by hand (with written confirmation of
receipt), (ii) sent by fax (with written confirmation of receipt), (iii) sent by
electronic mail, or (iv) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate business or email addresses or fax numbers set forth below (or to
such other address, attention or fax number as a Party may designate by notice
to the other Parties given in accordance with this Section 11.2):

 

 

 

 

(a)

If to the Buyers or Parent:

 

 

 

 

 

[Aeroflex Subsidiaries] or Aeroflex Incorporated

 

 

c/o Aeroflex Incorporated

 

 

35 South Service Road

 

 

P.O. Box 6022

 

 

Plainview, New York 11803

 

 

Telecopier No.: 516-694-0658

 

 

Telephone No.: 516-752-2320

 

 

Attention: John Adamovich, Senior Vice President and Chief Financial Officer

 

 

 

 

 

With a copy to:

 

 

 

 

 

Moomjian, Waite, Wactlar & Coleman, LLP

 

 

100 Jericho Quadrangle

 

 

Jericho, New York 11753

 

 

Telecopier No.: 516-937-5050

 

 

Telephone No.: 516-937-5900

 

 

Attention: Edward S. Wactlar, Esq.

 

 

 

 

(b)

If to Willtek or any of the Willek Subsidiaries:

 

 

 

 

 

Willtek Communications GmbH (as renamed)

 

 

25 Eastmans Road

 

 

Parsippany, New Jersey 07054-3702

 

 

Attention: Paul Genova, Chief Executive Officer

 

 

 

 

 

With a copy to:

 

 

 

 

 

Greenberg Traurig, LLP

 

 

MetLife Building

 

 

200 Park Avenue

 

 

New York, N.Y. 10166

 

 

Telecopier No.: 212-801-6400

81

--------------------------------------------------------------------------------




 

 

 

 

 

Telephone No.: 212-801-6907

 

 

Attention: Robert H. Cohen, Esq.

 

 

 

 

(c)

If to the Company:

 

 

 

 

 

Wireless Telecom Group, Inc.

 

 

35 Eastmans Road

 

 

Parsippany, New Jersey 07054-3702

 

 

Attention: Paul Genova, Chief Executive Officer

 

 

 

 

 

With a copy to:

 

 

Greenberg Traurig, LLP

 

 

MetLife Building

 

 

200 Park Avenue

 

 

New York, N.Y. 10166

 

 

Telecopier No.: 212-801-6400

 

 

Telephone No.: 212-801-6907

 

 

Attention: Robert H. Cohen, Esq.

                    11.3 Governing Law; Jurisdiction and Venue. This Agreement
shall be deemed to have been made in New York and shall be governed by, and
construed in accordance with, the laws of the State of New York regardless of
the Laws that otherwise might govern under applicable principles of conflicts of
law thereof; provided, however, the interpretation, construction and
enforceability of the Bill of Sale, Assumption and Assignment Agreements shall
be governed by the applicable national Laws under which they were written and
with respect to which they were intended to comply. For all actions under or
relating to this Agreement and the Related Documents, the Parties hereby
irrevocably and unconditionally (i) consent to the personal jurisdiction of the
United States District Court for the Eastern District of New York located in
Central Islip, New York, and to the designation of such action as a “Long Island
Action,” or if subject matter jurisdiction is lacking in such Court, to the
jurisdiction of the Supreme Court of the State of New York for the County of
Nassau; (ii) agree not to commence any action, suit or proceeding arising out of
or relating to this Agreement except in such courts, (iii) agree that service of
any process, summons, notice or document sent by U.S. certified mail, return
receipt requested, or by nationally recognized overnight courier service to the
Buyers or Parent or to the Company or Willtek, at their respective addresses
herein provided, shall be legally effective and sufficient for all purposes; and
(iv) waive any defense or objection to proceeding in such court, including those
objections and defenses based on an alleged lack of personal jurisdiction,
improper venue and forum non-conveniens.

                    11.4 Failure or Indulgence, Not Waiver. No failure or delay
on the part of any Party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
any single or partial

82

--------------------------------------------------------------------------------



exercise of any such right preclude other or further exercise thereof or of any
other right.

                    11.5 Entire Agreement; Amendment. This Agreement, including
the Schedules which are integrated in all respects herein, supersedes all prior
agreements, whether written or oral, between or among the Parties with respect
to the subject matter hereof, and constitutes (with the Related Documents) the
entire agreement among the Parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by each of
the Parties hereto.

                    11.6 Publicity. No Party or any Affiliate or representative
of such Party shall issue or cause the publication of any press release or
public announcement or otherwise communicate with any third party in respect of
this Agreement or the transactions contemplated by this Agreement and the
Related Documents without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, conditioned or delayed), except as
may be required by Law or applicable securities exchange rules, in which the
case, the Party required to publish such press release or public announcement
shall allow the other Party a reasonable opportunity to comment on such press
release or public announcement in advance of such publication. Notwithstanding
the foregoing, without prior written consent of the other Party, the Seller and
any of Parent and the Buyers may communicate with customers, vendors, suppliers,
financial analysts, investors and media representatives in the ordinary course
of business in a manner consistent with its past practice and in compliance with
applicable Law.

                    11.7 Assignments; Successors; No Third Party Rights. No
Party may assign any of its rights under this Agreement without the prior
written consent of the other Party, except that the Buyers may assign this
Agreement to any of their Affiliates or successors. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors, heirs, personal representatives,
executors and permitted assigns of the Parties. Nothing expressed or referred to
in this Agreement will be construed to give any Person other than the Parties to
this Agreement and the Persons contemplated by Article IX any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement.

                    11.8 Severability. If any provision of this Agreement or the
application of any such provision to any Party or circumstance shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to any Party or circumstance other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by Law.
If the final judgment of a court of competent jurisdiction declares that any
item or provision hereof is invalid or unenforceable, the Parties hereto agree
that the court making the determination of invalidity or unenforceability shall
have the power to reduce the scope, duration or

83

--------------------------------------------------------------------------------



area of the term or provision, or to delete specific words or phrases, and to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.

                    11.9 Specific Performance. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Agreement, in each case without the requirement of posting a bond or
proving actual damages (which requirements the other Party shall waive), this
being in addition to any other remedy to which such Party is entitled at law or
in equity.

                    11.10 Section Headings; Construction; Disclosure. The
headings in this Agreement are provided for convenience only and will not affect
its construction or interpretation. In this Agreement (i) words denoting the
singular include the plural and vice versa, (ii) “it” or “its” or words denoting
any gender include all genders, (iii) the word “including” shall mean “including
without limitation,” whether or not expressed and (iv) any reference herein to a
Section, Article, Schedule or Exhibit refers to a Section or Article of, or a
Schedule or Exhibit to, this Agreement, unless otherwise stated. Each Party
acknowledges that it has been advised and represented by counsel in the
negotiation, execution and delivery of this Agreement and accordingly agrees
that if an ambiguity exists with respect to any provision of this Agreement,
such provision shall not be construed against any Party because such Party or
its representatives drafted such provision.

                    11.11 Counterparts. This Agreement may be executed by
facsimile transmission or electronic mail (including in portable document (PDF)
form) and in two or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.

                    11.12 Fees and Expenses. Except as set forth in this
Agreement or in a Related Document, or otherwise agreed among the Parties, all
fees, costs and expenses incurred in connection with the negotiation, execution
and delivery of this Agreement, the Related Documents and the performance of the
transactions contemplated hereby and thereby shall be paid by the Party
incurring such fees, costs or expenses.

                    11.13 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR

84

--------------------------------------------------------------------------------



OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY ISSUE OR ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR ANY RELATED DOCUMENT OR THE SUBJECT
MATTER HEREOF, OR THEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 11.13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

                    11.14 Attorneys’ Fees and Other Fees. In connection with any
legal action or other proceeding arising out of, or related to, this Agreement
or any of the Related Documents, the prevailing Party shall be entitled to
recover from the other Party the fees of its attorneys, accountants and other
experts which it reasonably incurs.

                    11.15 Calculation in U.S. Dollars. Any amounts in this
Agreement, in any Schedule hereto, or in any of the Related Documents that are
stated in Eurodollars or any other foreign currency shall be converted to their
United States dollar equivalent based on the exchange rates in effect as of the
Balance Sheet Date, or such other date as may be specifically stated herein. All
amounts stated herein, unless otherwise indicated, shall be deemed to have been
stated in U.S. dollars.

                    11.16 Authority to Act. Unless prohibited by applicable
Laws, whether or not provided specifically in this Agreement or in any Related
Document, any act to be performed or any action to be taken by any of the
Willtek Group or the Buyers, as the case may be, under this Agreement or any of
the Related Documents, may, but is not required to be, performed or taken by the
Company or Parent, respectively, and any right to enforce this Agreement or any
of the Related Documents, may, but is not required to be implemented by the
Company or Parent, on behalf of the Willtek Group or the Buyers, respectively,
as the case may be.

                    11.17 Schedules. Unless the context otherwise requires, all
capitalized terms used in the Schedules shall have the respective meanings
assigned to such terms in this Agreement. No reference to, or disclosure of, any
item or other matter in the Schedules shall be construed as an admission or
indication, or otherwise imply, that such item or other matter is material or
outside of the Ordinary Course of business. No disclosure in any Schedule
relating to any possible breach or violation of any agreement or Law shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred. The disclosure of any fact or item in any of such
Schedules shall, should the existence of such fact or item be relevant to any
other Schedules, be deemed to be disclosed with respect to that such other
Schedule as long as the relevance of such disclosure to such other Schedule is
reasonably apparent from the nature of such disclosure. Nothing in the Schedules
is intended to broaden the scope of any representation or warranty of the
applicable Party made herein.

85

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties hereto have duly executed this
Agreement on the date first above written.

 

 

 

 

 

AEROFLEX INCORPORATED

 

AEROFLEX WICHITA, INC.

 

 

 

 

 

By:

 /s/ John Adamovich

 

By: 

 /s/ John Adamovich

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:

John Adamovich

 

Name:

John Adamovich

Title:

Senior Vice President and

 

Title:

Vice President

 

Chief Financial Officer

 

 

 


 

 

 

 

 

 

 

 

AEROFLEX GmbH

 

 

 

 

 

 

 

By: 

 /s/ Derek Smith

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Name:

Derek Smith

 

 

 

Title:

Procurist


 

 

 

 

 

 

 

 

AEROFLEX FRANCE SAS

 

 

 

 

 

 

 

By: 

 /s/ Derek Smith

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Name:

Derek Smith

 

 

 

Title:

President


 

 

 

 

 

WIRELESS TELECOM GROUP, INC.

 

WILLTEK COMMUNICATIONS GmbH

 

 

 

By: 

 /s/ Paul Genova

 

By: 

 /s/ Paul Genova

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name: Paul Genova

 

Name: Paul Genova

Title:   Chief Executive Officer, President and Chief Financial Officer

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

 

WILLTEK COMMUNICATIONS SARL

 

 

 

 

 

 

 

By: 

 /s/ Paul Genova

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Paul Genova

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

WILLTEK COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By: 

 /s/ Paul Genova

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Paul Genova

 

 

 

Title:   Chief Executive Officer and Chief Financial Officer

[Asset Purchase Agreement]

86

--------------------------------------------------------------------------------